Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 5 TO REVOLVING CREDIT AND GUARANTY AGREEMENT

AMENDMENT NO. 5 TO REVOLVING CREDIT AND GUARANTY AGREEMENT, dated as of October
25, 2019 (this “Amendment No. 5”), is by and among MORGAN STANLEY SENIOR
FUNDING, INC., as administrative agent (in such capacity, the “Administrative
Agent”) and collateral agent (in such capacity, the “Collateral Agent”) on
behalf of the lenders from time to time party to the Credit Agreement
(individually, each a “Lender” and collectively, “Lenders”), the Lenders and
Issuing Banks party hereto, BLUE APRON, LLC (F/K/A BLUE APRON, INC.) a Delaware
limited liability company (the “Company” and, together with each other party
that is an Additional Borrower pursuant to the Credit Agreement, the “Borrower”)
and the other Obligors party hereto.

W I T N E S S E T H:

WHEREAS, the Administrative Agent, Lenders, Issuing Banks, the Borrower and the
other Obligors have entered into financing arrangements pursuant to which
Lenders (or the Administrative Agent on behalf of Lenders) have made and may
make Loans and provide other financial accommodations to the Borrower as set
forth in the Revolving Credit and Guaranty Agreement, dated as of August 26,
2016 (as the same has been amended by Amendment No. 1, Amendment No. 2,
Amendment No. 3, and Amendment No. 4, the “Existing Credit Agreement”, and as
the same is amended by this Amendment No. 5 and as may be further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Administrative Agent, Lenders, the Issuing Banks,
the Borrower and the other Obligors, and the other Loan Documents, including,
without limitation, this Amendment No. 5;

WHEREAS, the Borrower has requested that (a) the aggregate amount of the
Lenders’ Revolving Commitments be reduced from $85,000,000 to $55,000,000 as of
the Amendment No. 5 Effective Date (as defined below) (such reduction, the
“Amendment No. 5 Commitment Reduction”) and (b) the Maturity Date of the
Revolving Commitments (after giving effect to the Amendment No. 5 Commitment
Reduction) be extended to August 26, 2021 (and if such date is not a Business
Day, then the preceding Business Day) (such date, the “Extended Revolving
Maturity Date”);

WHEREAS, each of the Lenders party hereto, constituting all existing Lenders as
of the date hereof, whose name is set forth on Schedule 2.01 to the Credit
Agreement, as amended by this Amendment No. 5 and attached hereto as Exhibit B,
under the heading “Lenders” has consented to the extension of the maturity date
of all of its Revolving Commitments and Loans to the Extended Revolving Maturity
Date and each of the other amendments set forth herein; and

WHEREAS, the Administrative Agent, the Lenders party hereto, constituting all
existing Lenders as of the date hereof, the Borrower and the other Obligors have
agreed to amend certain other provisions of the Existing Credit Agreement, such
that, subject to the terms and conditions set forth herein, from and after the
Amendment No. 5 Effective Date, the terms of the Existing Credit Agreement shall
be as set forth in the Credit Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.    Commitment Reduction and Prepayment.  Pursuant to Section 2.11 of the
Existing Credit Agreement, the Borrower notified the Administrative Agent of the
Amendment No. 5 Commitment Reduction and that, in connection therewith, the
Borrower will prepay $30,000,000 of Loans (the

 

 



 



 

“Amendment No. 5 Prepayment”) on the date hereof, prior to the effectiveness of
this Amendment No. 5.

2.    Amendments to the Existing Credit Agreement.

(a)    For purposes of this Amendment No. 5, all capitalized terms used herein
that are not otherwise defined herein, including the capitalized terms used in
the preamble and recitals hereto, shall have the respective meanings assigned
thereto in the Credit Agreement.

(b)    As of the Amendment No. 5 Effective Date, pursuant to Section 11.02 of
the Existing Credit Agreement and subject to the terms and conditions herein,
the Existing Credit Agreement is hereby amended as set forth on Exhibit A
attached hereto such that all of the newly inserted and underscored provisions
and any formatting changes reflected therein shall be deemed inserted or made,
as applicable, and all of the stricken provisions shall be deemed to be deleted
therefrom, which Credit Agreement shall immediately and automatically become
effective upon the effectiveness of this Amendment No. 5 in accordance with
Section 4.  Schedules and Exhibits to the Credit Agreement shall remain as in
effect under the Existing Credit Agreement, except with respect to Schedules
attached hereto as Exhibit B and Exhibits set forth on Exhibit C attached
hereto, each of which shall replace the respective Schedule or Exhibit to the
Credit Agreement in its entirety.

(c)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Lenders hereby (i) waive any right to any amount otherwise
owing pursuant to Section 2.16(c) of the Existing Credit Agreement or Section
2.16(c) of the Credit Agreement as a result of the transactions on the Amendment
No. 5 Effective Date and (ii) agree that, notwithstanding anything to the
contrary in Section 2.11 of the Credit Agreement,  (a) the deadline for the
notices of prepayment and commitment reduction to be delivered with respect to
the transactions to occur on the Amendment No. 5 Effective Date shall be 5:00
p.m. at least two (2) Business Days prior to the Amendment No. 5 Effective Date
and (b) such notices may be conditioned upon the occurrence of the Amendment No.
5 Effective Date.

3.    Representations and Warranties.  Each Obligor, jointly and severally,
represents and warrants to the Administrative Agent and Lenders as follows,
which representations and warranties are continuing and shall survive the
execution and delivery hereof:

(a)    This Amendment No. 5 has been duly executed and delivered by each Obligor
that is a party hereto, is in full force and effect, and constitutes the legal,
valid and binding obligation of each Obligor enforceable against such Obligor in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(b)    The execution, delivery and performance by each Obligor of this Amendment
No. 5 to which such Person is a party has been duly authorized by all necessary
corporate, partnership, limited liability company or other organizational
action.  The execution, delivery and performance by each Obligor of this
Amendment No. 5 and the consummation of the transactions contemplated by this
Amendment No. 5:  (A) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except (i) such
as have been obtained or made and are in full force and effect and (ii) those
approvals, consents, registrations, filings or other actions, the failure of
which to obtain or make would not reasonably be expected to have a Material
Adverse Effect, (B) except as would not reasonably be expected to have a
Material Adverse Effect, will not violate any applicable law or regulation or
any order of any Governmental Authority, (C) will not violate any charter,
by-laws or other organizational document of any Obligor or any of its
Subsidiaries, (D) except as would not reasonably be expected to have a Material
Adverse Effect, will not violate or result in a default under any





2



 

indenture, agreement or other instrument binding upon any Obligor or any of its
Subsidiaries or its or their respective assets, or give rise to a right
thereunder to require any payment to be made by any Obligor or any of its
Subsidiaries, and (E) will not result in the creation or imposition of any Lien
on any asset of the Obligors or any of their respective Subsidiaries (other than
the Liens granted to the Collateral Agent for the benefit of the Secured Parties
and the Liens permitted under Section 6.02 of the Credit Agreement).

(c)    The representations and warranties of the Obligors and their respective
Subsidiaries, set forth in this Amendment No. 5, the Credit Agreement and the
other Loan Documents are true and correct in all material respects on and as of
the date hereof; provided that (i) to the extent that such representations and
warranties specifically refer to an earlier date, they are true and correct in
all material respects on and as of such earlier date and (ii) in each case such
materiality qualifier shall not be applicable to any representations and
warranties that are already qualified by materiality in the text thereof.

(d)    As of the Amendment No. 5 Effective Date, and after giving effect to the
transactions contemplated by this Amendment No. 5, no Default or Event of
Default shall exist or have occurred and be continuing.

(e)    As of the Amendment No. 5 Effective Date, after giving effect to the
transactions contemplated by this Amendment No. 5 and the incurrence of all
Indebtedness and Obligations in connection therewith, Borrower and its
Restricted Subsidiaries, on a consolidated basis, are and will be Solvent.

4.    Conditions Precedent.  This Amendment No. 5 shall not become effective
until the date on which each of the following conditions is satisfied (or waived
by the Lenders) (such date, the “Amendment No. 5 Effective Date”):

(a)    The Administrative Agent (or its counsel) shall have received from the
Administrative Agent, the Borrower, each other Obligor and each Lender, a
counterpart of this Amendment No. 5 signed on behalf of such party.

(b)    The Administrative Agent shall have received a Note executed by the
Borrower in favor of each Lender requesting a Note in advance of the Amendment
No. 5 Effective Date.

(c)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the date of the
date hereof) of Morgan, Lewis & Bockius LLP, in form and substance reasonably
satisfactory to the Administrative Agent.  The Borrower hereby requests such
counsel to deliver such opinion.

(d)    The Administrative Agent shall have received (i) certified copies of the
resolutions of the board of directors (or comparable governing body) of each
Obligor approving the transactions contemplated by the Amendment No. 5 and the
execution and delivery of Amendment No. 5 to be delivered by such Obligor on the
Amendment No. 5 Effective Date, and all documents evidencing other necessary
corporate (or other applicable organizational) action and governmental
approvals, if any, with respect to this Amendment No. 5 and (ii) all other
documents reasonably requested by the Administrative Agent relating to the
organization, existence and good standing of such Obligor and authorization of
the transactions contemplated hereby (including, but not limited to, a copy of
the current constitutional documents of each Obligor).

(e)    The Administrative Agent shall have received a certificate of a
Responsible Officer of





3

 



 

each Obligor certifying the names and true signatures of the officers of such
Obligor authorized to sign this Amendment No. 5 and the other Loan Documents to
which it is a party, to be delivered by such Obligor on the Amendment No. 5
Effective Date and the other documents to be delivered hereunder on the
Amendment No. 5 Effective Date.

(f)     The Administrative Agent shall have received a certificate, dated the
Amendment No. 5 Effective Date and signed on behalf of the Parent by a
Responsible Officer of the Parent, confirming compliance with the conditions set
forth in paragraphs (c),  (d) and (e) of Section 3 as of the Amendment No. 5
Effective Date.

(g)    The Administrative Agent shall have received all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA Patriot Act.

(h)    The Amendment No. 5 Commitment Reduction shall have occurred, and the
Borrower shall have made the Amendment No. 5 Prepayment, in each case, in
accordance with Section 2.11 of the Existing Credit Agreement.

(i)     The Borrower shall have paid to the Administrative Agent, for the
ratable benefit of each Lender executing this Amendment No. 5, an extension fee
equal to 0.25% of the principal amount of each such Lender’s Revolving
Commitment as set forth on Schedule 2.01 to the Credit Agreement, as amended by
this Amendment No. 5 and attached hereto as Exhibit B.

(j)     The Borrower shall have paid all fees and expenses payable pursuant to
Section 11.03 of the Credit Agreement which have accrued to the Amendment No. 5
Effective Date to the extent invoices therefor have been provided at least one
Business Day prior to the Amendment No. 5 Effective Date.

The Administrative Agent shall notify the Company and the Lenders of the
Amendment No. 5 Effective Date, and such notice shall be conclusive and binding.
Without limiting the generality of the provisions of Article 10 of the Credit
Agreement, for purposes of determining compliance with the conditions specified
in this Section 4, each Lender that has signed this Amendment No. 5 shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the proposed Amendment
No. 5 Effective Date specifying its objection thereto.

5.    General.

(a)    Effect of this Amendment No. 5.

(i)      This Amendment No. 5 shall constitute a “Loan Document” for all
purposes of the Credit Agreement and the other Loan Documents.  Except as
expressly set forth herein, no other changes or modifications to the Loan
Documents are intended or implied, and in all other respects the Loan Documents
are hereby specifically ratified, restated and confirmed by all parties hereto
as of the Amendment No. 5 Effective Date, and the Obligors shall not be entitled
to any other or further consent, waiver or amendment by virtue of the provisions
of this Amendment No. 5 or with respect to the subject matter of this Amendment
No. 5.  To the extent of conflict between the terms of this Amendment No. 5 and
the other Loan Documents, the terms of this Amendment No. 5 shall control.  The
Credit Agreement and this Amendment No. 5 shall be read and construed as one
agreement.





4

 



 

(ii)     Both before and after giving effect to this Amendment No. 5, without
limiting the generality of the foregoing, each Obligor hereby confirms, ratifies
and reaffirms its payment obligations, guarantees, pledges, grants of Liens and
security interests and other obligations, as applicable, under and subject to
the terms of this Amendment No. 5 and each other Loan Document to which it is a
party (including under the Existing Credit Agreement, as amended by this
Amendment No. 5), and acknowledges and agrees that all such payment obligations,
guarantees, pledges, grants of Liens and security interests and other
obligations shall be valid and enforceable (subject to Liens permitted under
Section 6.02 of the Credit Agreement) and shall not be impaired or limited by
the execution or effectiveness of this Amendment No. 5 or any of the
transactions contemplated hereby.

(iii)    Each of the parties hereto acknowledges and agrees that the terms of
this Amendment No. 5 do not constitute a novation but, rather, an amendment of
the terms of a pre-existing Indebtedness and related agreement, as evidenced by
the Existing Credit Agreement.

(b)    Governing Law.  THIS AMENDMENT NO. 5 AND ANY CLAIM, CONTROVERSY OR
DISPUTE UNDER, ARISING OUT OF OR RELATING TO THIS AMENDMENT NO. 5, WHETHER BASED
IN CONTRACT (AT LAW OR IN EQUITY), TORT OR ANY OTHER THEORY, SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF A
DIFFERENT GOVERNING LAW.

(c)    Miscellaneous.  The provisions of Section 11.07, 11.09(b), 11.09(c) and
11.10 of the Existing Credit Agreement shall apply to this Amendment No. 5
 mutatis mutandis.

(d)    Headings.  Section headings used herein are for convenience of reference
only, are not part of this Amendment No. 5 and shall not affect the construction
of, or be taken into consideration in interpreting, this Amendment No. 5.

(e)    Binding Effect.  This Amendment No. 5 shall bind and inure to the benefit
of the parties hereto and their respective successors and assigns permitted by
the Credit Agreement.

(f)     Counterparts, etc.  This Amendment No. 5 shall become effective upon the
execution of a counterpart hereof by the Administrative Agent, the Borrower,
each other Obligor and each of the Lenders, and receipt by the Company and the
Administrative Agent of written notification of such execution and authorization
of delivery thereof.  This Amendment No. 5 may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.  Delivery of an executed counterpart of a signature page of
this Amendment No. 5 by facsimile or in electronic format (i.e., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Amendment No. 5.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



5

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 5 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

 

BLUE APRON, LLC,

 

as the Company

 

 

 

 

 

 

 

By:

/s/ Timothy Bensley

 

 

Name:

Timothy Bensley

 

 

Title:

Treasurer

 

 

BLUE APRON HOLDINGS, INC.,

 

as an Obligor

 

 

 

 

 

 

 

By:

/s/ Timothy Bensley

 

 

Name:

Timothy Bensley

 

 

Title:

Chief Financial Officer and Treasurer

 

 

BAW, INC.,

 

as an Obligor

 

 

 

 

 

 

 

By:

s/ Timothy Bensley

 

 

Name:

Timothy Bensley

 

 

Title:

Treasurer

 

 

BAW HOLDCO I, LLC,

 

as an Obligor

 

 

 

 

 

 

 

By:

/s/ Timothy Bensley

 

 

Name:

Timothy Bensley

 

 

Title:

Treasurer

 

 

BAW HOLDCO II, LLC,

 

as an Obligor

 

 

 

 

 

 

 

By:

/s/ Timothy Bensley

 

 

Name:

Timothy Bensley

 

 

Title:

Treasurer

 





Amendment No. 5 to Revolving Credit and Guaranty Agreement (Blue Apron)



 

 

 

 

 

 

BAW HOLDCO III, LLC,

 

as an Obligor

 

 

 

 

 

 

 

By:

/s/ Timothy Bensley

 

 

Name:

Timothy Bensley

 

 

Title:

Treasurer

 

 

 

 

 

 

BLUE APRON MARKET, LLC,

 

as an Obligor

 

 

 

 

 

 

 

By:

/s/ Timothy Bensley

 

 

Name:

Timothy Bensley

 

 

Title:

Treasurer

 

 

 

 

 

 

BN RANCH, LLC,

 

as an Obligor

 

 

 

 

 

 

 

By:

/s/ Timothy Bensley

 

 

Name:

Timothy Bensley

 

 

Title:

Treasurer

 





Amendment No. 5 to Revolving Credit and Guaranty Agreement (Blue Apron)



 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Administrative Agent, as Collateral Agent, as a Lender and as an Issuing Bank

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael King

 

 

Name:

Michael King

 

 

Title:

Vice President

 





Amendment No. 5 to Revolving Credit and Guaranty Agreement (Blue Apron)



 

 

 

CITIBANK, N.A.,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

 

 

 

 

 

By:

/s/ Harry Vlandis

 

 

Name:

Harry Vlandis

 

 

Title:

Attorney-In-Fact – Citibank N.A.

 





Amendment No. 5 to Revolving Credit and Guaranty Agreement (Blue Apron)



 

 

 

GOLDMAN SACHS LENDING PARTNERS LLC,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

 

 

 

 

 

By:

/s/ Charles Johnson

 

 

Name:

Charles Johnson

 

 

Title:

Authorized Signatory

 





Amendment No. 5 to Revolving Credit and Guaranty Agreement (Blue Apron)



 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher Nutt

 

 

Name:

Christopher Nutt

 

 

Title:

Vice President

 





Amendment No. 5 to Revolving Credit and Guaranty Agreement (Blue Apron)



 

 

 

SUNTRUST BANK,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

 

 

 

 

 

By:

/s/ John L. Saylor

 

 

Name:

John L. Saylor

 

 

Title:

Senior Vice President

 





Amendment No. 5 to Revolving Credit and Guaranty Agreement (Blue Apron)



 

 

 

BARCLAYS BANK PLC,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

 

 

 

 

 

By:

/s/ Martin Corrigan

 

 

Name:

Martin Corrigan

 

 

Title:

Vice President

 





Amendment No. 5 to Revolving Credit and Guaranty Agreement (Blue Apron)



 

 

 

 

 

 

 

BLH MORTGAGE HOLDINGS, LLC,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

By: HALCYON CAPITAL MANAGEMENT LP,

 

as Attorney-in-Fact

 

 

 

 

 

 

 

 

 

 

By:

/s/ Erica Nourjian

 

 

Name:

Erica Nourjian

 

 

Title:

Head of Operations

 

 

 



Amendment No. 5 to Revolving Credit and Guaranty Agreement (Blue Apron)



 

EXHIBIT A

Credit Agreement

[Attached]

 

 



 



 

 

 

REVOLVING CREDIT AND GUARANTY AGREEMENT

dated as of

August 26, 2016,

as amended by Amendment No. 1, dated as of May 3, 2017,

Amendment No. 2, dated as of May 11, 2017, Amendment No. 3, dated as of June 23,
2017,

and Amendment No. 4, dated as of October 9, 2018, and Amendment No. 5, dated as
of October 25, 2019,

among

BLUE APRON, LLC,

as the Company,

the other OBLIGORS party hereto,

 

the LENDERS and ISSUING BANKS party hereto

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as the Administrative Agent and the Collateral Agent

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

CITIBANK, NA,

GOLDMAN SACHS LENDING PARTNERS LLC,

JPMORGAN CHASE BANK, N.A.,

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 



 



 

TABLE OF CONTENTS

 

ARTICLE 1

 

 

DEFINITIONS

 

 

 

 

Section 1.01.

Defined Terms


1

Section 1.02.

Classification of Loans and Borrowings

3943

 

Section 1.03.

Terms Generally

3943

 

Section 1.04.

Accounting Terms; GAAP

4044

 

Section 1.05.

Borrower Agent

4045

 

Section 1.06.

Obligations Joint and Several

4145

 

Section 1.07.

Interest Rates

45

 

 

 

 

 

ARTICLE 2

 

 

LOANS AND LETTERS OF CREDIT

 

 

 

 

Section 2.01.

Loans

4146

 

Section 2.02.

[Reserved]

4247

 

Section 2.03.

Issuance of Letters of Credit and Purchase of Participations Therein

4247

 

Section 2.04.

Pro Rata Shares; Availability of Funds

4852

 

Section 2.05.

Evidence of Debt; Register; Lenders’ Books and Records; Notes

4853

 

Section 2.06.

Interest on Loans

4954

 

Section 2.07.

[Reserved]

5156

 

Section 2.08.

Default Interest

5156

 

Section 2.09.

Fees

5256

 

Section 2.10.

Prepayment of Loans

5257

 

Section 2.11.

Voluntary Prepayments/Commitment Reductions

5257

 

Section 2.12.

Mandatory Prepayments/Commitment Reductions

5459

 

Section 2.13.

Application of Prepayments/Reductions

5559

 

Section 2.14.

General Provisions Regarding Payments

5560

 

Section 2.15.

Interest Elections

5661

 

Section 2.16.

Making or Maintaining Eurodollar Rate Loans

5762

 

Section 2.17.

Increased Costs

5965

 

Section 2.18.

Taxes

6066

 

Section 2.19.

Pro Rata Treatment; Sharing of Set-offs

6470

 

Section 2.20.

Mitigation Obligations; Replacement of Lenders

6571

 

Section 2.21.

[Reserved]

6672

 

Section 2.22.

Defaulting Lenders

6672

 

Section 2.23.

Incremental Facilities

6873

 

Section 2.24.

Notices

6975

 

Section 2.25.

Additional Borrowers

7075

 

 

 

 

 

ARTICLE 3

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

Section 3.01.

Organization; Powers

7076

 





 



 

 

 

 

Section 3.02.

Authorization; Enforceability

7076

 

Section 3.03.

Governmental Approvals; No Conflicts

7176

 

Section 3.04.

Financial Condition; No Material Adverse Change

7177

 

Section 3.05.

Properties

7177

 

Section 3.06.

Litigation and Environmental Matters

7278

 

Section 3.07.

No Defaults

7278

 

Section 3.08.

Compliance with Laws and Agreements

7278

 

Section 3.09.

Investment Company Status

7278

 

Section 3.10.

Taxes

7378

 

Section 3.11.

Disclosure

7379

 

Section 3.12.

Subsidiaries

7379

 

Section 3.13.

ERISA

7379

 

Section 3.14.

Solvency

7480

 

Section 3.15.

Anti-Terrorism Law.

7480

 

Section 3.16.

FCPA; Anti-Corruption

7581

 

Section 3.17.

Federal Reserve Regulations

7682

 

Section 3.18.

Collateral Documents

7682

 

 

 

 

 

ARTICLE 4

 

 

CONDITIONS

 

 

 

 

Section 4.01.

Effective Date

7783

 

Section 4.02.

Each Credit Event

7985

 

Section 4.03.

Initial Credit Event in Respect of Each Additional Borrower

8086

 

 

 

 

 

ARTICLE 5

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

Section 5.01.

Financial Statements and Other Information

8086

 

Section 5.02.

Notices of Material Events

8389

 

Section 5.03.

Existence; Conduct of Business

8389

 

Section 5.04.

Payment of Taxes and Other Claims

8490

 

Section 5.05.

Maintenance of Properties; Insurance

8490

 

Section 5.06.

Books and Records; Inspection Rights

8490

 

Section 5.07.

Compliance with Laws and Agreements

8591

 

Section 5.08.

ERISA-Related Information

8591

 

Section 5.09.

Use of Proceeds

8592

 

Section 5.10.

Further Assurances

8692

 

Section 5.11.

Guarantors

8894

 

Section 5.12.

Designation of Restricted and Unrestricted Subsidiaries

8894

 

Section 5.13.

Collateral Release

9096

 

Section 5.14.

Deposit Accounts..

9097

 

Section 5.15.

Excluded Deposit Accounts..

9197

 

 





 



 

 

 

 

 

ARTICLE 6

 

 

NEGATIVE COVENANTS

 

 

 

 

Section 6.01.

Indebtedness

9197

 

Section 6.02.

Liens

93100

 

Section 6.03.

Fundamental Changes; Asset Sales; Conduct of Business

96102

 

Section 6.04.

Restricted Payments

98104

 

Section 6.05.

Transactions with Affiliates

99105

 

Section 6.06.

Investments

99106

 

Section 6.07.

Restrictive Agreements

101107

 

Section 6.08.

Use of Proceeds

102108

 

Section 6.09.

Convertible Debt; PIPE Transactions.

102109

 

Section 6.10.

Financial Covenants.

103109

 

 

 

 

 

ARTICLE 7

 

 

[RESERVED]

 

 

 

 

 

ARTICLE 8

 

 

GUARANTY

 

 

 

 

Section 8.01.

Guaranty of the Obligations

104110

 

Section 8.02.

Payment by Guarantors

104111

 

Section 8.03.

Liability of Guarantors Absolute

104111

 

Section 8.04.

Waivers by Guarantors

106113

 

Section 8.05.

Guarantors’ Rights of Subrogation, Contribution, Etc.

107114

 

Section 8.06.

Subordination of Other Obligations

108115

 

Section 8.07.

Continual Guaranty

108115

 

Section 8.08.

Authority of Guarantors or the Borrower

108115

 

Section 8.09.

Financial Condition of the Borrower

108115

 

Section 8.10.

Bankruptcy, Etc.

109115

 

 

 

 

 

ARTICLE 9

 

 

EVENTS OF DEFAULT

 

 

 

 

Section 9.01.

Events of Default

109116

 

Section 9.02.

Application of Funds

112119

 

 

 

 

 

ARTICLE 10

 

 

THE AGENTS

 

 

 

 

 

ARTICLE 11

 

 

MISCELLANEOUS

 

 

 

 

Section 11.01.

Notices

117124

 

Section 11.02.

Waivers; Amendments

119125

 

Section 11.03.

Expenses; Indemnity; Damage Waiver

120127

 

Section 11.04.

Successors and Assigns

122129

 

Section 11.05.

Survival

128134

 

 



 

Section 11.06.

Counterparts; Integration; Effectiveness

128135

 

Section 11.07.

Severability

128135

 

Section 11.08.

Right of Setoff

129135

 

Section 11.09.

Governing Law; Jurisdiction; Consent to Service of Process

129136

 

Section 11.10.

WAIVER OF JURY TRIAL

130137

 

Section 11.11.

Headings

130137

 

Section 11.12.

Confidentiality

130137

 

Section 11.13.

Interest Rate Limitation

132139

 

Section 11.14.

No Advisory or Fiduciary Responsibility

132139

 

Section 11.15.

Electronic Execution of Assignments and Certain Other Documents

133140

 

Section 11.16.

USA PATRIOT Act

133140

 

Section 11.17.

Release of Guarantors

134140

 

Section 11.18.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

134140

 

Section 11.19.

Acknowledgement Regarding Any Supported QFCs

141

 

Section 11.20.

Divisions

142

 

Section 11.21.

Certain ERISA Matters

142

 

 

SCHEDULES

 

 

 

 

Schedule 2.01

Revolving Commitments and Letter of Credit Issuer Sublimit

 

 

 

 

BORROWER DISCLOSURE LETTER

 

 

 

 

Section 1.01A

Holdco Transactions

 

Section 1.01B

Permitted Holders

 

Section 1.01C

Specified Acquisition

 

Section 3.12

Subsidiaries

 

Section 5.10

Material Real Estate Assets

 

Section 5.11

Guarantors

 

Section 5.12

Unrestricted Subsidiaries

 

Section 6.01

Existing Debt

 

Section 6.02

Existing Liens

 

Section 6.06

Investments

 

Section 6.07

Restrictive Agreements

 

 

EXHIBITS

 

 

 

 

Exhibit A

Form of Assignment and Assumption

 

Exhibit B

Form of Administrative Questionnaire

 

Exhibit C

Form of Interest Election Request

 

Exhibit D

Form of Note

 

Exhibit E

Form of Solvency Certificate

 

Exhibit F

Form of Compliance Certificate

 

Exhibit G

Form of Funding Notice

 

Exhibit H

Form of Issuance Notice

 





 



 

Exhibit I

Form of Intercompany Note

 

Exhibit J

Form of Joinder Agreement

 

Exhibit K

Form of Security Agreement

 

Exhibit L

Form of Tax Forms

 

 

 



 



 

This REVOLVING CREDIT AND GUARANTY AGREEMENT, dated as of August 26, 2016, as
amended by Amendment No. 1, dated as of May 3, 2017, Amendment No. 2, dated as
of May 11, 2017, Amendment No. 3, dated as of June 23, 2017, and Amendment No.
4, dated as of October 9, 2018, and Amendment No. 5, dated as of October 25,
2019, among BLUE APRON, LLC, a Delaware limited liability company, as the
company (the “Company”), the ADDITIONAL BORROWERS from time to time party
hereto, the GUARANTORS from time to time party hereto, the LENDERS and the
ISSUING BANKS from time to time party hereto and MORGAN STANLEY SENIOR FUNDING,
INC., as administrative agent (in such capacity, the “Administrative Agent”) and
as collateral agent (in such capacity, the “Collateral Agent”).

The Borrower has requested the Lenders (such term and each other capitalized
term used and not otherwise defined herein having the meaning assigned to it in
Article 1), to make Loans to the Borrower on a revolving credit basis on and
after the date hereof and at any time and from time to time prior to the
Maturity Date.

The proceeds of borrowings hereunder are to be used for the purposes described
in Section 5.09. The Lenders are willing to establish the credit facility
referred to in the preceding paragraph upon the terms and subject to the
conditions set forth herein. Accordingly, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01.   Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by the Obligors or any of their respective
Restricted Subsidiaries in exchange for, or as part of, or in connection with,
any Permitted Acquisition, whether paid in cash or by exchange of Equity
Interests or of properties or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, “earn-outs” and other agreements to make
any payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
of any person or business acquired in connection with such Permitted
Acquisition, but excluding therefrom (a) any cash of the seller(s) and its/their
Affiliates used to fund any portion of such consideration and (b) any cash or
Cash Equivalents acquired in connection with such Acquisition; provided that any
such future payment that is subject to a contingency shall be considered
Acquisition Consideration only to the extent of the reserve to be established in
respect thereto or the amount thereof to be recorded as a liability by

 

 



 



 

any Obligor or any of its Restricted Subsidiaries, if any, in each case, as
required under GAAP at the time of the consummation of the applicable Permitted
Acquisition.

“Acquisition” means any transaction or series of related transactions resulting
in the acquisition by any Obligor or any of its Subsidiaries, whether by
purchase, merger or otherwise, of all or substantially all of the assets of, all
of the Equity Interests of, or a business line or unit or a division of, any
Person.

“Additional Borrower” means each Domestic Restricted Subsidiary that becomes a
“Borrower” hereunder pursuant to Section 2.25, in each case, unless and until
such Domestic Restricted Subsidiary ceases to be a “Borrower” hereunder.

“Additional Borrower Joinder Agreement” means an agreement pursuant to which a
Domestic Restricted Subsidiary is designated as an Additional Borrower, executed
by the Company and the applicable Additional Borrower in form and substance
reasonably satisfactory to the Administrative Agent.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means Morgan Stanley Senior Funding, Inc., in its
capacity as administrative agent for the Lenders hereunder, or any successor
administrative agent.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit B or a form supplied by the Administrative
Agent.

“Affected Lender” has the meaning set forth in Section 2.16(b).

“Affected Loans” has the meaning set forth in Section 2.16(b).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning set forth in Section 11.01(c).

“Agents” means the Administrative Agent and Collateral Agent or any of their
respective successors or assigns.

“Agreed L/C Cash Collateral Amount” means 103% of the total outstanding Letter
of Credit Usage.

“Aggregate Total Exposure” means, as at any date of determination, the sum of
(i) the aggregate principal amount of all outstanding Loans and (ii) the Letter
of Credit Usage.





 



 

“Agreement” means this Revolving Credit and Guaranty Agreement, as the same may
hereafter be modified, supplemented, extended, amended, restated or amended and
restated from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for an
Interest Period of 1 month commencing on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00%. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively; provided that, if determined
pursuant to the foregoing, the Alternative Base Rate is below zero, the
Alternate Base Rate will be deemed to be zero.

“Amendment No. 1” means Amendment No. 1 to Revolving Credit and Guaranty
Agreement, dated as of May 3, 2017 (the “Amendment No. 1 Effective Date”), by
and among the Borrower, the other Obligors, the Administrative Agent and the
Lenders party thereto.

“Amendment No. 1 Effective Date” as defined in the definition of Amendment No.
1.

“Amendment No. 2” means Amendment No. 2 to Revolving Credit and Guaranty
Agreement, dated as of May 11, 2017, by and among the Borrower, the other
Obligors, the Administrative Agent, the New Revolving Lender party thereto and
each Issuing Bank.

“Amendment No. 2 Effective Date” means the first date on which the conditions
precedent set forth in Section 3 of Amendment No. 2 are satisfied, which date is
May 11, 2017.

“Amendment No. 3” means Amendment No. 3 to Revolving Credit and Guaranty
Agreement, dated as of June 23, 2017, by and among the Borrower, the other
Obligors, the Administrative Agent, the New Revolving Lender party thereto and
each Issuing Bank.

“Amendment No. 3 Effective Date” means the first date on which the conditions
precedent set forth in Section 3 of Amendment No. 3 are satisfied, which date is
June 23, 2017.

“Amendment No. 4” means Amendment No. 4 to Revolving Credit and Guaranty
Agreement, dated as of October 9, 2018, by and among the Borrower, the other
Obligors, the Administrative Agent, the Collateral Agent, the Lenders party
thereto and each Issuing Bank.

“Amendment No. 4 Effective Date” means the first date on which the conditions
precedent set forth in Section 4 of Amendment No. 4 are satisfied, which date is
October 9, 2018.

“Amendment No. 5” means Amendment No. 5 to Revolving Credit and Guaranty
Agreement, dated as of October 25, 2019, by and among the Borrower, the other
Obligors, the Administrative Agent, the Collateral Agent, the Lenders party
thereto and each Issuing Bank.





 



 

“Amendment No. 5 Effective Date” means the first date on which the conditions
precedent set forth in Section 4 of Amendment No. 5 are satisfied, which date is
October 25, 2019.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Obligor or any of its Subsidiaries and
Affiliates, in effect from time to time concerning or relating to bribery or
corruption, including, without limitation the FCPA, the U.K. Bribery Act 2010,
the Bank Secrecy Act, the USA Patriot Act, and the applicable anti-money
laundering statutes of jurisdictions where any Obligor and any of its
Subsidiaries conduct business, and the rules and regulations (if any) thereunder
enforced by any governmental agency.

“Anti-Terrorism Laws” has the meaning set forth in Section 3.15(a).

“Applicable Margin” means (i) with respect to any Base Rate Loan, 3.003.25% per
annum, and (ii) with respect to any Eurodollar Rate Loan, 4.004.25% per annum.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Revolving Commitments represented by such Lender’s Revolving Commitment.
If the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments.

“Application” means the Letter of Credit application in the form as may approved
by the applicable Issuing Bank and executed and delivered by the Borrower to the
Administrative Agent and the applicable Issuing Bank, requesting such Issuing
Bank issue a Letter of Credit.

“Applicant Borrower” has the meaning set forth in Section 2.25.

“Applicant Borrower Amendments” has the meaning set forth in Section 2.25.

“Approved Fund” has the meaning set forth in Section 11.04(b)(ii)(F).

“Arrangers” means Morgan Stanley Senior Funding, Inc., Citibank, NA, Goldman
Sachs Lending Partners LLC, JPMorgan Chase Bank, N.A., and SunTrust Robinson
Humphrey, Inc., in their capacities as joint lead arrangers and joint
bookrunners, and any successors thereto.

“Asset Sale” means a sale, lease (as lessor or sublessor), sale and leaseback,
license (as licensor or sublicensor), exchange, transfer or other disposition
to, any Person, in one transaction or a series of transactions, of all or any
part of the businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired of any Obligor or any of its Restricted Subsidiaries,
including any Equity Interests (but, for the avoidance of doubt, not including
Equity Interests of the Parent), other than (i) inventory (or other assets,
including intangible assets) sold, leased or licensed out in the ordinary course
of business, (ii) obsolete, surplus or worn-out property, (iii) sales of Cash
Equivalents for the fair market value thereof, (iv) dispositions of property
(including the sale of any Equity Interest owned by such Person) from (A) any
Restricted Subsidiary that is not an Obligor to any other Restricted Subsidiary
that is not an Obligor or to any Obligor or (B) any Obligor to any other
Obligor; (v) dispositions of property resulting from casualty or





 



 

condemnation events; (vi) dispositions of past due accounts receivable in
connection with the collection, write down or compromise thereof in the ordinary
course of business, (vii) dispositions of property to the extent that (x) such
property is exchanged for credit against the purchase price of similar
replacement property or (y) the proceeds of such disposition are promptly
applied to the purchase price of such replacement property, (viii) any
abandonment, failure to maintain non-renewal or other disposition of any
intellectual property (or rights relating thereto) that is no longer desirable
in the conduct of any Obligor’s or any of the Restricted Subsidiaries’ business,
as determined in good faith by such Obligor or such Restricted Subsidiary, (ix)
any sale of property or series of related sales of property where the total
consideration received by the Obligors and their respective Restricted
Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at the
fair market value thereof in the case of other non-cash proceeds) does not
exceed $500,000 for any single sale or series of related sales and $5,000,000
for all such sales in the aggregate since the Effective Date, (x) cancellations
of employee notes, (xi) real property leases in the ordinary course of business,
(xii) transfers of property or assets to an Unrestricted Subsidiary by another
Unrestricted Subsidiary, (xiii) expirations of contracts in accordance with
their terms, (xiv) terminations of leases in the ordinary course of business,
and (xv) the sale or disposition of the Equity Interests in Unrestricted
Subsidiaries so long as the consideration for such Equity Interests is in an
amount at least equal to the fair market value thereof.  The treatment of a
transaction as a sale-leaseback as a result of the application of “build to
suit” accounting in accordance with GAAP shall not, in and of itself, constitute
an Asset Sale for purposes of this Agreement.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.04), and accepted by the Administrative Agent, substantially in
the form of Exhibit A or any other form approved by the Administrative Agent.

“Available Excess Cash Flow” means, at any date of determination, an amount, not
less than zero and determined on a cumulative basis, that is equal to 50% of the
aggregate cumulative sum of Excess Cash Flow for each Fiscal Year ending after
the Effective Date and prior to such date, commencing with the Fiscal Year
ending December 31, 2016.

“Available Amount” means, at any date of determination, (a) the amount of
Available Excess Cash Flow, plus (b) the proceeds received by any Obligor or any
other Restricted Subsidiary during the period from and including the day
immediately following the Effective Date through and including such date of
determination in connection with cash returns, cash profits, cash distributions
and similar cash amounts, including cash principal repayments of loans, in each
case received in respect of any Investment made after the Effective Date
pursuant to Section 6.06(g) (in an amount not to exceed the original amount of
such Investment made in reliance on the Available Amount), minus (c) the sum of
(i) the aggregate amount of Restricted Payments made pursuant to Section
6.04(c), plus (ii) the aggregate amount of Investments made pursuant to Section
6.06(g), in each case, after the Effective Date and on or prior to such date of
determination.





 



 

“Availability” means, as of any time of determination, an amount equal to (a)
the aggregate amount of Revolving Commitments in effect at such time, minus (b)
the Aggregate Total Exposure at such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule., or (b) in relation to any state other state than such an EEA Member
Country or (to the extent that the United Kingdom is not such an EEA Member
Country) the United Kingdom, any analogous law or regulation from time to time
which requires contractual recognition of any Write-down and Conversion Powers
contained in that law or regulation.

“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, as
amended from time to time and any successor statute and all rules and
regulations promulgated thereunder.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or institutes, applies for or consents to any
such proceeding or appointment; provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, so long as, such ownership interest does not result in
or provide such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

“Base Rate Loan” means a Loan that bears interest at the Alternate Base Rate.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may





 



 

be a positive or negative value or zero) that has been selected by the
Administrative Agent and the Borrower giving due consideration to (i) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBOR with the applicable Unadjusted Benchmark Replacement
for U.S. dollar-denominated syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR,” the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent decides may be appropriate
to reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement);
provided that, with respect to any such amendment effected, the Administrative
Agent shall post each such amendment implementing such Benchmark Replacement
Conforming Changes to the Lenders reasonably promptly after such amendment
becomes effective.

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:

(a)        in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; or

(b)        in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

(a)        a public statement or publication of information by or on behalf of
the administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

(b)        a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority





 



 

over the administrator for LIBOR, which states that the administrator of LIBOR
has ceased or will cease to provide LIBOR permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide LIBOR; or

(c)        a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR is no longer
representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 2.16(c) and
(y) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 2.16(c).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Beneficiary” means each Agent, Lender and Issuing Bank and each other Secured
Party.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

“Board of Directors” means the board of directors of the Parent.

“Borrower” means the Company and each Additional Borrower.

“Borrower Agent” has the meaning set forth in Section 1.05.





 



 

“Borrower Disclosure Letter” means (i) prior to the Amendment No. 4 Effective
Date, the disclosure letter delivered by the Borrower to the Agents and the
Lenders and Issuing Banks referred to therein, dated as of the Effective Date
and (ii) on the Amendment No. 4 Effective Date and thereafter, the disclosure
letter delivered by the Borrower to the Agents and the Lenders and Issuing Banks
referred to therein, dated as of the Amendment No. 4 Effective Date.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Rate Loans, as to which a single
Interest Period is in effect.

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in New York City; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in Dollar deposits in the
London interbank market.

“Build to Suit Obligations”  means any  obligations relating to a lease or other
obligation accounted for using  “build to suit”  accounting in accordance
with  GAAP (determined without giving effect to changes in GAAP following the
Effective Date).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof accounted for as a liability on the
balance sheet as determined in accordance with GAAP; provided that (a) any
obligations relating to a lease that was accounted for by such Person as an
operating lease as of the Effective Date and any lease entered into after the
Effective Date by such Person that would have been accounted for as an operating
lease under GAAP as in effect as of the Effective Date shall be accounted for as
obligations relating to an operating lease and not as Capital Lease Obligations
and (b) Build to Suit Obligations shall not constitute Capital Lease
Obligations.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Collateralize” means, in respect of an Obligation, to provide and pledge
(as a first priority perfected security interest) cash collateral in Dollars, at
a location and pursuant to documentation in form and substance reasonably
satisfactory to Administrative Agent and the applicable Issuing Bank (and “Cash
Collateralization” has a corresponding meaning). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means:

(a)        Dollars;

(b)        U.S. Government Obligations or certificates representing an ownership
interest in U.S. Government Obligations with maturities not exceeding one year
from the date of acquisition;





 



 

(c)        (i) demand deposits, (ii) time deposits and certificates of deposit
with maturities of one year or less from the date of acquisition, (iii) bankers’
acceptances with maturities not exceeding one year from the date of acquisition
and (iv) overnight bank deposits, in each case with any bank or trust company
organized or licensed under the laws of the United States or any State thereof
having capital, surplus and undivided profits in excess of $500,000,000 whose
short-term debt is rated “A-2” or higher by S&P or higher by Moody’s;

(d)        repurchase obligations with a term of not more than seven days for
underlying securities of the type described in clauses (b) and (c) above entered
into with any financial institution meeting the qualifications specified in
clause (c) above;

(e)        commercial paper rated at least P-1 by Moody’s or A-1 by S&P and
maturing within one year after the date of acquisition;

(f)        securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A-1 by Moody’s;

(g)        securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (c) of this definition;

(h)        any repurchase agreement having a term of 30 days or less entered
into with any Lender or any commercial banking institution satisfying, at the
time of acquisition thereof, the criteria set forth in clause (c)(i) which (i)
is secured by a fully perfected security interest in any obligation of the type
described in clause (a), and (ii) has a market value at the time such repurchase
agreement is entered into of not less than 100% of the repurchase obligation of
such Lender or commercial banking institution thereunder; and

(i)         money market funds at least 90% of the assets of which consist of
investments of the type described in clauses (a) through (h) above.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Control” means (a) prior to an IPO, the failure by the Permitted
Holders to own, beneficially and of record, Equity Interests in the Parent
representing at least 50.1% of the aggregate ordinary voting power represented
by the issued and outstanding Equity Interests in the Parent; (b) after an IPO,
the acquisition of ownership, directly or indirectly, beneficially or of record,
by any Person or group (within the meaning of the Securities Exchange Act and
the rules of the Securities and Exchange Commission thereunder), other than the
Permitted Holders, of Equity Interests in the Parent representing more than 35%
of the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests in the Parent; (c) if during any period of 24 months, a
majority of the members of the Board of Directors of the Parent cease to be
composed of individuals (i) who were members of such Board of Directors on the
first day of





 



 

such period, (ii) whose election or nomination to such Board of Directors was
approved by individuals referred to in clause (c)(i) above constituting at the
time of such election or nomination at least a majority of such Board of
Directors or (iii) whose election or nomination to the Board of Directors was
approved by individuals referred to in clauses (c)(i) and (c)(ii) above
constituting at the time of such election or nomination at least a majority of
the Board of Directors; (d) prior to the consummation of a Holdco Transaction,
the Company shall cease to own and control, beneficially and of record, directly
or indirectly, 100% of the aggregate ordinary voting power of each Additional
Borrower free and clear of all Liens (except Liens securing the Obligations);
(e) on and following the consummation of a Holdco Transaction, Holdings shall
cease to own and control, beneficially and of record, directly or indirectly,
100% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the Borrower free and clear of all Liens (except
Liens securing the Obligations); provided that the consummation of a Holdco
Transaction shall not be a Change in Control.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of, or compliance by any
Lender or any Issuing Bank (or, for purposes of Section 2.17(b), any lending
office of such Lender or by such Lender’s or such Issuing Bank’s holding
company, if any) with, any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are granted or purported to be
granted pursuant to the Collateral Documents as security for the Obligations.

“Collateral Agent” has the meaning set forth in the Preamble hereto.

“Collateral Documents” means the Security Agreement and all other instruments,
documents and agreements delivered by or on behalf of any Obligor pursuant to
this Agreement or any of the other Loan Documents in order to grant to, or
perfect in favor of, the Collateral Agent, for the benefit of the Secured
Parties, a first priority security interest and Lien on the Collateral.

“Collateral Release Date” has the meaning set forth in Section 5.13(a).

“Collateral Release Period” means the period from and after a Collateral Release
Date until the occurrence of a Collateral Redelivery Trigger.





 



 

“Collateral Redelivery Trigger” has the meaning set forth in Section 5.13(b).

“Commitment Fee Rate” means 0.15%.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.).

“Communications” has the meaning set forth in Section 11.01(c).

“Company” has the meaning set forth in the Preamble hereto.

“Company KPI Report” means the most recent report of Key Customer Metrics
generated by the Company in the ordinary course as of or prior to each Liquidity
Test Date.

“Company Monthly Metrics” means a consolidated report of Holdings’ and its
Subsidiaries’  as of the last day of each calendar month reflecting (i) Key
Customer Metrics and (ii) Customer Acquisition Costs.

“Compliance Certificate” means a compliance certificate substantially in the
form of Exhibit F.

“Compliance Date” means the last day of any Fiscal Quarter, beginning with the
Fiscal Quarter ended September 30, 20182019, if Consolidated Total Net Debt
(determined without giving effect to the proviso in the definition of
“Consolidated Total Net Debt”) exceeds $0 as of such date.  For the avoidance of
doubt, on any such date that Consolidated Total Net Debt (determined without
giving effect to the proviso in the definition of “Consolidated Total Net Debt”)
is less than $0 as of such date, no “Compliance Date” shall exist.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA” means, for any period, Consolidated Net Income
for such period, plus without duplication and to the extent reflected as a
charge in the statement of such Consolidated Net Income for such period, the sum
of (a) income tax expense, (b) interest expense, amortization or write-off of
debt discount and debt issuance costs and commissions, discounts and other fees
and charges associated with Indebtedness (including the Loans), (c) depreciation
and amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinarynon-recurring
charges or losses determined in accordance with GAAP, (f) non-cash stock option
and other equity-based compensation expenses, (g) (i) non-cash costs or expenses
resulting from purchase accounting adjustments and (ii) non-cash costs or
expenses resulting from Build to Suit Obligations, (h) proceeds from business
interruption insurance not otherwise included in Consolidated Net Income and to
the extent offsetting lost operating income received during such period, (i) all
customary fees, costs and expenses incurred or paid in connection with (A)
Investments permitted hereunder (including Permitted Acquisitions) whether or
not such Investment is consummated, (B) Asset Sales permitted hereunder and (C)
the issuance, prepayment or amendment or refinancing of Indebtedness permitted
hereunder or the issuance of Equity Interests of the Parent (including costs and
expenses (including exploratory and preparatory





 



 

costs) in connection with any IPO), (j) non-recurring signing costs, retention
or completion bonuses and costs related to curtailments or modifications to
pension and post-retirement employee benefit plans (including any settlement of
pension liabilities), (k) the aggregate amount of one-time, non-recurring and
extraordinary settlements or judgments of legal proceedings and regulatory
matters; provided that the aggregate amount that may be added back pursuant to
this clause (k) may not exceed $25,000,00015,000,000 for any period, (l)
non-recurring restructuring and similar charges, severance, relocation costs,
integration and facilities opening costs and other business optimization
expenses, transition costs, costs related to closure and consolidation of
facilities; provided that the aggregate amount that may be added back pursuant
to this clause (l) and the following clause (m) shall not exceed 25% of
aggregate Consolidated Adjusted EBITDA for any period (determined without giving
effect to any such adjustment pursuant to this clause (l) and the following
clause (m)), (m) the amount of net cost savings and synergies projected in good
faith to be realized as a result of actions taken after the Effective Date that
are otherwise permitted hereunder (including pursuant to internal procedures),
in each case, no later than the date that is 1812 months following the
consummation of such action (calculated on a pro forma basis as though such cost
savings, synergies had been realized on the first day of such period), net of
the amount of actual benefits realized during such period from such actions;
provided that (i) a duly completed certificate signed by a Responsible Officer
of the Parent shall be delivered to the Administrative Agent certifying that
such cost savings and synergies are reasonably identifiable, factually
supportable and reasonably expected to have a continuing impact, (ii) the
benefits resulting therefrom are reasonably anticipated to be realized not later
than 1812 months of such actions having been taken, (iii) the aggregate amount
that may be added back pursuant to the preceding clause (l) and this clause (m)
shall not exceed 25% of aggregate Consolidated Adjusted EBITDA for any period
(determined without giving effect to any such adjustment pursuant to the
preceding clause (l) and this clause (m)), and (iv) no cost savings or synergies
shall be added pursuant to this clause (m) to the extent duplicative of any
expenses or charges otherwise added to Consolidated Adjusted EBITDA, whether
through a pro forma adjustment or otherwise, for such period, (n) all costs,
charges, fees and expenses related to the Transactions (including, for the
avoidance of doubt, all costs, charges, fees (including any extension fees) and
expenses payable in connection with the execution, delivery and performance by
the Obligors of Amendment No. 45)  and,  (o) any other non-cash charges,
non-cash expenses or non-cash losses of the Obligors or any of their respective
Subsidiaries for such period, including, for the avoidance of doubt, non-cash
foreign currency translation losses and any unrealized losses in respect of Swap
Agreements (including non-cash losses related to currency remeasurement of
Indebtedness) (excluding any such charge, expense or loss incurred in the
ordinary course of business that constitutes an accrual of, or a reserve for,
cash charges for any future period); provided,  however, that cash payments made
in such period or in any future period in respect of such non-cash charges,
expenses or losses (excluding any such charge, expense or loss incurred in the
ordinary course of business that constitutes an accrual of, or a reserve for,
cash charges for any future period) shall be subtracted from Consolidated Net
Income in calculating Consolidated Adjusted EBITDA in the period when such
payments are made, and, (p) (i) cash costs, charges, and expenses and (ii) exit
or termination charges, in each case, resulting from Build to Suit Obligations;
provided that the aggregate amount that may be added back pursuant to clause
(p)(i) may not exceed $1,200,000 for any period, and, minus, to the extent
included in the statement of such Consolidated Net Income for such period, the
sum of (a) income tax benefit, (b) interest income, (c) any extraordinary income
or gains determined in accordance with GAAP and (d) any





 



 

other non-cash income (excluding any items that represent the reversal of any
accrual of, or cash reserve for, anticipated cash charges in any prior period
that are described in the parenthetical to clause (g) above), all as determined
on a consolidated basis; provided that, (i) with respect to the period ending
June 30, 2016, actual Consolidated Adjusted EBITDA for the period from January
1, 2016, until such date, multiplied by 2, and (ii) with respect to the period
ending September 30, 2016, actual Consolidated Adjusted EBITDA for the period
from January 1, 2016, until such date, multiplied by 4/3; provided, further,
that with respect to all assets and Persons acquired or disposed of, the
calculation of Consolidated Adjusted EBITDA will be calculated on a Pro Forma
Basis.

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of the Parent and its Restricted Subsidiaries during such period
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in “purchase of property and equipment”, “development of internal
use software” or similar items, or which should otherwise be capitalized,
reflected in the consolidated statement of cash flows of the Parent and its
Restricted Subsidiaries; provided all expenditures arising from Build to Suit
Obligations shall not constitute Consolidated Capital Expenditures.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Parent and its Restricted Subsidiaries on a consolidated basis
that may properly be classified as current assets in conformity with GAAP,
excluding cash, Cash Equivalents and any assets treated as current assets solely
as a result of being Build to Suit Obligations.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Parent and its Restricted Subsidiaries on a
consolidated basis that may properly be classified as current liabilities in
conformity with GAAP, excluding the current portion of long term debt and Build
to Suit Obligations.

 “Consolidated Net Income” means, for any period, the net income or loss of the
Parent and its Subsidiaries for such period, determined on a consolidated basis
in conformity with GAAP; provided that there shall be excluded (a) the income of
any Person (other than the Parent) that is not a Subsidiary except to the extent
of the amount of cash dividends or similar cash distributions actually paid by
such Person to the Company or, subject to clauses (b) and (c) below, any
Subsidiary (other than, following the consummation of a Holdco Transaction, the
Company) during such period, (b) the income of, and any amounts referred to in
clause (a) above paid to, any Subsidiary (other than, following the consummation
of a Holdco Transaction, the Company) to the extent that, on the date of
determination, the declaration or payment of cash dividends or similar cash
distributions by such Subsidiary is not permitted without any prior approval of
any Governmental Authority that has not been obtained or is not permitted by the
operation of the terms of the organizational documents of such Subsidiary, any
agreement or other instrument binding upon such Subsidiary or any law applicable
to such Subsidiary, unless such restrictions with respect to the payment of cash
dividends and other similar cash distributions have been legally and effectively
waived, and (c) the income or loss of, and any amounts referred to in clause (a)
above paid to, any Subsidiary that is not a Wholly-Owned Subsidiary of the
Parent to the extent such income or loss or such amounts are attributable to the
noncontrolling interest in such Subsidiary.





 



 

 “Consolidated Total Assets” means, as of any date of determination, the amount
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on a consolidated balance sheet of the Parent and
its Restricted Subsidiaries at such date, excluding any assets treated as
current assets solely as a result of a lease being accounted for using “build to
suit” accounting in accordance with GAAP.

“Consolidated Total Debt” on any date, means all Indebtedness of the Parent and
its Subsidiaries on such date, as would be required to appear as a liability on
a consolidated balance sheet of the Parent and its Subsidiaries, prepared as of
such date in accordance with GAAP.

“Consolidated Total Net Debt” means, at any date of determination, (a)
Consolidated Total Debt, minus (b) the aggregate amount of Unrestricted Cash and
Cash Equivalents of the Parent and its Subsidiaries, each as of such date;
provided that the aggregate amount of Unrestricted Cash and Cash Equivalents
deducted pursuant to clause (b) shall not exceed $50,000,000.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets of the Parent and its Restricted
Subsidiaries over Consolidated Current Liabilities of the Parent and its
Restricted Subsidiaries.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of current assets to long term
assets and current liabilities to long term liabilities and the effect of any
Acquisition and the designation of any Unrestricted Subsidiary as a Restricted
Subsidiary or any Restricted Subsidiary as an Unrestricted Subsidiary during
such period; provided that (a) there shall be included with respect to any
Acquisition during such period an amount (which may be a negative number) equal
to the difference between the Consolidated Working Capital acquired in such
Acquisition as at the time of such Acquisition and the Consolidated Working
Capital from such Acquisition at the end of such period, and (b) there shall be
included with respect to any Unrestricted Subsidiary that is designated as a
Restricted Subsidiary during such period an amount (which may be a negative
number) equal to the difference between the Consolidated Working Capital gained
in such designation as at the time of such designation and the Consolidated
Working Capital from such designation at the end of such period.

“Contractual Obligations” means, with respect to a Person, the obligations under
each mortgage, indenture, security agreement, loan agreement or credit agreement
and each other agreement, contract or instrument that such Person is a party to.

“Control” means the possession, directly or indirectly, of the power to (i)
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise the outstanding voting power, by contract or
otherwise or (ii) vote 10% of more of Equity Interests having ordinary voting
power for the election of directors (or any similar governing body) of a Person.
“Controlling” and “Controlled” have meanings correlative thereto.





 



 

“Convertible Debt” means subordinated unsecured convertible Indebtedness of
Holdings owing to one or more purchasers pursuant to the Convertible Debt
Documents.

“Convertible Debt Documents” means the Convertible Debt Purchase Agreement, the
Convertible Debt Notes and all other agreements, certificates, instruments or
documents entered into from time to time (including note purchase agreements and
notes) and documenting or relating to the Convertible Debt or any Refinancing
Indebtedness thereof, in each case, as the same may be amended, amended and
restated, supplemented, modified, refinanced or replaced, from time to time as
permitted by this Agreement, including Section 6.09.

“Convertible Debt Notes” means the subordinated unsecured convertible promissory
notes issued by Holdings to each Purchaser (as defined therein) pursuant to the
Convertible Debt Purchase Agreement in the form of Exhibit B to the Convertible
Debt Purchase Agreement (the “Initial Convertible Debt Note”) and any other
subordinated unsecured convertible promissory notes issued by Holdings to any
purchaser from time to time pursuant to any other note purchase agreement as
permitted by this Agreement, including Section 6.09.

“Convertible Debt Purchase Agreement” means the Note Purchase Agreement, dated
as of May 3, 2017, between Holdings and the Purchasers (as defined therein) (the
“Initial Convertible Debt Purchase Agreement”) and any other subordinated
unsecured convertible note purchase agreement entered into by Holdings and any
purchaser from time to time as permitted by this Agreement, including Section
6.09.

“Credit Date” means the date of a Credit Extension.

“Credit Event” means each Borrowing, Credit Extension, New Revolving Loan
Commitment or extension of a Letter of Credit.

“Credit Extension” means the making of a Loan, the issuing of a Letter of Credit
or a Letter of Credit Disbursement.

“Customer Acquisition Costs” means (i) the aggregate customer acquisition
marketing costs for the applicable period and (ii) the customer acquisition
costs per subscriber for the applicable period.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, (ii) fund within two
Business Days any portion of its participation in Letters of Credit or (iii) pay
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three Business Days of the date when





 



 

due, unless, in each case, such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to such funding or payment
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, (b) has
notified the Borrower, any Lender or the Administrative Agent in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s good faith determination that a condition
precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three Business Days after written
request by the Administrative Agent, any Issuing Bank or the Borrower, to
confirm in writing to the Administrative Agent, each Issuing Bank and the
Borrower that it will comply with its prospective funding obligations and
participation in the outstanding Letters of Credit hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent, each Issuing
Bank and the Borrower), (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, or (ii)
had appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (e) has become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any of clauses (a) through (e)
above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.19(b)) upon
delivery of written notice of such determination to the Borrower and each
Lender.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Deposit Account Control Agreement” means a deposit account control agreement in
a form satisfactory to the Collateral Agent, executed by each applicable
Grantor, the Collateral Agent and the relevant depositary institution.

“Disqualified Equity Interest” means any Equity Interest which, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests), (b) is
redeemable at the option of the holder thereof (other than solely for Equity
Interests which are not otherwise Disqualified Equity Interests), in whole or in
part, (c) provides





 



 

for scheduled payments or scheduled dividends in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness (but solely such portion that
is so convertible would be deemed to be a Disqualified Equity Interest) or any
other Equity Interests that would constitute Disqualified Equity Interests, in
each case, prior to the date that is 120 days after the Revolving Commitment
Termination Date, except, in the case of clauses (a) and (b), if as a result of
a change of control or asset sale, so long as any rights of the holders thereof
upon the occurrence of such a change of control or asset sale event are subject
to the prior expiration or termination of the Commitments, the payment in full
of the principal of and interest on each Loan and all fees payable hereunder and
the cancellation or expiration or Cash Collateralization of all Letters of
Credit.

“Disqualified Institution” means, as of any date, (a) any Person designated by
the Company as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to the Effective Date and (b) any Person that
is a competitor or potential competitor of any Obligor or any its respective
Subsidiaries (in each case as determined in good faith by the Company) that has
been designated by the Company as a “Disqualified Institution” by written notice
to the Administrative Agent and the Lenders (including by posting such notice to
the Platform) from time to time; provided that any person that becomes a
“Disqualified Institution” after the applicable Trade Date for an assignment or
participation interest shall not apply to retroactively make such person a
“Disqualified Institution” with respect to such assignment or participation
interest or any previously acquired assignment of or participation interest in
the Loans, but such Person shall not be able to increase its Revolving
Commitments under, or participation interests in, the Loans; provided,  however,
that, in each case, “Disqualified Institutions” shall exclude any Person that
the Borrower has designated as no longer being a “Disqualified Institution” by
written notice delivered to the Administrative Agent from time to time.

“Dollars” or “$” refers to lawful money of the United States.

“Domestic Restricted Subsidiary” means any Domestic Subsidiary that is a
Restricted Subsidiary.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States, excluding (a) any Subsidiary
substantially all of the assets of which consist of Equity Interests in (or
Equity Interests and debt of) one or more CFCs and (b) any such Subsidiary that
is owned (directly or indirectly) by a Subsidiary that is described in clause
(a) of this definition or a CFC.

“DQ List” has the meaning set forth in Section 11.04(h).

“Early Opt-in Election” means the occurrence of:

(a)        a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.16(c) are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace LIBOR, and





 



 

(b)        the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 11.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), of any Obligor or any of its Subsidiaries directly or indirectly
resulting from or based upon (a) noncompliance with any Environmental Law, (b)
the generation, use, handling, transportation, storage, treatment or disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
release or threatened release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest; provided that Equity Interests shall not include any debt
securities that are convertible into or exchangeable for any combination of
Equity Interests and/or cash until any such conversion or exchange.

“Equity Issuance Event” means a sale, issuance or other disposition to, any
Person, in any private investment in public equity or other similar transaction
in respect of any Equity Interests of the Parent.





 



 

“Equity Prepayment Amount” has the meaning set forth in Section 2.12(b).

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any person that for purposes of Title IV of ERISA or
Section 412 of the Code would be deemed at any relevant time to be a single
employer or otherwise aggregated with any Obligor or any of its respective
Subsidiaries under Sections 414(b), (c), (m) or (o) of the Code or Section 4001
of ERISA.

“ERISA Event” means any one or more of the following: (a) any reportable event,
as defined in Section 4043 of ERISA, with respect to a Plan, as to which the
PBGC has not waived under PBGC Regulation Section 4043 the requirement of
Section 4043 of ERISA that it be notified of such event; (b) the taking of any
action to terminate any Plan under Sections 4041 or 4101A of ERISA; (c) the
institution of proceedings by the PBGC under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan; (d) the
failure to make a required contribution to any Plan that would result in the
imposition of a lien or other encumbrance or the provision of security under
Section 430 of the Code or Sections 303 or 4068 of ERISA, or the arising of such
a lien or encumbrance; (e) the failure to satisfy the minimum funding standard
under Section 412 of the Code or Section 302 of ERISA, whether or not waived;
(f) the filing pursuant to Section 412 of the Code or Section 302 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (g) the receipt of a written determination that any Plan is, or is
expected to be, in “at-risk” status within the meaning of Section 430 of the
Code or Section 303 of ERISA; (h) engaging in a non-exempt “prohibited
transaction” within the meaning of Section 4975 of the Code or Section 406 of
ERISA with respect to which the Borrower, any Guarantor, or any of their
respective Subsidiaries is a “disqualified person” within the meaning of Section
4975 the Code or a “party in interest” within the meaning of Section 406 of
ERISA or could otherwise reasonably be expected to be liable; (i) the incurrence
by the Borrower, any Guarantor, any of their respective Subsidiaries or any
ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal from any Multiemployer Plan or a withdrawal from a Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” within the meaning of Section 4001(a)(2) of ERISA; (j) the receipt by
the Borrower, any Guarantor, any of their respective Subsidiaries or any ERISA
Affiliate from any Multiemployer Plan of any notice concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent within the meaning of Title IV of ERISA or in
“endangered” or “critical” status within the meaning of Section 432 of the Code
or Section 305 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to a Loan,
or the Loans comprising a Borrowing, that bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

“Eurodollar Borrowing” means a Borrowing made at the Adjusted LIBO Rate.





 



 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning set forth in Section 9.01.

“Excess Cash Flow” means, for any period, an amount (if positive) equal to:

(a)        the sum, without duplication, of the amounts for such period of (i)
Consolidated Net Income, plus, (ii) to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for non-cash charges reducing
Consolidated Net Income, including for depreciation and amortization (excluding
any such non-cash charge to the extent that it represents an accrual or reserve
for potential cash charge in any future period or amortization of a prepaid cash
gain that was paid in a prior period), plus (iii) the Consolidated Working
Capital Adjustment (if positive), minus

(b)        the sum, without duplication, of (i) the amounts for such period paid
from internally generated cash of (x) repayments of Indebtedness for borrowed
money (excluding repayments of the Loans except to the extent the Revolving
Commitments are permanently reduced in connection with such repayments) and
repayments of Capital Lease Obligations (excluding any interest expense portion
thereof), (y) Consolidated Capital Expenditures and (z) the purchase price of
Acquisitions, except to the extent funded with the Available Amount, plus (ii)
other non-cash gains increasing Consolidated Net Income for such period
(excluding any such non-cash gain to the extent it represents the reversal of an
accrual or reserve for potential cash gain in any prior period), plus (iii) the
absolute amount of the Consolidated Working Capital Adjustment (if negative).

“Excluded Deposit Account” has the meaning set forth in the Security Agreement.

“Excluded Subsidiary” means (a) any Unrestricted Subsidiary, (b) any Immaterial
Subsidiary, (c) any Subsidiary that is prohibited by applicable law, rule or
regulation or by any Contractual Obligation to which such Subsidiary is a party
or by which it or any of its property or assets is bound from guaranteeing the
Obligations; provided that any such Contractual Obligation (i) is in existence
on the Effective Date (or, with respect to a Subsidiary acquired or formed after
the Effective Date, as of the date such acquisition or formation) and (ii) in
the case of a Subsidiary acquired or formed after the Effective Date, was not
entered into in connection with, or in contemplation of, such acquisition or
formation or (d) any Subsidiary with respect to which guaranteeing the
Obligations would require consent, approval, license or authorization from any
Governmental Authority, unless such consent, approval, license or authorization
has been obtained or would, contemporaneous with the Effective Date or, in the
case of a Subsidiary acquired or formed after the Effective Date, the date on
which such Subsidiary is acquired or formed, be obtained.  For the avoidance of
doubt, an Additional Borrower shall not be an Excluded Subsidiary.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the





 



 

laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. Federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan or Revolving Commitment pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan or Revolving Commitment
(other than pursuant to an assignment request by the Borrower under Section
2.20) or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.18, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
2.18(g) and (d) Taxes imposed under FATCA.

“Executive Order” has the meaning set forth in Section 3.15(a).

“Exposure” means, with respect to any Lender at any time, the aggregate
principal amount at such time of all outstanding Loans of such Lender.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation rules or official practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code.

“FCPA” means the Foreign Corrupt Practices Act of 1977, (15 U.S.C. §§ 78dd-1, et
seq.).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“FEMA” means the Federal Emergency Management Agency.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Parent.

“Fiscal Quarter” means a Fiscal Quarter of any Fiscal Year.





 



 

“Fiscal Year” means the Fiscal Year of the Parent and its Subsidiaries ending on
December 31 of each calendar year.

“Flood Hazard Property” has the meaning set forth in Section 5.10(b)(iv).

“Flood Insurance” has the meaning set forth in Section 5.10(b)(iv).

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.

“Funding Notice” means a notice substantially in the form of Exhibit G.

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future Governmental Authority.

“Governmental Authority” means the government of the United States any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Grantor” has the meaning set forth in the Security Agreement.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness; provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business, or customary indemnification obligations entered
into in connection with any acquisition or disposition of assets or of other
entities, in each case, that is permitted hereunder (other than to the extent
that the primary obligations that are the subject of such indemnification
obligation would be considered Indebtedness hereunder).

“Guaranteed Obligations” has the meaning set forth in Section 8.01.





 



 

“Guarantors” means, collectively, (a)  the Subsidiary Guarantors, (b) with
respect to the Obligations of any Additional Borrower, the Company, and (c) on
and after the consummation of a Holdco Transaction, Holdings.

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to Section 8.01 of this Agreement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Transaction” means (a) any interest-rate transaction, including any
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar or floor), and any other instrument linked to interest
rates that gives rise to similar credit risks (including when-issued securities
and forward deposits accepted) and (b) any currency exchange-rate transaction,
including any cross-currency interest-rate swap, any forward foreign-exchange
contract, any currency option, and any other instrument linked to exchange rates
that gives rise to similar credit risks.

“Holdings” has the meaning set forth in the defined term Holdco Transaction.

“Holdco Transaction” means a transaction (or series of transactions) which will,
among other things,  cause (x) the Company to convert to a limited liability
company and (y) 100% of the Equity Interests in the Company and its other
existing Subsidiaries to be held by a newly-formed entity organized under the
laws of any political subdivision of the United States (“Holdings”), which
transactions will be substantially in accordance with the steps described on
Section 1.01A of the Borrower Disclosure Letter; provided that (a) the owners of
100% of the Equity Interests in Holdings immediately after giving effect to such
transaction (and the amount of such Equity Interests owned by each such person)
are identical to the owners of 100% of the Equity Interests in the Company
immediately prior to giving effect to such transaction (and the amount of such
Equity Interests owned by each such person; provided that, such Equity Interests
of such owners may be held in different classes (including common and preferred
Equity Interests) of Equity Interests of Holdings with different voting rights),
(b) Holdings shall have entered into Collateral Documents, in form and substance
reasonably satisfactory to the Administrative Agent, pursuant to which Holdings
shall pledge its interest in the Collateral, including without limitation, the
Equity Interests in the Borrower, to the Collateral Agent for the benefit of the
Secured Parties, and (c) Holdings shall have entered into a joinder to this
Agreement, in form and substance reasonably satisfactory to the Administrative
Agent and shall have provided such other documentation as would be required in
connection with a joinder of a Guarantor pursuant to Section 5.11. The Holdco
Transaction was consummated on January 24, 2017.

“Immaterial Subsidiary” means, at any date of determination, any Subsidiary of
the Parent and that has been designated by the Company by written notice to the
Administrative Agent as an “Immaterial Subsidiary” from time to time and in
relation to which the fair market





 



 

value of its Consolidated Total Assets as of the last day of the most recently
ended Test Period, as the case may be, do not exceed 7.5% of the fair market
value of the Consolidated Total Assets of the Parent and its Restricted
Subsidiaries at such date and (b) whose revenues for the most recently ended
Test Period, as the case may be, are available do not exceed 7.5% of the
consolidated revenues of the Parent and its Restricted Subsidiaries for such
Test Period, in each case determined in accordance with GAAP; provided that (i)
the Consolidated Total Assets of all such Immaterial Subsidiaries as of the last
day of the most recently ended Test Period shall not exceed 15% of the
Consolidated Total Assets of the Parent and its Restricted Subsidiaries at such
date and (ii) the revenues of all such Immaterial Subsidiaries for the most
recently ended Test Period shall not exceed 15% of the consolidated revenues of
the Parent and its Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP.  For any determination made as of or prior
to the time any Person becomes an indirect or direct Subsidiary of the Borrower,
such determination and designation shall be made based on financial statements
provided by or on behalf of such Person in connection with the Acquisition of
such Person or such Person’s assets to the extent reasonably available. If such
financial statements are not reasonably available, the Parent shall make such
determination in reasonable good faith. The Company may change the designation
of any Subsidiary as an Immaterial Subsidiary by providing notice to the
Administrative Agent.

“Increased Amount Date” has the meaning set forth in Section 2.23(a).

“Indebtedness” of any Person at any date means, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of bankers’ acceptances, letters
of credit to the extent drawn, surety bonds or similar arrangements, (g) all
Guarantees of such Person in respect of obligations of the kind referred to in
clauses (a) through (f) above, (h) all obligations of the kind referred to in
clauses (a) through (g) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned or acquired by
such Person, whether or not such Person has assumed or become liable for the
payment of such obligation and (i) all Disqualified Equity Interests in such
Person, valued, as of the date of determination, at the greater of (i) the
maximum aggregate amount that would be payable upon maturity, redemption,
repayment or repurchase thereof (or of Disqualified Equity Interests or
Indebtedness into which such Disqualified Equity Interests are convertible or
exchangeable) and (ii) the maximum liquidation preference of such Disqualified
Equity Interests. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor. For purposes of this definition, (i) the amount of any
Indebtedness described in clause (g) above shall be deemed to be an amount equal





 



 

to the lesser of (A) the principal amount of the obligations guaranteed and
outstanding and (B) the maximum amount for which the guaranteeing Person may be
liable in respect of such obligations, and (ii)  the amount of any Indebtedness
described in clause (h) above shall be the lower of the amount of the obligation
and the fair market value of the assets of such Person securing such obligation.
For the avoidance of doubt, Build to Suit Obligations shall not constitute
Indebtedness.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Obligor under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 11.03(b).

“Information” has the meaning set forth in Section 11.12.

“Initial Convertible Debt Note” as defined in the definition of “Convertible
Debt Notes.”

“Initial Convertible Debt Purchase Agreement’ as defined in the definition of
“Convertible Debt Purchase Agreement.”

“Intellectual Property Rights” has the meaning set forth in Section 3.05(b).

“Intercompany Note” means an intercompany note substantially in the form of
Exhibit I.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.15(b) and in substantially the
form of Exhibit C attached hereto.

“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Rate Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months or less than one month)
thereafter, as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of





 



 

such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Investment” means any loan, advance (other than advances to employees for
moving, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business and Consolidated Capital
Expenditures), extension of credit (by way of Guarantee or otherwise) or capital
contributions by the Parent or any of its Restricted Subsidiaries to any other
Person (other than an Obligor or any other Restricted Subsidiary).

“IPO” means a bona fide underwritten sale to the public of common stock of the
Parent on a nationally recognized securities exchange.

“IRS” means the United States Internal Revenue Service.

“ISP 98” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be reasonably acceptable to
the applicable Issuing Bank and in effect at the time of issuance of such Letter
of Credit).

“Issuance Notice” means an Issuance Notice substantially in the form of Exhibit
H.

“Issuing Bank” means each Lender (or affiliate thereof) with a Letter of Credit
Issuer Sublimit on Schedule 2.01 hereof, as Issuing Bank hereunder, and any
other Lender (or affiliate thereof) that shall agree in writing, at the request
of the Borrower and with the consent of the Administrative Agent (not to be
unreasonably withheld, conditioned or delayed), to become an “Issuing Bank”, in
each case together with its permitted successors and assigns in such capacity.
Any Issuing Bank may issue Letters of Credit through any of its branch offices
or through any of its affiliates or any of the branch offices of its affiliates.

“Joinder Agreement” has the meaning set forth in Section 5.11.

“Joint Venture” means a joint venture, partnership or other similar arrangement
whether in corporate, partnership or other legal form; provided in no event
shall any Subsidiary of any Person be considered to be a Joint Venture.

“Key Customer Metrics” means (i) the number of subscribers at the beginning of
the applicable period, (ii) the number of subscribers added during the
applicable period, (iii) the net subscriber churn during the applicable period,
and (iv) the number of subscribers at the end of the applicable period.

 “Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
pursuant to a transaction contemplated by Section 2.23, in each case, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.





 



 

“Letter of Credit” means a standby letter of credit issued or to be issued by an
Issuing Bank pursuant to this Agreement in such form as may be approved from
time to time by the applicable Issuing Bank. Letters of Credit shall be issued
in Dollars.

“Letter of Credit Disbursement” means a payment made by an Issuing Bank pursuant
to a Letter of Credit.

“Letter of Credit Issuer Sublimit” means (a) with respect to each Issuing Bank
as of the Effective Date, as set forth on Schedule 2.01, and (b) with respect to
any other Issuing Bank, an amount as shall be agreed to by the Administrative
Agent, such Issuing Bank and the Borrower.

“Letter of Credit Sublimit” means the lesser of (a) $20,000,00013,000,000 and
(b) the aggregate unused amount of the Revolving Commitments then in effect.

“Letter of Credit Usage” means, as at any date of determination, the sum of (a)
the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding and (b) the
aggregate amount of all drawings under Letters of Credit honored by any Issuing
Bank and not theretofore reimbursed by or on behalf of the Borrower or with the
proceeds of a Loan.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired without being drawn by its terms
but any amount may still be drawn thereunder by reason of the operation of Rule
3.13 or 3.14 of the ISP 98 or because a drawing was presented under such Letter
of Credit on or prior to the last date permitted for presentation thereunder but
has not yet been honored or dishonored, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.

“LIBO Rate” means, subject to Section 2.16:

(a)        with respect to any Eurodollar Borrowings for any Interest Period,
the rate appearing on Bloomberg screen LIBOR01 (or any successor to or
substitute for such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, for deposits in Dollars (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; provided that in the
event such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Borrowing for such Interest Period shall
be the interest rate per annum determined by the Administrative Agent to be the
average of the rates per annum at which deposits in Dollars are offered for such
relevant Interest Period to major banks in the London interbank market by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of such Interest Period; and

(b)        for any rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBO Rate described in paragraph (a)
above, at or about 11:00 a.m., London time determined two Business Days prior to
such date for U.S. Dollar deposits with a term of one month commencing that day;





 



 

provided that to the extent that any such rate is below zero, the LIBO Rate
described in paragraph (a) above will be deemed to be zero; provided,  further
that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided,  further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Limited Conditions Acquisition” means any Acquisition permitted by this
Agreement whose consummation is not conditioned on the availability of, or on
obtaining, third party financing.

 “Liquidity” means the amount of Unrestricted Cash and Cash Equivalents of
Holdings and its Subsidiaries.

 “Liquidity Grace Period” has the meaning set forth in Section 9.01(d).

 “Liquidity Test Date” means (a) the last day of each calendar month following
the Amendment No. 45 Effective Date and (b) the fifteenth day of each calendar
month following the Amendment No. 45 Effective Date.

“Loan Documents” means this Agreement (including any amendment hereto or waiver
hereunder), the Notes (if any), any Joinder Agreement, the Collateral Documents,
and any documents or certificates executed by the Borrower in favor of an
Issuing Bank relating to Letters of Credit.

“Loans” means the loans (including any Base Rate Loan or Eurodollar Rate Loan)
made by the Lenders to the Borrower pursuant to this Agreement, including any
New Revolving Loans.

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors as in effect from time to time.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or results of operations of the Obligors and their
respective Subsidiaries, taken as a whole, (b) the ability of the Obligors and
their respective Subsidiaries, taken as a whole, to perform their payment
obligations hereunder, or (c) the rights of or remedies, taken as a whole,
available to the Agents or the Lenders under the Loan Documents.

“Material Indebtedness” means Indebtedness (other than any Indebtedness under
the Loan Documents), or obligations in respect of one or more Swap Agreements,
of any one or





 



 

more of the Parent or any Restricted Subsidiary thereof in a principal amount
exceeding $5,000,000 (or, at any time when the Net Debt Condition is satisfied,
$15,000,000). For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Parent or any Restricted Subsidiary in respect
of any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Parent or such Restricted Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Material Real Estate Asset” means any domestic fee owned Real Estate Asset
having a fair market value in excess of $2,000,000; provided that the New
Fulfillment Center shall not constitute a Material Real Estate Asset for so long
as the fair market value of the owned real estate associated with such New
Fulfillment Center and improvements thereon is less than or equal to
$50,000,000.

“Maturity Date” means FebruaryAugust 26, 2021 (and if such date is not a
Business Day, then the preceding Business Day).

“Moody’s” means Moody’s Investor Services, Inc.

“Mortgage” means a mortgage, deed of trust or other similar instrument
reasonably satisfactory to the Collateral Agent.

“Mortgaged Property” means (i) any Material Real Estate Asset acquired by the
Borrower or any Obligor after the Effective Date orand (ii) any Real Estate
Asset that becomes a Material Real Estate Asset (whether by renovation to,
addition to or otherwise).

“Multiemployer Plan” any multiemployer plan as defined in Section 4001(a)(3) of
ERISA, which is or has been contributed to by (or to which there is an
obligation to contribute by) any Obligor, any of its Subsidiaries or any ERISA
Affiliate, and each such plan for the five-year period immediately following the
latest date on which any Obligor, any of its Subsidiaries or any ERISA Affiliate
that contributed to or had an obligation to contribute to such plan.

“Net Asset Sale Cash Proceeds” means, with respect to any Asset Sale, an amount
equal to: (a) Cash payments (including any Cash received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) received by the Parent or its Restricted
Subsidiaries from such Asset Sale, minus (b) any bona fide direct costs, fees
and expenses incurred in connection with such Asset Sale, including (i) taxes
paid or reasonably estimated to be payable by the seller as a result of or in
connection with such Asset Sale, (ii) payment of the outstanding principal
amount of, premium or penalty on, if any, and interest on any Indebtedness
(other than the Loans) that is secured by a Lien on the stock or assets in
question and that is required to be repaid under the terms thereof as a result
of such Asset Sale, and (iii) the Company’s good faith estimate of payments
required to be made with respect to unassumed liabilities or indemnities or
other contingent obligations relating to the assets sold (provided that, to the
extent such cash proceeds are not so used within 180 days of such Asset Sale,
such cash proceeds shall constitute Net Asset Sale Cash Proceeds).

“Net Debt Condition” means that Liquidity, on a Pro Forma Basis as of the most
recent Liquidity Test Date, is not less than the outstanding aggregate amount of
the Lenders’ Revolving Commitments as of such Liquidity Test Date.





 



 

“Net Equity Issuance Event Cash Proceeds” means, with respect to any Equity
Issuance Event, an amount equal to: (a) Cash payments received by the Parent or
its Restricted Subsidiaries from such Equity Issuance Event, minus (b) all bona
fide costs, fees, expenses and taxes, including, without limitation,
underwriting discounts and commissions and legal, investment banking, brokerage,
accounting and other professional fees, sales commissions and disbursements
incurred or due and payable in connection with such Equity Issuance Event.

“New Fulfillment Center” means the fulfillment center to be acquired and/or
constructed by Parent or one of its Subsidiaries after the Effective Date.

“New Revolving Loan Commitments” has the meaning set forth in Section 2.23(a).

“New Revolving Loan” has the meaning set forth in Section 2.23(a).

“New Revolving Loan Lender” has the meaning set forth in Section 2.23(a).

“NFIP” has the meaning set forth in Section 5.10(b)(iv).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.02 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-U.S. Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by any Obligor or any of
its Restricted Subsidiaries primarily for the benefit of employees, or
beneficiaries thereof, of any Obligor or any of its Restricted Subsidiaries
residing outside the United States, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Non-U.S. Plan Event” means with respect to any Non-U.S. Plan: (a) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, or in excess of the amount that would be permitted absent a waiver from a
Governmental Authority; (b) the failure to make the required contributions or
payments, under any applicable law, on or before the due date for such
contributions or payments; (c) the receipt of a notice by a Governmental
Authority relating to the intention to terminate any such Non-U.S. Plan or to
appoint a trustee or similar official to administer any such Non-U.S. Plan, or
alleging the insolvency of any such Non-U.S. Plan; (d) the incurrence of any
liability by any Obligor or any of its Restricted Subsidiaries under applicable
law on account of the complete or partial termination of such Non-U.S. Plan or
the complete or partial withdrawal of any participating employer therein; or (e)
the occurrence of any transaction that is prohibited under any applicable law
and that would reasonably be expected to result in the incurrence of any
liability by any Obligor or any of its Restricted Subsidiaries, or the
imposition on any Obligor or any of its Restricted Subsidiaries of any fine,
excise tax or penalty resulting from any noncompliance with any applicable law.





 



 

“Note” has the meaning set forth in Section 2.05(c).

“Notice” means a Funding Notice, Issuance Notice or Interest Election Request.

“Obligations” means all amounts owing by any Obligor to the Agents (including
former Agents), Arrangers, any Issuing Bank or any Lender pursuant to the terms
of this Agreement or any other Loan Document, in each case whether for
principal, interest (including, in each case, all interest which accrues after
the commencement of any case or proceeding in bankruptcy after the insolvency
of, or for the reorganization of any Obligor or any of its Subsidiaries, whether
or not allowed in such case or proceeding), reimbursement of amounts drawn on
Letters of Credit, fees, expenses, indemnification or otherwise.

“Obligors” means, collectively, the Borrower and the Guarantors.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.20).

“Parent” means, prior to the consummation of a Holdco Transaction, the Company,
and as of and following the consummation of a Holdco Transaction, Holdings.

“Participant” has the meaning set forth in Section 11.04(c)(i).

“Participant Register” has the meaning set forth in Section 11.04(c)(iii).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Plan” means any “employee pension benefit plan” as defined in Section
3(2) of ERISA, other than a Multiemployer Plan, that is subject to Title IV of
ERISA, Section 412 of the Code or Section 302 of ERISA and is maintained in
whole or in part by any Obligor, any of its Subsidiaries or any ERISA Affiliate
or with respect to which any of any Obligor, any of its Subsidiaries or any
ERISA Affiliate has an obligation to contribute, and each such plan for the
five-year period immediately following the latest date on which the any Obligor,
any of its Subsidiaries or any ERISA Affiliate maintained or made contributions
(or had an obligation to make contributions).





 



 

“Perfection Certificate” has the meaning assigned to that term in the Security
Agreement.

“Permitted Acquisition” means any transaction or series of related transactions
resulting in the acquisition by any Obligor or any of its Restricted
Subsidiaries that are Wholly-Owned Subsidiaries, whether by purchase, merger or
otherwise, of all or substantially all of the assets or Equity Interests of, or
a business line or unit or a division of, any Person; provided the following are
satisfied or waived in accordance with Section 11.02:

(i)         immediately prior to, and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom; provided, in the in the case of any Limited Conditions Acquisition
being funded, in whole or in part, with the proceeds of New Revolving Loan
Commitments substantially concurrently with the effectiveness of such New
Revolving Loan Commitments, this clause (i) shall be limited to the absence of
an Event of Default under Sections 9.01(a), (b), (g), (h) and (i);

(ii)       all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable government approvals;

(iii)      the Company shall take, or shall cause to be taken, promptly after
the date such Permitted is consummated, each of the actions set forth in Section
5.10 or Section 5.11, if and as applicable;

(iv)       the Company shall have delivered to the Administrative Agent (x) with
respect to any transaction or series of related transactions involving
Acquisition Consideration of more than $30,000,000, at least three Business Days
prior to such proposed acquisition, notice of the aggregate Acquisition
Consideration for such acquisition and (y) with respect to any transaction or
series of related transactions involving Acquisition Consideration of more than
$30,000,000, promptly upon request by the Administrative Agent, (1) a copy of
the acquisition agreement related to the proposed Permitted Acquisition (and any
related documents reasonably requested by the Administrative Agent) and (2) to
the extent reasonably available, quarterly and annual financial statements of
the Person whose Equity Interests or assets are being acquired for the twelve
month period immediately prior to such proposed Permitted Acquisition, including
any audited financial statements that are available;

(v)        any Person or assets or division as acquired in accordance herewith
shall be engaged in or related to a business permitted under Section 6.03(c);
and

(vi)       the total Acquisition Consideration paid in connection with all
Permitted Acquisitions occurring on or after the Effective Date pursuant to
which the Person whose Equity Interests are acquired does not become an Obligor
or, in the case of an asset acquisition, the assets that are acquired are not
held by an Obligor, shall not exceed, from the date of this Agreement, plus the
aggregate amount of Investments pursuant to Section 6.06(c) and the aggregate
amount of the sales, transfers, leases and other dispositions made pursuant to
Section 6.03(a)(ii), an amount equal to $40,000,000.





 



 

“Permitted Encumbrances” means:

(a)        Liens imposed by law for taxes, assessments or governmental charges
or levies that are not yet due or are being contested in compliance with Section
5.04;

(b)        carriers’, warehousemen’s, mechanics’, materialmen’s, landlord’s,
supplier’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or are being contested in compliance with Section 5.04;

(c)        pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d)        deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case incurred in the ordinary course of
business;

(e)        Uniform Commercial Code financing statements filed (or similar
filings under applicable law) solely as a precautionary measure in connection
with operating leases;

(f)        judgment liens and deposits to secure obligations under appeal bonds
or letters of credit in respect of judgments that do not constitute an Event of
Default under clause (j) of Section 9.01;

(g)        easements, zoning restrictions, rights-of-way, encroachments and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of the Borrower or any Subsidiary; and

(h)        Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease (including Capital Lease Obligations subject
to Section 6.01(c)), license or sublicense or concession agreement, in each case
to the extent permitted by this Agreement.

“Permitted Holders” means the Persons listed on Section 1.01B of the Borrower
Disclosure Letter.

“Person” or “person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

“Plan” means any “employee benefit plan” as defined in Section 3(3) of ERISA
maintained by any Obligor or any of its Subsidiaries or with respect to which
any Obligor or any of its Subsidiaries could have any liability.

“Platform” has the meaning assigned to that term in Section 11.01(c).

“Pledged Collateral” has the meaning assigned to that term in the Security
Agreement.





 



 

“Prime Rate” means the rate of interest per annum from time to time published in
the “Money Rates” or successor section of The Wall Street Journal as being the
“Prime Lending Rate” or, if more than one rate is published as the “Prime
Lending Rate”, then the highest of such rates (each change in the Prime Rate to
be effective as of the date of publication in The Wall Street Journal of a
“Prime Lending Rate” that is different from that published on the preceding
Business Day); provided that in the event that The Wall Street Journal shall,
for any reason, fail or cease to publish the “Prime Lending Rate”, the
Administrative Agent shall choose a reasonably comparable index or source to use
as the basis for the “Prime Lending Rate”.

“Principal Office” for each of the Administrative Agent and Issuing Bank, means
such Person’s “Principal Office” as set forth on Appendix B, or such other
office or office of a third party or sub-agent, as appropriate, as such Person
may from time to time designate in writing to the Borrower, the Administrative
Agent and each Lender.

“Pro Forma Basis” means, with respect to any determination of the Total Net
Leverage Ratio, (i) that such determination of Consolidated Adjusted EBITDA is
made for the relevant Test Period, but that (x) any material acquisitions or
material dispositions, mergers, amalgamations, consolidations or discontinuances
of operations during such Test Period or subsequent thereto and on or prior to
the date of determination or with the proceeds of or in connection with the
incurrence of Indebtedness for which the Total Net Leverage Ratio is being
determined (each, a “Pro Forma Event”) shall be deemed for this purpose to have
occurred on the first day of such Test Period and to have given effect to the
designation as a Restricted Subsidiary or an Unrestricted Subsidiary as if such
designation had occurred on the first day of each such period, and (y) if since
the beginning of such Test Period any Person that subsequently became a
Restricted Subsidiary or was merged with or into the Borrower or any of its
Restricted Subsidiaries since the beginning of such Test Period shall have
undertaken any Pro Forma Event that would have required adjustment pursuant to
clause (x) above if taken by a Restricted Subsidiary, then such ratio or amount
shall be calculated giving pro forma effect thereto for such Test Period as if
such Pro Forma Event had occurred at the beginning of such Test Period and (ii)
that such determination of Consolidated Total Debt is determined after giving
effect to the incurrence of the Indebtedness (and all simultaneous incurrences
of Indebtedness) for which such ratio is being tested, and the application of
proceeds thereof.  For purposes of this definition, “material” shall mean one or
a series of related transactions with an aggregate value in excess of $500,000.
“Pro Forma Event” has the meaning assigned to that term in the definition of
“Pro Forma Basis”.

“Pro Rata Share” means with respect to all payments, computations and other
matters relating to the Revolving Commitment or Loans of any Lender or any
Letters of Credit issued or participations purchased therein by any Lender, the
percentage obtained by dividing (a) the Revolving Exposure of that Lender by (b)
the aggregate Revolving Exposure of all Lenders.

“Projections” means the projections of the Company and its Subsidiaries for the
period of Fiscal Year 2016 through and including Fiscal Year 2019, prepared on a
quarterly basis for the 2016 Fiscal Year and the 2017 Fiscal Year and annually
thereafter.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.





 



 

“Qualified Equity Interest” of any person shall mean any Equity Interests of
such person that are not Disqualified Equity Interests.

“Quarterly Consolidated Adjusted EBITDA” means Consolidated Adjusted EBITDA for
the applicable Fiscal Quarter ended on or prior to such time in respect of which
Quarterly Consolidated Adjusted EBITDA is required to be reported in respect of
the financial covenant in Section 6.10(b).

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by the Borrower or any Obligor in any real
property.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Refinanced Indebtedness” has the meaning given thereto in the definition of
“Refinancing Indebtedness”.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness (and the continuation or renewal of any Permitted Liens related
thereto) so long as:

(a)        such refinancing, renewal, or extension does not result in an
increase in the principal amount (or accreted value, if applicable) (other than
any accrued or capitalized amounts) of the Indebtedness so refinanced, renewed,
or extended (the “Refinanced Indebtedness”), other than by the amount equal to
the premiums paid thereon in connection with such refinancing, renewal or
extension and fees and expenses incurred in connection therewith and by the
amount of existing unfunded commitments thereunder,

(b)        such refinancing, renewal, or extension has a final maturity date
equal to or later than the Refinanced Indebtedness and, except in the case of
revolving credit Indebtedness, does not have a shorter Weighted Average Life to
Maturity,

(c)        to the extent the terms or conditions of such refinancing, renewal or
extension differ from the terms and conditions of the Refinanced Indebtedness,
such term and conditions, taken as a whole, are not and would reasonably be
expected to be materially adverse to the interests of the Lenders,

(d)        if the Refinanced Indebtedness was subordinated in right of payment
to the Obligations, such refinancing, renewal, or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders (as determined in good faith by the Board of Directors) as those that
were applicable to the Refinanced Indebtedness, and

(e)        no person is an obligor with respect to such refinancing, renewal or
replacement that was not an obligor with respect to such Refinanced
Indebtedness.

“Register” has the meaning set forth in Section 2.05(b).

“Reimbursement Date” has the meaning set forth in Section 2.03(d).





 



 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Required Lenders” means, at any time, Lenders having more than 50% of the
aggregate amount of the Revolving Commitments or, if the Revolving Commitments
shall have been terminated, holding more than 50% of the aggregate outstanding
principal amount of the Loans at such time. The Revolving Commitment and Loans
of any Defaulting Lender and Disqualified Lender shall be disregarded in
determining Required Lenders at any time.

“Responsible Officer” means any of the President, Chief Executive Officer,
Treasurer, director, General Counsel and Chief Financial Officer of the
applicable Obligor, or any person designated by any such Obligor in writing to
the Administrative Agent from time to time, acting singly.

“Restricted Payment” means any dividend, repurchase, redemption or other
distribution (whether in cash, securities or other property other than Qualified
Equity Interests of such Person) with respect to any Equity Interests in the
Parent or any of its Subsidiaries, or any payment (whether in cash, securities
or other property other than Qualified Equity Interests of such Person),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests of such Person or any option, warrant or other right to acquire
any such Equity Interests of such Person.

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary; provided that upon the occurrence of any Unrestricted Subsidiary
ceasing to be an Unrestricted Subsidiary, such Subsidiary shall be included in
the definition of “Restricted Subsidiary”.  Unless otherwise stated, any
reference to the Parent and its Restricted Subsidiaries herein or in any other
Loan Document shall, prior to the consummation of a Holdco Transaction, include
any Additional Borrower and, on and after the consummation of a Holdco
Transaction, shall include the Company and each Additional Borrower.

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Loans hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.11 or Section 2.12,
(b) increased from time to time pursuant to Section 2.23 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 2.20 or Section 11.04. The amount of each Lender’s Revolving
Commitment as of the Amendment No. 45 Effective Date is set forth on Schedule
2.01.  The aggregate amount of the Lenders’ Revolving Commitments as of the
Amendment No. 45 Effective Date is $85,000,00055,000,000.





 



 

“Revolving Commitment Period” means the period from the Effective Date to but
excluding the Revolving Commitment Termination Date.

“Revolving Commitment Termination Date” means the earliest to occur of (i) the
Maturity Date, (ii) the date the Revolving Commitments are permanently reduced
to zero pursuant to Section 2.11 or 2.12, and (iii) the date of the termination
of the Revolving Commitments pursuant to Section 9.01.

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Loans of that Lender, (b) in the case of Issuing Banks, the aggregate Letter of
Credit Usage in respect of all Letters of Credit issued by that Lender (net of
any participations by the Lenders in such Letters of Credit) and (c) the
aggregate amount of all participations by that Lender in any outstanding Letters
of Credit or any unreimbursed drawing under any Letter of Credit.

“S&P” means Standard and Poor’s, a Division of the McGraw Hill Financial, Inc.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself, or whose government is, the subject or target of any Sanctions
(including, without limitation, Cuba, Iran, North Korea, Sudan, Syria and the
Crimea Region of the Ukraine).

“Sanctioned Entity” means, at any time, (a) a Sanctioned Country or (b) an
agency of the government of a country, an organization directly or indirectly
controlled by a country or its government or a person or entity resident in or
determined to be resident in a country or territory, in each case, that is
subject to or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, by the U.S. Department of
State or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country, or (c) any Person owned or controlled by any such Person
or Persons described in the foregoing clauses (a) and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Secured Parties” means the Agents, the Issuing Banks, any Lender or any
Indemnitee (or any of their respective successors or assigns).

“Security Agreement” means the Pledge and Security Agreement, dated as of August
26, 2016,  between the Obligors and the Collateral Agent (as amended, amended
and restated, supplemented or otherwise modified from time to time).





 



 

“Security Supplement” has the meaning assigned to that term in the Security
Agreement.

“Series” means a series of Loans.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Solvency Certificate” means a Solvency Certificate of a Financial Officer of
the Parent substantially in the form of Exhibit E.

“Solvent” means, with respect to the Parent and its Subsidiaries on a particular
date, that on such date (a) the fair value of the present assets of the Parent
and its Subsidiaries, taken as a whole, is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of the
Parent and its Subsidiaries, taken as a whole, (b) the present fair saleable
value of the assets of the Parent and its Subsidiaries, taken as a whole, is not
less than the amount that will be required to pay the probable liability of the
Parent and its Subsidiaries, taken as a whole, on their debts as they become
absolute and matured, (c) the Parent and its Subsidiaries, taken as a whole, do
not intend to, and do not believe that they will, incur debts or liabilities
(including current obligations and contingent liabilities) beyond their ability
to pay such debts and liabilities as they mature in the ordinary course of
business and (d) the Parent and its Subsidiaries, taken as a whole, are not
engaged in business or a transaction, and are not about to engage in business or
a transaction, in relation to which their property would constitute an
unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

“Specified Acquisition” means the acquisition to be effected after the Effective
Date and described in Section 1.01C of the Borrower Disclosure Letter.

“Specified Acquisition Agreement Representations” means, with respect to a
Limited Conditions Acquisition, the representations and warranties contained in
the acquisition agreement in respect to such Limited Conditions Acquisition as
are material to the interests of the Lenders providing such New Revolving Loan
Commitments, but only to the extent that the Company or any of its Affiliates
has the right (taking into account applicable cure provisions) to terminate its
respective obligations under such acquisition agreement (or the right not to
consummate such Limited Conditions Acquisition pursuant to such acquisition
agreement) (in each case, in accordance with the terms thereof) as a result of a
failure of such representation or warranty to be true and correct.

“Specified Representations” means, in respect of any Limited Conditions
Acquisition, each representation and warranty set forth in Sections 3.01, 3.02,
3.03(c), 3.09, 3.14, 3.15, 3.16, and 3.17.





 



 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one, minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
Eurodollar funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Rate Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subsidiary” means any subsidiary of any Obligor, as applicable. Unless
otherwise qualified, all references to a “Subsidiary” of or to the
“Subsidiaries” of the Parent herein or in any other Loan Document shall include
the Borrower (other than prior to the consummation of a Holdco Transaction, the
Company).

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent and which is required by GAAP
to be consolidated in the consolidated financial statements of the parent.

“Subsidiary Guarantors” means those Subsidiaries listed on Section 5.11 of the
Borrower Disclosure Letter and party hereto and any future Domestic Subsidiary
of the Borrower that has delivered a joinder agreement pursuant to Section 5.11
hereof.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Parent and its
Subsidiaries shall be a Swap Agreement.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholdings), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.





 



 

A “Test Period” in effect at any time means, subject to the proviso in the
definition of Consolidated Adjusted EBITDA, the period of four consecutive
Fiscal Quarters ended on or prior to such time (taken as one accounting period)
in respect of which financial statements for each such Fiscal Quarter have been
or were required to be delivered pursuant to Section 5.01.

“Title Insurance Company” has the meaning set forth in Section 5.10(b)(iii).

“Title Policy” has the meaning set forth in Section 5.10(b)(iii).

“Total Exposure” means, for any Lender at any time, the sum of (i) the aggregate
principal amount of all outstanding Loans of such Lender plus (ii) such Lender’s
Applicable Percentage of the Letter of Credit Usage.

“Total Net Leverage Ratio” means, at any date, the ratio of (i) Consolidated
Total Net Debt as of such date to (ii) Consolidated Adjusted EBITDA for the
prior four Fiscal Quarter period ending on or most recently prior to such date
(determined, with respect to periods ending prior to December 31, 2016, in
accordance with the proviso contained in the definition of Consolidated Adjusted
EBITDA).

“Trade Date” has the meaning set forth in Section 11.04(e).

“Transactions” means the execution, delivery and performance by the Obligors of
each Loan Document to which it is a party, the borrowing of Loans, the payment
of related fees and expenses and the use of the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

"UK Bail-In Legislation" means (to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 BRRD) Part I
of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom  relating to the resolution of unsound or
failing banks, investment firms or other financial  institutions or their
affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(d).

“Unrestricted Cash and Cash Equivalents” means, as of any date of determination,
such Cash or Cash Equivalents that (a) do not appear (and are not required to
appear) as “restricted” on the consolidated balance sheet of the Parent (unless
such appearance is related to the Liens granted to the Collateral Agent to
secure the Obligations), (b) are subject to a valid, perfected first priority
Lien in favor of the Collateral Agent for the benefit of the Secured Parties and
are not subject to any Lien in favor of any other Person other than the
Collateral Agent for the benefit of the Secured Parties and (c) are otherwise
generally available for use by the Parent





 



 

or any other Obligor; provided, that, funds in transit to a Deposit Account from
a payment processor as of any date of determination shall be included in the
calculation of Unrestricted Cash and Cash Equivalents solely to the extent
received in a Deposit Account prior to such calculation and otherwise satisfying
the requirements of clauses (a), (b) and (c) hereof at the time of such
calculation.

“Unrestricted Subsidiary” means any Subsidiary of the Parent and that at the
time of determination has previously been designated, and continues to be, an
Unrestricted Subsidiary in accordance with Section 5.12. The Subsidiaries of the
Parent that are Unrestricted Subsidiaries asAs of the Amendment No. 45 Effective
Date are set forth on Section 5.12 of the Borrower Disclosure Letter, there are
no Unrestricted Subsidiaries.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time.

“U.S.” or “United States” means the United States of America.

“U.S. Government Obligations” means obligations issued or directly and fully
guaranteed or insured by the U.S. or by any agent or instrumentality thereof,
provided that the full faith and credit of the U.S. is pledged in support
thereof.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

“Wholly-Owned Subsidiary” means, any as to any Person, any Subsidiary of such
Person of which such Person owns, directly or indirectly through one or more
Wholly-Owned Subsidiaries, all of the Equity Interests of such Subsidiary other
than directors qualifying shares or shares held by nominees.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

“Withholding Agent” means any Obligor and the Administrative Agent.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule., or (b) with





 



 

respect to any UK Bail-In Legislation, any powers under that UK Bail-In
Legislation to cancel, transfer or dilute shares issued by a person that is a
bank or investment firm or other financial institution or affiliate of a bank,
investment firm or other financial institution,  to cancel, reduce, modify or
change the form of a liability of such a person or any contract or instrument
under which that liability arises, to convert all or part of that liability into
shares, securities or obligations of that person or any other person, to provide
that any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that UK Bail-In Legislation that are related to or
ancillary to any of those powers and any similar or analogous powers under that
UK Bail-In Legislation

Section 1.02.   Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Rate Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

Section 1.03.   Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, amendments and restatements, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (f) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time.  Unless the context indicates otherwise and
except as set forth in Section 1.05, reference herein to “the Borrower” shall be
deemed to refer to the Company and any Additional Borrower, as applicable. Any
reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale or transfer, or
similar term, as applicable, to, of or with a separate Person. Any division of a
limited liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, Restricted
Subsidiary, Unrestricted Subsidiary, joint venture or any other like term shall
also constitute such a Person or entity).





 



 

Section 1.04.   Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, except with respect to the
delivery of a Compliance Certificate pursuant to Section 5.01(c)(y)(i) with
respect to each Liquidity Test Date under clause (b) of the definition thereof;
provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.  Notwithstanding anything to the contrary herein, with respect to any
amounts incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that requires compliance with a financial ratio or
test, at all times prior to the first delivery of financial statements pursuant
to Section 5.01(a) or (b), compliance shall be determined based on the
consolidated financial statements of the Company with respect to the Fiscal
Quarter ended June 30, 2016, and delivered pursuant to Section 3.04(a) hereof.
Notwithstanding anything to the contrary herein, at any time Consolidated
Adjusted EBITDA is less than $0, there shall be no availability under any Total
Net Leverage Ratio test when determining if any Obligor may take any action
permitted hereunder (including any incurrence of Indebtedness).

Section 1.05.   Borrower Agent. Each Additional Borrower hereby appoints the
Company as its representative and agent for all purposes under the Loan
Documents, including requests for Loans and Letters of Credit, designation of
interest rates, delivery or receipt of communications, preparation and delivery
of financial reports, receipt and payment of Obligations, requests for waivers,
amendments or other accommodations, actions under the Loan Documents (including
in respect of compliance with covenants), and all other dealings with the
Administrative Agent, the Issuing Banks or any Lender, and each Additional
Borrower releases the Company from any restrictions on representing several
Persons and self-dealing under any applicable laws or regulations (the Company,
acting on its behalf and on behalf of any Additional Borrower pursuant to such
agency, the “Borrower Agent”).  The Company hereby accepts such appointment as
representative and agent of each Additional Borrower.  Notwithstanding any other
provision of this Agreement:

i.          each of the Administrative Agent, the Issuing Banks and the Lenders
shall be entitled to rely upon, and shall be fully protected in relying upon,
any notice or communication (including any Funding Notice or any Interest
Election Request) delivered on behalf of an Additional Borrower by the Borrower
Agent;

ii.         the Administrative Agent, the Issuing Banks and the Lenders may give
any notice to or make any other communication with any Additional Borrower
hereunder to or with the Borrower Agent (and shall not be required to give any
notice to or make any other communication to any other Borrower);





 



 

iii.        in the case of any provision requiring the consent of, or
consultation with, the Borrower, the Administrative Agent, the Issuing Banks and
the Lenders may seek the consent of, or consult with any Additional Borrower or
the Borrower Agent (and shall not be required to seek the consent of, or consult
with, any other Borrower);

iv.        the Administrative Agent, the Issuing Banks and the Lenders shall
have the right, in its discretion, to deal exclusively with the Borrower Agent
for any or all purposes under the Loan Documents; and

v.         each Additional Borrower agrees that any notice, election,
communication, representation, agreement or undertaking made on its behalf by
the Borrower Agent shall be binding upon and enforceable against it.

Section 1.06.   Obligations Joint and Several.  Each agreement in any Loan
Document by the Company or any other Borrower to make any payment, to take any
action or otherwise to be bound by the terms thereof is a joint and several
agreement of the Borrower (including the Company and any Additional Borrower),
and each obligation the Company or any other Borrower under any Loan Document
shall be a joint and several obligation of the Borrower (including the Company
and any Additional Borrower).

Section 1.07.   Interest Rates. The Administrative Agent does not warrant nor
accept any responsibility nor shall the Administrative Agent have any liability
with respect to (i) any Benchmark Replacement Conforming Changes, (ii) the
administration, submission or any matter relating to the rates in the definition
of LIBO Rate or with respect to any rate that is an alternative, comparable or
successor rate thereto or (iii) the effect of any of the foregoing.

ARTICLE 2

LOANS AND LETTERS OF CREDIT

Section 2.01.   Loans.  (a) Revolving Commitments. During the Revolving
Commitment Period, subject to the terms and conditions hereof, each Lender
severally agrees to make Loans to the Borrower in Dollars from time to time, in
an aggregate amount such that, after giving effect thereto, the Total Exposure
of such Lender does not exceed such Lender’s Revolving Commitment; provided,
that after giving effect to the making of any Loans, in no event shall the
Aggregate Total Exposure exceed the Revolving Commitments then in effect.
Amounts borrowed pursuant to this Section 2.01(a) may be repaid and reborrowed
during the Revolving Commitment Period. Each Lender’s Revolving Commitment shall
expire on the Revolving Commitment Termination Date, and all Loans and all other
amounts owed hereunder with respect to the Loans and the Revolving Commitments
shall be paid in full no later than such date.

(b)        Borrowing Mechanics for Loans.

(i)         Except pursuant to Section 2.03(d), Loans that are Base Rate Loans
shall be made in an aggregate minimum amount of $500,000 and integral multiples
of $500,000 in excess of that amount, and Loans that are Eurodollar Rate Loans
shall be in an aggregate minimum amount of $500,000 and integral multiples of
$500,000 in excess of that amount.





 



 

(ii)       Subject to Section 2.24, whenever the Borrower desires that Lenders
make Loans, Borrower shall deliver to the Administrative Agent a fully executed
and delivered Funding Notice no later than (x) in the case of a Eurodollar Rate
Loan, 10:00 a.m. (New York City time) at least three Business Days in advance of
the proposed Credit Date and (y) in the case of a Base Rate Loan, either (1) not
later than 10:00 a.m. (New York City time) at least one Business Day in advance
of the proposed Credit Date or (2) not later than 10:00 a.m. (New York City
time) on the proposed Credit Date; provided that the aggregate principal amount
of Loans requested pursuant to this Section 2.01(b)(ii)(y)(2) on any one day
shall not exceed $20,000,000. Except as otherwise provided herein, a Funding
Notice for a Loan that is a Eurodollar Rate Loan shall be irrevocable on and
after the related Interest Rate Determination Date, and the Borrower shall be
bound to make a Borrowing in accordance therewith. Notwithstanding the
foregoing, the Administrative Agent may agree to shorter time periods with
respect to the requirements set forth above.

(iii)      Notice of receipt of each Funding Notice in respect of Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by the
Administrative Agent to each applicable Lender with reasonable promptness.

(iv)       Each Lender shall make the amount of its Loan available to the
Administrative Agent not later than 12:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Principal Office of the Administrative Agent. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein, the
Administrative Agent shall make the proceeds of such Loans available to the
Borrower on the applicable Credit Date by causing an amount of same day funds in
Dollars equal to the proceeds of all such Loans received by the Administrative
Agent from Lenders to be credited to the account of the Borrower at the
Principal Office designated by the Administrative Agent or such other account as
may be designated in writing to the Administrative Agent by the Borrower.

Section 2.02.   [Reserved].

Section 2.03.   Issuance of Letters of Credit and Purchase of Participations
Therein.

(a)        Letters of Credit. During the Revolving Commitment Period, subject to
the terms and conditions hereof, each Issuing Bank agrees to issue Letters of
Credit (or amend, renew, increase or extend an outstanding Letter of Credit) at
the request and for the account of the Borrower in the aggregate amount up to
but not exceeding the Letter of Credit Sublimit; provided that (i) each Letter
of Credit shall be denominated in Dollars; (ii) the stated amount of each Letter
of Credit shall not be less than $100,000 or such lesser amount as is acceptable
to such Issuing Bank; (iii) after giving effect to such issuance or increase, in
no event shall (x) the Aggregate Total Exposure exceed the Revolving Commitments
then in effect or (y) any Lender’s Total Exposure exceed such Lender’s Revolving
Commitment; (iv) after giving effect to such issuance or increase, in no event
shall the Letter of Credit Usage exceed the Letter of Credit Sublimit then in
effect, (v) after giving effect to such issuance or increase, unless otherwise
agreed to by the applicable Issuing Bank in writing, in no event shall the
Letter of Credit Usage





 



 

with respect to the Letters of Credit issued by such Issuing Bank exceed the
Letter of Credit Issuer Sublimit of such Issuing Bank then in effect and (vi) in
no event shall any Letter of Credit have an expiration date later than the
earlier of (A) the fifth Business Day prior to the Maturity Date and (B) the
date which is twelve months from the original date of issuance of such Letter of
Credit. Subject to the foregoing, an Issuing Bank may agree that a standby
Letter of Credit will automatically be extended for one or more successive
periods not to exceed one year each, unless such Issuing Bank elects not to
extend for any such additional period and provides notice to that effect to the
Borrower; provided that such Issuing Bank is not required to extend any such
Letter of Credit if it has received written notice that an Event of Default has
occurred and is continuing at the time such Issuing Bank must elect to allow
such extension; provided,  further, that if any Lender is a Defaulting Lender,
no Issuing Bank shall be required to issue, amend, extend or increase any Letter
of Credit unless the applicable Issuing Bank has entered into arrangements
satisfactory to it and the Borrower to eliminate such Issuing Bank’s risk with
respect to the participation in Letters of Credit of the Defaulting Lender,
including by Cash Collateralizing such Defaulting Lender’s Applicable Percentage
of the Letter of Credit Usage (in an amount equal to the Agreed L/C Cash
Collateral Amount with respect thereto) at such time on terms reasonably
satisfactory to the applicable Issuing Bank. Unless otherwise expressly agreed
by the applicable Issuing Bank and the Borrower when a Letter of Credit is
issued, the rules of the ISP 98 shall apply to each Letter of
Credit.  Notwithstanding anything to the contrary set forth herein, an Issuing
Bank shall not be required to issue a Letter of Credit if the issuance of such
Letter of Credit would violate any laws binding upon such Issuing Bank and/or
the issuance of such Letters of Credit would violate any policies of the Issuing
Bank applicable to Letters of Credit generally.

(b)        Notice of Issuance. Subject to Section 2.24, whenever the Borrower
desires the issuance of a Letter of Credit, it shall deliver to each of the
Administrative Agent and an Issuing Bank an Issuance Notice and Application no
later than 12:00 p.m. (New York City time) at least five Business Days in
advance of the proposed date of issuance or such shorter period as may be agreed
to by such Issuing Bank in any particular instance. Such Application shall be
accompanied by documentary and other evidence of the proposed beneficiary’s
identity as may reasonably be requested by such Issuing Bank to enable such
Issuing Bank to verify the beneficiary’s identity or to comply with any
applicable laws or regulations, including, without limitation, the USA Patriot
Act or as otherwise customarily requested by such Issuing Bank. Upon
satisfaction or waiver of the conditions set forth in Section 4.02, such Issuing
Bank shall issue the requested Letter of Credit only in accordance with such
Issuing Bank’s standard operating procedures. Upon the issuance of any Letter of
Credit or amendment or modification to a Letter of Credit, the applicable
Issuing Bank shall promptly notify the Administrative Agent, and the
Administrative Agent shall promptly notify each Lender of such issuance, which
notice shall be accompanied by a copy of such Letter of Credit or amendment or
modification to a Letter of Credit and the amount of such Lender’s respective
participation in such Letter of Credit pursuant to Section 2.03(e).

(c)        Responsibility of Issuing Bank With Respect to Requests for Drawings
and Payments. In determining whether to honor any drawing under any Letter of
Credit by the beneficiary thereof, an Issuing Bank shall be responsible only to
accept the documents delivered under such Letter of Credit that appear on their
face to be in accordance with the terms and conditions of such Letter of Credit
without responsibility for further investigation, regardless of





 



 

any notice or information to the contrary. As between the Borrower and each
Issuing Bank, the Borrower assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit issued by each Issuing Bank, by the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, the Issuing Banks shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Banks, including any Governmental Acts; none of the above
shall affect or impair, or prevent the vesting of, any of the Issuing Banks’
rights or powers hereunder. Without limiting the foregoing and in furtherance
thereof, any action taken or omitted by an Issuing Bank under or in connection
with the Letters of Credit or any documents and certificates delivered
thereunder, if taken or omitted in good faith, shall not give rise to any
liability on the part of such Issuing Bank to the Borrower. Notwithstanding
anything to the contrary contained in this Section 2.03(c), the Borrower shall
retain any and all rights it may have against any Issuing Bank for any liability
solely resulting from the gross negligence, bad faith or willful misconduct of
such Issuing Bank as determined by a final, non-appealable judgment of a court
of competent jurisdiction.

(d)        Reimbursement by the Borrower of Amounts Drawn or Paid Under Letters
of Credit. In the event an Issuing Bank has determined to honor a drawing under
a Letter of Credit, it shall promptly notify the Borrower and the Administrative
Agent, and the Borrower shall reimburse such Issuing Bank on or before the
Business Day immediately following the date on which such drawing is honored
(the “Reimbursement Date”) in an amount in Dollars and in same day funds equal
to the amount of such honored drawing. If the Borrower fails to timely reimburse
an Issuing Bank on the Reimbursement Date, the Administrative Agent shall
promptly notify each Lender of the Reimbursement Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Reimbursement Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.01 for the principal amount
of Base Rate Loans, but subject to the amount of the unutilized portion of the
Revolving Commitments and the conditions set forth in Section 4.02 (other than
the delivery of a Committed Loan Notice). Any notice given by an Issuing Bank or
the Administrative Agent pursuant to this Section 2.03(d) may be given by
telephone if promptly confirmed in writing; provided that the lack of such a
prompt confirmation shall not affect the conclusiveness or binding effect of
such notice. Anything contained herein to the contrary notwithstanding, (i)
unless the Borrower shall have notified the Administrative Agent and such
Issuing Bank prior to





 



 

1:00 p.m. (New York City time) on the date such drawing is honored that the
Borrower intends to reimburse the applicable Issuing Bank for the amount of such
honored drawing with funds other than the proceeds of Loans, the Borrower shall
be deemed to have given a timely Funding Notice to the Administrative Agent
requesting the Lenders to make Loans that are Base Rate Loans on the
Reimbursement Date in an amount in Dollars equal to the amount of such honored
drawing, and (ii) subject to satisfaction or waiver of the conditions specified
in Section 4.02, the Lenders shall, on the Reimbursement Date, make Loans that
are Base Rate Loans in the amount of such honored drawing, the proceeds of which
shall be applied directly by the Administrative Agent to reimburse the
applicable Issuing Bank for the amount of such honored drawing; and provided,
further, if for any reason proceeds of Loans are not received by such Issuing
Bank on the Reimbursement Date in an amount equal to the amount of such honored
drawing, the Borrower shall reimburse the applicable Issuing Bank, on demand, in
an amount in same day funds equal to the excess of the amount of such honored
drawing over the aggregate amount of such Loans, if any, which are so received.
Nothing in this Section 2.03(d) shall be deemed to relieve any Lender from its
obligation to make Loans on the terms and conditions set forth herein, and the
Borrower shall retain any and all rights it may have against any such Lender
resulting from the failure of such Lender to make such Loans under this Section
2.03(d).

(e)        Lenders’ Purchase of Participations in Letters of Credit. Immediately
upon the issuance of each Letter of Credit, each Lender having a Revolving
Commitment shall be deemed to have purchased, and hereby agrees to irrevocably
purchase, from the applicable Issuing Bank a participation in such Letter of
Credit and any drawings honored thereunder in an amount equal to such Lender’s
Pro Rata Share of the maximum amount which is or at any time may become
available to be drawn thereunder. In the event that the Borrower shall fail for
any reason to reimburse the applicable Issuing Bank as provided in Section
2.03(d), such Issuing Bank shall promptly notify the Administrative Agent (who,
in turn, will promptly notify each Lender) of the unreimbursed amount of such
honored drawing and of such Lender’s respective participation therein based on
such Lender’s Pro Rata Share. Each Lender shall make available to the
Administrative Agent, for the account of such Issuing Bank, an amount equal to
its respective participation, in Dollars and in same day funds, no later than
12:00 p.m. (New York City time) on the first Business Day (under the laws of the
jurisdiction in which the Principal Office of the Administrative Agent is
located) after the date notified by such Issuing Bank. In the event that any
Lender fails to make available to the Administrative Agent on such Business Day
the amount of such Lender’s participation in such Letter of Credit as provided
in this Section 2.03(e), an Issuing Bank shall be entitled to recover such
amount on demand from such Lender together with interest thereon for three
Business Days at the rate customarily used by the applicable Issuing Bank for
the correction of errors among banks and thereafter at the Alternate Base Rate.
Nothing in this Section 2.03(e) shall be deemed to prejudice the right of any
Lender to recover from an Issuing Bank any amounts made available by such Lender
to such Issuing Bank pursuant to this Section 2.03 in the event that the payment
with respect to a Letter of Credit in respect of which payment was made by such
Lender constituted gross negligence, bad faith or willful misconduct (as
determined by a final, non-appealable judgment of a court of competent
jurisdiction) on the part of such Issuing Bank. In the event an Issuing Bank
shall have been reimbursed by other Lenders pursuant to this Section 2.03(e) for
all or any portion of any drawing honored by such Issuing Bank under a Letter of
Credit, such Issuing Bank shall distribute to the Administrative Agent (who, in
turn, will distribute to each Lender which has paid all amounts payable by it
under this Section 2.03(e) with respect to such honored drawing





 



 

such Lender’s Pro Rata Share thereof) all payments subsequently received by such
Issuing Bank from the Borrower in reimbursement of such honored drawing when
such payments are received. Any such distribution shall be made to a Lender at
its primary address set forth below its name on its Administrative Questionnaire
or at such other address as such Lender may request.

(f)         Obligations Absolute. The obligation of the Borrower to reimburse
each Issuing Bank for drawings honored under the Letters of Credit issued by it
and to repay any Loans made by the Lenders pursuant to Section 2.03(d) and the
obligations of the Lenders under Section 2.03(e) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set off, defense or other right which the Borrower or any Lender may have
at any time against an actual or purported beneficiary or any actual or
purported transferee of any Letter of Credit (or any Persons for whom any such
actual or purported transferee may be acting), any Issuing Bank, any Lender or
any other Person or, in the case of a Lender, against the Borrower or any of its
Subsidiaries, whether in connection herewith, the transactions contemplated
herein or any unrelated transaction (including any underlying transaction
between the Borrower or one of its Subsidiaries and the actual or purported
beneficiary for which any Letter of Credit was procured); (iii) any draft or
other document presented under any Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; (iv) payment by an Issuing Bank under
any Letter of Credit against presentation of a draft or other document which
does not substantially comply with the terms of such Letter of Credit; (v) any
adverse change in the business, operations, properties, assets, condition
(financial or otherwise) or prospects of the Borrower or any Subsidiaries; (vi)
any breach hereof or any other Loan Document by any party thereto; (vii) the
occurrence or continuance of an Event of Default or a Default or (viii) any
other circumstance or happening whatsoever, whether or not similar to any of the
foregoing.

(g)        Indemnification. Without duplication of any obligation of the
Borrower under Section 11.03, in addition to amounts payable as provided herein,
the Borrower hereby agrees to protect, indemnify, pay and save harmless each
Issuing Bank from and against any and all claims, demands, liabilities, damages
and losses, and all reasonable and documented costs, charges and out-of-pocket
expenses (including reasonable and documented fees, out-of-pocket expenses and
disbursements of outside counsel (limited to one outside counsel per applicable
jurisdiction and, in the case of a conflict of interest where the person
affected by such conflict informs the Borrower of such conflict and thereafter
retains its own counsel, of another outside counsel per applicable jurisdiction
for such affected person)), which such Issuing Bank may incur or be subject to
as a consequence, direct or indirect, of (A) the issuance of any Letter of
Credit by an Issuing Bank, other than as a result of the gross negligence, bad
faith or willful misconduct of Issuing Bank as determined by a final,
non-appealable judgment of a court of competent jurisdiction, (B) the wrongful
dishonor by an Issuing Bank of a proper demand for payment made under any Letter
of Credit issued by it, or (C) the failure of Issuing Bank to honor a drawing
under any such Letter of Credit as a result of any Governmental Act.

(h)        Resignation and Removal of Issuing Bank. An Issuing Bank may resign
as an Issuing Bank upon 60 days prior written notice to the Administrative
Agent, the Lenders and the Borrower. An Issuing Bank may be replaced at any time
by written agreement among the





 



 

Borrower, the Administrative Agent, the replaced Issuing Bank (provided that no
consent will be required if the replaced Issuing Bank has no Letters of Credit
or reimbursement obligations with respect thereto outstanding) and the successor
Issuing Bank. The Administrative Agent shall notify the Lenders of any such
replacement of such Issuing Bank. At the time any such replacement or
resignation shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank. From and after the
effective date of any such replacement or resignation, any successor Issuing
Bank shall have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter.  After the
replacement or resignation of an Issuing Bank hereunder, the replaced Issuing
Bank shall remain a party hereto to the extent that Letters of Credit issued by
it remain outstanding and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement or resignation, but shall not be required to
issue additional Letters of Credit.

(i)         Cash Collateral. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of Cash
Collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the Agreed L/C Cash
Collateral Amount plus any accrued and unpaid interest thereon on or before the
Business Day following the day of such demand (or if such demand is given to the
Borrower prior to 4:00 p.m. on a Business Day, on such Business Day); provided
that the obligation to deposit such Cash Collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in Section 9.01(g), (h) or (i) or, if the
maturity of the Loans has been accelerated. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse an
Issuing Bank for any disbursements under Letters of Credit made by it and for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the Letter of Credit Usage at such time or, if the maturity of the Loans has
been accelerated (but subject to the consent of Issuing Banks with Letter of
Credit Usage representing greater than 50% of the total Letter of Credit Usage),
be applied to satisfy the other Obligations.  If the Borrower is required to
provide an amount of Cash Collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Company within seven Business Days after all Events of
Default have been cured or waived, so long as no other Event of Default occurs
prior to the return of such Cash Collateral to the Company.  Notwithstanding
anything to the contrary herein, if as of the expiration date of any Letter of
Credit any obligation thereunder remains outstanding, the Borrower shall, at the
request of the applicable Issuing Bank, deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the Agreed L/C Cash
Collateral Amount plus any accrued and unpaid interest thereon on or before the





 



 

Business Day following the day of such request (or if such request is given to
the Borrower prior to 4:00 p.m. on a Business Day, on such Business Day).

(j)         Application. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 2.03, the provisions of this Section 2.03 shall apply.

Section 2.04.   Pro Rata Shares; Availability of Funds.

(a)        Pro Rata Shares. All Loans shall be made, and all participations
purchased, by the Lenders simultaneously and proportionately to their respective
Pro Rata Shares, it being understood that no Lender shall be responsible for any
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Revolving Commitment of any Lender be increased or decreased as a result of a
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby.

(b)        Availability of Funds. Unless the Administrative Agent shall have
been notified by any Lender prior to the applicable Credit Date that such Lender
does not intend to make available to the Administrative Agent the amount of such
Lender’s Loan requested on such Credit Date, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such Credit Date and the Administrative Agent may, in its sole discretion, but
shall not be obligated to, make available to the Borrower a corresponding amount
on such Credit Date. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender
together with interest thereon, for each day from such Credit Date until the
date such amount is paid to the Administrative Agent, at the customary rate set
by the Administrative Agent for the correction of errors among banks for three
Business Days and thereafter at the Alternate Base Rate. In the event that (i)
the Administrative Agent declines to make a requested amount available to the
Borrower until such time as all applicable Lenders have made payment to the
Administrative Agent, (ii) a Lender fails to fund to the Administrative Agent
all or any portion of the Loans required to be funded by such Lender hereunder
prior to the time specified in this Agreement and (iii) such Lender’s failure
results in the Administrative Agent failing to make a corresponding amount
available to the Borrower on the Credit Date, at the Administrative Agent’s
option, such Lender shall not receive interest hereunder with respect to the
requested amount of such Lender’s Loans for the period commencing with the time
specified in this Agreement for receipt of payment by the Borrower through and
including the time of the Borrower’s receipt of the requested amount. If such
Lender does not pay such corresponding amount forthwith upon the Administrative
Agent’s demand therefor, and the Administrative Agent has already made such
corresponding amount available to the Borrower, the Administrative Agent shall
promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent together with interest thereon,
for each day from such Credit Date until the date such amount is paid to the
Administrative Agent, at the rate payable hereunder for Base Rate Loans for such
Type of Loans. Nothing in this Section 2.04(b) shall be deemed to relieve any
Lender from its obligation to fulfill its Revolving Commitments hereunder or to
prejudice any rights that the Borrower may have against any Lender as a result
of any default by such Lender hereunder.





 



 

Section 2.05.   Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a)        Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of the Borrower to
such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be conclusive and
binding on the Borrower, absent manifest error; provided that the failure to
make any such recordation, or any error in such recordation, shall not affect
any Lender’s Revolving Commitments or the Borrower’s Obligations in respect of
any applicable Loans; provided, further, in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern.

(b)        Register. The Administrative Agent (or its agent or sub-agent
appointed by it) shall maintain at its Principal Office a register for the
recordation of the names and addresses of Lenders and the Revolving Commitments
and Loans of, and principal amount of and interest on the Loans owing to, and
drawings under Letters of Credit owing to, each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Banks and the
Lenders shall treat each person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Borrower or any Lender at
any reasonable time and from time to time upon reasonable prior notice; provided
that the information contained in the Register which is shared with each Lender
(other than the Administrative Agent and its Affiliates) shall be limited to the
entries with respect to such Lender including the Revolving Commitment of, or
principal amount of and stated interested on the Loans owing to such Lender. The
Administrative Agent shall record, or shall cause to be recorded, in the
Register the Revolving Commitments and the Loans in accordance with the
provisions of Section 11.04, and each repayment or prepayment in respect of the
principal amount of the Loans, and any such recordation shall be conclusive and
binding on the Borrower and each Lender, absent manifest error; provided that
failure to make any such recordation, or any error in such recordation, shall
not affect any Lender’s Revolving Commitments or the Borrower’s Obligations in
respect of any Loan. The Borrower hereby designates the Administrative Agent to
serve as the Borrower’s agent solely for purposes of maintaining the Register as
provided in this Section 2.05, and the Borrower hereby agrees that, to the
extent the Administrative Agent serves in such capacity, the Administrative
Agent and its officers, directors, employees, agents, sub-agents and Affiliates
shall constitute “Indemnitees” entitled to the benefits of Section 11.03.

(c)        Notes. If so reasonably requested by any Lender by written notice to
the Borrower (with a copy to the Administrative Agent) at least two Business
Days prior to the Effective Date, or at any time thereafter, the Borrower shall
execute and deliver to such Lender (and/or, if applicable and if so specified in
such notice, to any Person who is an assignee of such Lender pursuant to Section
11.04) on the Effective Date (or, if such notice is delivered after the
Effective Date, promptly after the Borrower’s receipt of such notice) a note or
notes in substantially the form of Exhibit D to evidence such Lender’s Loan
(each, a “Note”).





 



 

Section 2.06.   Interest on Loans.

(a)        Except as otherwise set forth herein, each Type of Loan shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:

(i)         if a Base Rate Loan, at the Alternate Base Rate plus the Applicable
Margin; and

(ii)       if a Eurodollar Rate Loan, at the LIBO Rate plus the Applicable
Margin.

(b)        The basis for determining the rate of interest with respect to any
Loan, and the Interest Period with respect to any Eurodollar Rate Loan shall be
selected by the Borrower and notified to the Administrative Agent and Lenders
pursuant to the applicable Funding Notice or Interest Election Request, as the
case may be.

(c)        In connection with Eurodollar Rate Loans there shall be no more than
seven Interest Periods outstanding at any time.  In the event the Borrower fails
to specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Interest Election Request, such Loan (if outstanding as a
Eurodollar Rate Loan) will be automatically converted into a Base Rate Loan on
the last day of the then current Interest Period for such Loan (or if
outstanding as a Base Rate Loan will remain as), or (if not then outstanding)
will be made as, a Base Rate Loan. In the event the Borrower fails to specify an
Interest Period for any Eurodollar Rate Loan in the applicable Funding Notice or
Interest Election Request, the Borrower shall be deemed to have selected an
Interest Period of one month. As soon as practicable after 10:00 a.m. (New York
City time) on each Interest Rate Determination Date, the Administrative Agent
shall determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing) to the Borrower and each Lender.

(d)        Interest payable pursuant to Section 2.06(a) shall be computed (i) in
the case of Base Rate Loans on the basis of a 365 day or 366 day year, as the
case may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a
360 day year, in each case for the actual number of days elapsed in the period
during which it accrues. In computing interest on any Loan, the date of the
making of such Loan or the first day of an Interest Period applicable to such
Loan or, with respect to a Base Rate Loan being converted from a Eurodollar Rate
Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the
date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the
case may be, shall be excluded; provided, if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan.

(e)        Except as otherwise set forth herein, interest on each Loan (i) shall
accrue on a daily basis and shall be payable in arrears on each Interest Payment
Date with respect to interest





 



 

accrued on and to each such payment date; (ii) shall accrue on a daily basis and
shall be payable in arrears upon any prepayment of that Loan, whether voluntary
or mandatory, to the extent accrued on the amount being prepaid; and (iii) shall
accrue on a daily basis and shall be payable in arrears at maturity of the
Loans, including final maturity of the Loans.

(f)        The Borrower agrees to pay to the applicable Issuing Bank, with
respect to drawings honored under any Letter of Credit, interest on the amount
paid by such Issuing Bank in respect of each such honored drawing from the date
such drawing is honored to but excluding the date such amount is reimbursed by
or on behalf of the Borrower at a rate equal to (i) for the period from the date
such drawing is honored to but excluding the applicable Reimbursement Date, the
rate of interest otherwise payable hereunder with respect to Base Rate Loans,
and (ii) thereafter, a rate which is 2% per annum in excess of the rate of
interest otherwise payable hereunder with respect Base Rate Loans.

(g)        Interest payable pursuant to Section 2.06(f) shall be computed on the
basis of a 365/366 day year for the actual number of days elapsed in the period
during which it accrues, and shall be payable on demand or, if no demand is
made, on the date on which the related drawing under a Letter of Credit is
reimbursed in full. Promptly upon receipt by the applicable Issuing Bank of any
payment of interest pursuant to Section 2.06(f), such Issuing Bank shall
distribute to the Administrative Agent, for the account of each Lender, out of
the interest received by such Issuing Bank in respect of the period from the
date such drawing is honored to but excluding the date on which such Issuing
Bank is reimbursed for the amount of such drawing (including any such
reimbursement out of the proceeds of any Loans), the amount that such Lender
would have been entitled to receive in respect of the letter of credit fee that
would have been payable in respect of such Letter of Credit for such period if
no drawing had been honored under such Letter of Credit. In the event an Issuing
Bank shall have been reimbursed by the Lenders for all or any portion of such
honored drawing, such Issuing Bank shall distribute to the Administrative Agent,
for the account of each Lender which has paid all amounts payable by it under
Section 2.03(e) with respect to such honored drawing such Lender’s Pro Rata
Share of any interest received by such Issuing Bank in respect of that portion
of such honored drawing so reimbursed by the Lenders for the period from the
date on which such Issuing Bank was so reimbursed by the Lenders to but
excluding the date on which such portion of such honored drawing is reimbursed
by the Borrower.

Section 2.07.   [Reserved].

Section 2.08.   Default Interest. Upon the occurrence and during the continuance
of an Event of Default under Section 9.01(a), (b), (g), (h) or (i) hereunder, to
the then-outstanding overdue principal amount of the Loans and, to the extent
permitted by law, any interest payments or draws thereunder or any other fees
overdue hereunder and such fees shall thereafter bear interest (including
post-petition interest in any proceeding under Debtor Relief Laws) payable on
demand at a rate that is 2% per annum in excess of the interest rate otherwise
payable hereunder with respect to the applicable Loans (or, in the case of any
such interest and fees, at a rate which is 2% per annum in excess of the
interest rate otherwise payable hereunder for Base Rate Loans); provided, in the
case of Eurodollar Rate Loans, upon the expiration of the Interest Period in
effect at the time any such increase in interest rate is effective, such
Eurodollar Rate Loans shall be automatically converted into Base Rate Loans and
shall thereafter bear interest payable upon





 



 

demand at a rate which is 2% per annum in excess of the interest rate otherwise
payable hereunder for Base Rate Loans. Payment or acceptance of the increased
rates of interest provided for in this Section 2.08 is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent or any Lender.

Section 2.09.   Fees.

(a)        The Borrower agrees to pay to Lenders (other than Defaulting
Lenders):

(i)         unused commitment fees equal to (A) the average of the daily
difference between (1) the Revolving Commitments and (2) the aggregate principal
amount of (x) all outstanding Loans plus (y) the Letter of Credit Usage,
multiplied by (B) the Commitment Fee Rate; and

(ii)       a Letter of Credit participation fee equal to the Commitment Fee
Rate, multiplied by the aggregate undrawn amount of the Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination).

All fees referred to in this Section 2.09(a) shall be paid to the Administrative
Agent at its Principal Office and upon receipt, the Administrative Agent shall
promptly distribute to each Lender its Pro Rata Share thereof.

(b)        The Borrower agrees to pay directly to the applicable Issuing Bank,
for its own account, the following fees:

(i)         a fronting fee equal to 0.125%, per annum, multiplied by the face
amount of such Letters of Credit issued during such year without regard to
whether any such Letter of Credit remains outstanding; and

(ii)       such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with the
applicable Issuing Bank’s standard schedule for such charges and as in effect at
the time of such issuance, amendment, transfer or payment, as the case may be.

(c)        All fees referred to in Section 2.09(a) and Section 2.09(b)(i) shall
be calculated on the basis of a 360 day year and the actual number of days
elapsed (including the first day but excluding the last day) and shall be
payable quarterly in arrears on March 31, June 30, September 30 and December 31
of each year during the Revolving Commitment Period, commencing on the first
such date to occur after the Effective Date, and on the Revolving Commitment
Termination Date.

(d)        In addition to any of the foregoing fees, the Borrower agrees to pay
to Agents such other fees in the amounts and at the times separately agreed
upon.

Section 2.10.   Prepayment of Loans. Except as otherwise provided herein, the
Borrower shall have the right at any time and from time to time to prepay any
Borrowing in whole or in





 



 

part, without premium or penalty (subject to the requirements of Section 2.11),
subject to prior notice as provided for herein.

Section 2.11.   Voluntary Prepayments/Commitment Reductions.

(a)        Voluntary Prepayments.

(i)         Any time and from time to time:

(1)        with respect to Base Rate Loans, the Borrower may prepay any such
Loans on any Business Day in whole or in part, in an aggregate minimum amount of
$500,000 and integral multiples of $500,000 in excess of that amount (or if
less, the remaining outstanding principal amount of such Loans); and

(2)        with respect to Eurodollar Rate Loans, the Borrower may prepay any
such Loans on any Business Day in whole or in part in an aggregate minimum
amount of $500,000 and integral multiples of $500,000 in excess of that amount
(or if less, the remaining outstanding principal amount of such Loans).

(ii)       All such prepayments shall be made:

(1)        upon written notice on the date of such prepayment in the case of
Base Rate Loans; and

(2)        upon not less than three Business Days’ prior written notice in the
case of Eurodollar Rate Loans.

in each case given to the Administrative Agent by 12:00 p.m. (New York City
time) on the date required (and the Administrative Agent will promptly transmit
such original notice by telefacsimile or other electronic image scan
transmission (e.g., pdf via email) to each Lender). Upon the giving of any such
notice, the principal amount of the Loans specified in such notice shall become
due and payable on the prepayment date specified therein; provided,  however, if
a notice of prepayment is given in connection with a conditional notice of
termination, such notice may be revoked by written notice to the Administrative
Agent on or prior to the date of prepayment, subject to Section 2.16(cd). Any
such voluntary prepayment shall be applied as specified in Section 2.13(a).

(b)        Voluntary Commitment Reductions.

(i)         The Borrower may, upon not less than three Business Days’ prior
written notice to the Administrative Agent (which original written notice the
Administrative Agent will promptly transmit by telefacsimile or other electronic
image scan transmission (e.g., pdf via email) to each applicable Lender), at any
time and from time to time terminate in whole or permanently reduce in part,
without premium or penalty, the Revolving Commitments in an amount up to the
amount by which the Revolving Commitments exceed the Aggregate Total Exposure at
the time of such proposed termination or reduction; provided, any partial
reduction of the Revolving





 



 

Commitments shall be in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess of that amount.

(ii)       The Borrower’s notice to the Administrative Agent shall designate the
date (which shall be a Business Day) of such termination or reduction and if the
Revolving Commitments are not being terminated, the amount of any partial
reduction, and such termination or reduction of the Revolving Commitments shall
be effective on the date specified in the Borrower’s notice and shall reduce the
Revolving Commitment of each Lender proportionately to its Pro Rata Share
thereof; provided,  however, if a notice of commitment termination or reduction
is given in connection with a conditional transaction or financing, such notice
may be revoked by written notice to the Administrative Agent given on or prior
to the date of such termination or reduction, subject to Section 2.16(cd).

(iii)      If, after giving effect to any reduction of the Revolving
Commitments, the Letter of Credit Sublimit exceeds the amount of the Revolving
Commitments, such sublimit shall be automatically reduced by the amount of such
excess (including a corresponding reduction to each Issuing Bank’s Letter of
Credit Issuer Sublimit (ratably) unless otherwise agreed by the Borrower and
each applicable Issuing Bank).

Section 2.12.   Mandatory Prepayments/Commitment Reductions.

(a)        No later than the tenth calendar day following the date of receipt by
any Obligor or any of its Restricted Subsidiaries of any Net Asset Sale Cash
Proceeds from any Asset Sale, the Company shall apply all such Net Asset Sale
Cash Proceeds to repay any outstanding Loans as set forth in Section 2.13(a);
provided that, if the Borrower provides written notice to the Administrative
Agent within seven calendar days of the date any such Net Asset Sale Cash
Proceeds are so received of its intention to undertake such an investment, then
so long as no Event of Default shall have occurred and be continuing, the
Company shall have the option, directly or indirectly or through one or more of
its Restricted Subsidiaries, to invest such Net Asset Sale Cash Proceeds within
twelve months of receipt thereof in assets of the general type used in the
business of the Parent and its Restricted Subsidiaries; provided,  further,
that, if any portion of such Net Asset Sale Cash Proceeds have not been so
reinvested at the end of such twelve-month period, the Borrower shall apply an
amount equal to the amount of Net Asset Sale Cash Proceeds that have not been so
reinvested as set forth in Section 2.13(a).

(b)        No later than the tenth Business Day following the date of receipt by
any Obligor or any of its Restricted Subsidiaries of any Net Equity Issuance
Event Cash Proceeds from any Equity Issuance Event, the Company shall apply 33%
of all such Net Equity Issuance Event Cash Proceeds (such amount, the “Equity
Prepayment Amount”) to repay any outstanding Loans as set forth in Section
2.13(a), and each such prepayment shall be accompanied by a permanent reduction
of the Revolving Commitments in an amount equal to such Equity Prepayment
Amount.

(c)        If at any time, the Aggregate Total Exposure exceeds the aggregate
Revolving Commitments then in effect, the Borrower shall forthwith prepay first,
Loans, and second Cash





 



 

Collateralize the outstanding amount of Letter of Credit Usage at the Agreed L/C
Cash Collateral Amount, to the extent necessary so that the Aggregate Total
Exposure shall not exceed the Revolving Commitments then in effect (or, in the
case of Letter of Credit Usage, such amounts are fully Cash Collateralized in
compliance with the Agreed Cash Collateral Amount).

(d)        If, after giving effect to any termination of or reduction of the
Revolving Commitments, the Letter of Credit Sublimit exceeds the amount of the
Revolving Commitments, such sublimit shall be automatically reduced by the
amount of such excess (including a corresponding reduction to each Issuing
Bank’s Letter of Credit Issuer Sublimit (ratably) unless otherwise agreed by the
Borrower and each applicable Issuing Bank).

Section 2.13.   Application of Prepayments/Reductions.

(a)        Any prepayment of any Loan pursuant to Section 2.11 shall be applied
as specified by the Borrower in the applicable notice of prepayment; provided,
in the event the Borrower fails to specify the Loans to which any such
prepayment shall be applied, such prepayment shall be applied as follows:

first, to repay outstanding Base Rate Loans to the full extent thereof; and

second, to repay outstanding Eurodollar Rate Loans to the full extent thereof,
as the Administrative Agent may determine.

(b)        Considering each Type of Loans being prepaid separately, any
prepayment thereof shall be applied first to Base Rate Loans to the full extent
thereof before application to Eurodollar Rate Loans, in each case in a manner
which minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 2.16(cd).

Section 2.14.   General Provisions Regarding Payments.

(a)        All payments by the Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in immediately available funds, without
defense, recoupment, setoff or counterclaim, free of any restriction or
condition, and delivered to the Administrative Agent not later than 11:00 a.m.
(New York City time) on the date due at the Principal Office of the
Administrative Agent for the account of Lenders; for purposes of computing
interest and fees, funds received by the Administrative Agent after that time on
such due date may, in the sole discretion of the Administrative Agent, be deemed
to have been paid by the Borrower on the next succeeding Business Day.

(b)        All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest and any other related amounts owed,
including pursuant to Section 2.16(cd), on the principal amount being repaid or
prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal.

(c)        The Administrative Agent (or its agent or sub-agent appointed by it)
shall promptly distribute to each Lender at such address as such Lender shall
indicate in writing, such





 



 

Lender’s applicable Pro Rata Share of all payments and prepayments of principal
and interest due hereunder, together with all other amounts due thereto,
including all fees payable with respect thereto, to the extent received by the
Administrative Agent.

(d)        Notwithstanding the foregoing provisions hereof, if any Interest
Election Request is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its Pro Rata Share of any Eurodollar
Rate Loans, the Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

(e)        Subject to the provisos set forth in the definition of “Interest
Period” as they may apply to Loans, whenever any payment to be made hereunder
with respect to any Loan shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of the payment of
interest hereunder or of the Revolving Commitment fees hereunder.

(f)        The Borrower hereby authorizes the Administrative Agent to charge the
Borrower’s accounts with the Administrative Agent in order to cause timely
payment to be made to the Administrative Agent of all principal, interest, fees
and expenses due hereunder (subject to sufficient funds being available in its
accounts for that purpose).

(g)        Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the interest rate applicable to Base
Rate Loans.

Section 2.15.   Interest Elections.

(a)        Each Borrowing initially shall be of the Type specified in the
Funding Notice and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Funding Notice. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.15. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated among the Lenders holding the Loans
comprising such Borrowing in accordance with their respective Applicable
Percentages, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b)        To make an election pursuant to this Section 2.15(b), the Borrower
shall notify the Administrative Agent of such election by email or telephone by
the time that a Funding Notice would be required under Section 2.01(b) if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each





 



 

such telephonic request shall be irrevocable and shall be confirmed promptly by
hand delivery, telecopy or other electronic image scan transmission (e.g., pdf
via email) of an Interest Election Request to the Administrative Agent.

(c)        Each Interest Election Request shall specify the following
information in compliance with Section 2.01(b):

(i)         the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

(ii)       the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)      whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

(iv)       if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

(d)        Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)        If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurodollar Borrowing with an Interest Period of one month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing, (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

(f)        Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to elect to convert or continue to any Borrowing of Loans
if the Interest Period requested with respect thereto would end after the
Revolving Commitment Termination Date.

Section 2.16.   Making or Maintaining Eurodollar Rate Loans.

(a)        Inability to Determine Applicable Interest Rate. In the event that
the Administrative Agent shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto, absent manifest
error), on any Interest Rate Determination Date with respect to any Eurodollar
Rate Loans, that by reason of circumstances affecting the London interbank
market adequate and fair means do not exist for ascertaining the interest rate
applicable to such Loans on the basis provided for in the definition of Adjusted
LIBO Rate, the





 



 

Administrative Agent shall on such date give notice (by telefacsimile, other
electronic image scan transmission (e.g., pdf via email) or by telephone
confirmed in writing) to the Borrower and each Lender of such determination,
whereupon (i) no Loans may be made as, or converted to, Eurodollar Rate Loans
until such time as the Administrative Agent notifies the Borrower and Lenders
that the circumstances giving rise to such notice no longer exist, and (ii) any
Funding Notice or Interest Election Request given by the Borrower with respect
to the Loans in respect of which such determination was made shall be deemed to
be rescinded by the Borrower or, at the Borrower’s request, made as a Base Rate
Loan.

(b)        Illegality or Impracticability of Eurodollar Rate Loans. In the event
that on any date any Lender shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto) that the making,
maintaining or continuation of its Eurodollar Rate Loans (i) has become unlawful
as a result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the date hereof which materially and adversely affect the London interbank
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by telefacsimile, other electronic image scan transmission (e.g., pdf
via email) or by telephone confirmed in writing) to the Borrower and the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each other Lender). If the Administrative Agent
receives a notice from (x) any Lender pursuant to clause (i) of the preceding
sentence or (y) a notice from Lenders constituting the Required Lenders pursuant
to clause (ii) of the preceding sentence, then (w) the obligation of the Lenders
(or, in the case of any notice pursuant to clause (i) of the preceding sentence,
such Lender) to make Loans as, or to convert Loans to, Eurodollar Rate Loans
shall be suspended until such notice shall be withdrawn by each Affected Lender,
(x) to the extent such determination by the Affected Lender relates to a
Eurodollar Rate Loan then being requested by the Borrower pursuant to a Funding
Notice or an Interest Election Request, the Lenders (or in the case of any
notice pursuant to clause (i) of the preceding sentence, such Lender) shall make
such Loan as (or continue such Loan as or convert such Loan to, as the case may
be) a Base Rate Loan, (y) the Lenders’ (or in the case of any notice pursuant to
clause (i) of the preceding sentence, such Lender’s) obligations to maintain
their respective outstanding Eurodollar Rate Loans (the “Affected Loans”) shall
be terminated at the earlier to occur of the expiration of the Interest Period
then in effect with respect to the Affected Loans or when required by law, and
(z) the Affected Loans shall automatically convert into Base Rate Loans on the
date of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a Eurodollar
Rate Loan then being requested by the Borrower pursuant to a Funding Notice or
an Interest Election Request, the Borrower shall have the option, subject to the
provisions of Section 2.16(cd), to rescind such Funding Notice or Interest
Election Request as to all Lenders by giving written or telephonic notice
(promptly confirmed by delivery of written notice thereof) to the Administrative
Agent of such rescission on the date on which the Affected Lender gives notice
of its determination as described above or at any time thereafter prior to the
date of the applicable Borrowing, continuation or conversion, as applicable
(which notice of rescission the Administrative Agent shall promptly transmit to
each other Lender).





 



 

(c)        Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Loan Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, the Administrative
Agent and the Borrower may amend this Agreement to replace LIBOR with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m. on the fifth Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of LIBOR with a Benchmark
Replacement pursuant to this clause (c) will occur prior to the applicable
Benchmark Transition Start Date.

(i)   Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

(ii) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this
Section, including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section.

(iii) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Eurodollar Borrowing of, conversion to or continuation of
Eurodollar Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a Borrowing of or conversion to
ABR Loans. During any Benchmark Unavailability Period, the component of ABR
based upon LIBOR will not be used in any determination of ABR.

(cd)      Compensation for Breakage or Non Commencement of Interest Periods. The
Borrower shall compensate each Lender, upon written request by such Lender
(which request





 



 

shall set forth in reasonable detail the basis for requesting such amounts), for
all reasonable losses, expenses and liabilities (including any interest paid or
payable by such Lender to Lenders of funds borrowed by it to make or carry its
Eurodollar Rate Loans and any loss, expense or liability sustained by such
Lender in connection with the liquidation or re-employment of such funds but
excluding loss of anticipated profits) which such Lender may sustain: (i) if for
any reason (other than a default by such Lender) a borrowing of any Eurodollar
Rate Loan does not occur on a date specified therefor in a Funding Notice or a
telephonic request for borrowing, or a conversion to or continuation of any
Eurodollar Rate Loan does not occur on a date specified therefor in an Interest
Election Request or a telephonic request for conversion or continuation; (ii) if
any prepayment or other principal payment of, or any conversion of, any of its
Eurodollar Rate Loans (including in connection with the replacement of a Lender
pursuant to Section 2.20) occurs on a date prior to the last day of an Interest
Period applicable to that Loan; or (iii) if any prepayment of any of its
Eurodollar Rate Loans is not made on any date specified in a notice of
prepayment given by the Borrower. The Borrower shall not be required to
compensate a Lender pursuant to this Section 2.16(cd) for any losses, expenses
and liabilities incurred more than 180 days prior to the date that such Lender
delivers written request for compensation to the Borrower.

(de)      Booking of Eurodollar Rate Loans. Any Lender may make, carry or
transfer Eurodollar Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of such Lender.

Section 2.17.   Increased Costs.

(a)        If any Change in Law shall:

(i)         impose, modify or deem applicable any reserve, special deposit or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;

(ii)       subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)      impose on any Lender or any Issuing Bank or the applicable interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Rate Loan
(or, in the case of a Change in Law with respect to Taxes, any Loan) or of
maintaining its obligation to make any such Loan, or to increase the cost to
such Lender, such Issuing Bank or such other Recipient of participating in,





 



 

issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, such Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender, such Issuing Bank or such other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender, such
Issuing Bank or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

(b)        If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement, the Revolving Commitments hereunder or the
Loans made by, or participations in Letters of Credit held by, such Lender to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s bona fide
policies and the bona fide policies of such Lender’s or such Issuing Bank’s
holding company with respect to capital adequacy or liquidity requirements),
then from time to time the Borrower will pay to such Lender or such Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company for any such reduction suffered.

(c)        A certificate of a Lender or an Issuing Bank setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
such Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within fifteen days after receipt thereof.

(d)        Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or an Issuing
Bank pursuant to this Section 2.17 for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or such Issuing
Bank, as the case may be, notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefore; provided, further, that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive (or has retroactive effect), then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.

Section 2.18.   Taxes.

(a)        For purposes of this Section 2.18, the term “Lender” includes any
Issuing Bank and the term “applicable law” includes FATCA.

(b)        Any and all payments by or on account of any obligation of any
Obligor under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of





 



 

an applicable Withholding Agent) requires the deduction or withholding of any
Tax from any such payment by a Withholding Agent, then the applicable
Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Obligor shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

(c)        The Obligors shall timely pay to the relevant Governmental Authority
in accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(d)        The Obligors shall jointly and severally indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e)        Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that any Obligor has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Obligors to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 11.04(c)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).

(f)        As soon as practicable after any payment of Taxes by any Obligor to a
Governmental Authority pursuant to this Section 2.18, such Obligor shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.





 



 

(g)        (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.18(g)(ii)(A), (ii)(B), (ii)(D) and (iii) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)       Without limiting the generality of the foregoing,

(1)        any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(2)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(A)       in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, if applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, if applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(B)       executed copies of IRS Form W-8ECI;

(C)       in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code,





 



 

(x) a certificate substantially in the form of Exhibit L- 1 to the effect that
such Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN-E (or W-8BEN, if
applicable); or

(D)       to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, if applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit L-2 or Exhibit L-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit L-4 on behalf of each such direct and indirect partner;

(3)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(4)        if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii)      Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such





 



 

form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)        If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.18 (including by the payment of
additional amounts pursuant to this Section), it shall pay to the applicable
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.18(h) with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)         Each party’s obligations under this Section 2.18 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Commitments, or the requirement to Cash Collateralize Letters of Credit and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

Section 2.19.   Pro Rata Treatment; Sharing of Set-offs.

(a)        If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(b)        If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and





 



 

accrued interest on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender or a Disqualified Institution) or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant. The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(c)        If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.23(b) or this paragraph (c) or paragraph (b) of this
Section 2.19, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

Section 2.20.   Mitigation Obligations; Replacement of Lenders.

(a)        If any Lender requests compensation under Section 2.16 or Section
2.17, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
2.18, then such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.16, Section
2.17 or Section 2.18, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be materially disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b)        If (i) any Lender requests compensation under Section 2.17, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to  Section 2.18,
(iii) any Lender is an Affected Lender (and Lenders constituting Required
Lenders are not Affected Lenders) or (iv) any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 11.04), all its interests, rights and
obligations under this Agreement and the other Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding





 



 

principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (iii) in the case of
any such assignment resulting from a claim for compensation pursuant to Section
2.17 or payments required to be made pursuant to Section 2.18, such assignment
will result in a reduction in such compensation or payments, (iv) in the case of
any assignment resulting from a Lender becoming an Affected Lender, the
applicable assignee shall not be an Affected Lender, (v) such assignment does
not conflict with applicable law and (v) in the case of any assignment resulting
from a Lender becoming a Non-Consenting Lender, (x) the applicable assignee
shall have consented to, or shall consent to, the applicable amendment, waiver
or consent and (y) the Borrower exercises its rights pursuant to this clause (b)
with respect to all Non-Consenting Lenders relating to the applicable amendment,
waiver or consent. A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

Section 2.21.   [Reserved].

Section 2.22.   Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender, to the extent permitted by applicable law:

(a)        (i) fees shall cease to accrue on the unfunded portion of the
Revolving Commitment of a Defaulting Lender, and (ii) no Defaulting Lender shall
be entitled to receive any Revolving Commitment fees pursuant to Section 2.09(a)
for any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender);

(b)        the Revolving Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.02); provided that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of each Lender or each Lender affected
thereby;

(c)        if any Letter of Credit Usage exists at the time such Lender becomes
a Defaulting Lender then:

(i)         all or any part of the Letter of Credit Usage of such Defaulting
Lender shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent that (x) the sum
of all Non-Defaulting Lenders’ Revolving Exposures plus such Defaulting Lender’s
Letter of Credit Usage does not exceed the total of all Non-Defaulting Lenders’
Revolving Commitments, and (y) the sum of any Non-Defaulting Lender’s Revolving
Exposure plus its Pro Rata Share of such Defaulting Lender’s Letter of Credit
Usage does not exceed such Non-Defaulting Lender’s Revolving Commitment;
provided that no reallocation hereunder





 



 

shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation;

(ii)       if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, within one Business Day following
notice by Administrative Agent, Cash Collateralize for the benefit of each
applicable Issuing Bank only the Borrower’s obligations corresponding to such
Defaulting Lender’s Letter of Credit Usage (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.03(i) for so long as such Letter of Credit Usage is
outstanding;

(iii)      if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s Letter of Credit Usage pursuant to clause (i) above, the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to Section
2.09(a)(ii) with respect to such Defaulting Lender’s Letter of Credit Usage
during the period such Defaulting Lender’s Letter of Credit Usage is Cash
Collateralized;

(iv)       if all or any portion of such Defaulting Lender’s Letter of Credit
Usage is reallocated pursuant to clause (i) above, then the fees payable to the
Lenders pursuant to Section 2.09(a)(i) and Section 2.09(a)(ii) shall be adjusted
in accordance with such Non-Defaulting Lenders’ Applicable Percentages; and

(v)        if all or any portion of such Defaulting Lender’s Letter of Credit
Usage is neither reallocated nor Cash Collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of any Issuing
Bank or any other Lender hereunder, all letter of credit fees payable under
Section 2.09(a)(ii) with respect to such Defaulting Lender’s Letter of Credit
Usage that is not so reallocated or Cash Collateralized shall be payable to the
applicable Issuing Bank until and to the extent that such Letter of Credit Usage
is reallocated and/or Cash Collateralized; and

(d)        so long as such Lender is a Defaulting Lender, no Issuing Bank shall
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Letter of Credit Usage will be 100% covered by the Revolving Commitments of the
Non-Defaulting Lenders and/or Cash Collateral will be provided by the Borrower
in accordance with Section 2.22(c)(ii), and participating interests in any newly
issued or increased Letter of Credit shall be allocated among Non-Defaulting
Lenders in a manner consistent with Section 2.22(c)(i) (and such Defaulting
Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a holding company of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) an Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the applicable Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless such Issuing
Bank





 



 

shall have entered into arrangements with the Borrower or such Lender,
reasonably satisfactory to such Issuing Bank to defease any risk to it in
respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower and each of the Issuing
Banks each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Letter of Credit
Usage of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Revolving Commitment and on such date such Lender shall purchase at par
such of the Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

Section 2.23.   Incremental Facilities.

(a)        The Borrower may by written notice to the Administrative Agent elect
to request prior to the Revolving Commitment Termination Date, an increase to
the existing Revolving Commitments (any such increase, the “New Revolving Loan
Commitments”) by an amount not in excess of $50,000,000 in the aggregate and not
less than $10,000,000 individually in the case of the first such New Revolving
Loan Commitment and not less than $5,000,000 individually in the case of each
subsequent New Revolving Loan Commitment (or, in each case, such lesser amount
which shall be approved by the Administrative Agent). Each such notice shall
specify (i) the date (each, an “Increased Amount Date”) on which the Borrower
proposes that the New Revolving Loan Commitments shall be effective, which shall
be a date not less than seven Business Days after the date on which such notice
is delivered to the Administrative Agent (or such shorter period as the
Administrative Agent may agree) and (ii) the identity of each Lender or other
Person that is an eligible assignee under Section 11.04(b) (which, if not a
Lender, an Approved Fund or an Affiliate of a Lender), shall be reasonably
satisfactory to the Administrative Agent and the Issuing Banks (in each case,
not to be unreasonably withheld or delayed) (each, a “New Revolving Loan
Lender”) to whom the Borrower proposes any portion of such New Revolving Loan
Commitments be allocated and the amounts of such allocations; provided that any
Person approached to provide all or a portion of any New Revolving Loan
Commitments may elect or decline to participate in its sole discretion. Such New
Revolving Loan Commitments shall become effective, as of such Increased Amount
Date; provided that (1) both before and after giving effect to such New
Revolving Loan Commitments, as applicable, each of the conditions set forth in
Section 4.02 (with the exception of Section 4.02(a)) shall be satisfied,
including, for the avoidance of doubt, the making of the representations and
warranties contained in Section 3.04(b) hereof (provided that, in the case of
any New Revolving Loan Commitments the proceeds of which are to be used
primarily to consummate a Limited Conditions Acquisition substantially
concurrently with the effectiveness of such New Revolving Loan Commitments, to
the extent agreed to by the Borrower and the Lenders providing such New
Revolving Loan Commitments, (x) the only representations and warranties the
accuracy of which shall be a condition to the effectiveness of such New
Revolving Loan Commitments shall be the Specified Representations and the
Specified Acquisition Agreement Representations, and (y) the condition set forth
in Section 4.02(c) shall be tested on the date the acquisition agreement with
respect to such Limited Conditions Acquisition is signed (provided that, on the
date such New Revolving Loan Commitments are effective, no Event of Default
under Section 9.01(a), (b), (g), (h) or (i) shall exist or result therefrom));
(2) any New Revolving Loan Commitments and New Revolving Loans made pursuant
hereto shall be on the same terms as the existing Revolving Commitments





 



 

and Loans made pursuant thereto (including, for the avoidance of doubt, with
respect to maturity date and pricing), as set forth in and pursuant to the Loan
Documents, with such additional amendments thereto as may be necessary or
appropriate in the judgment of the Administrative Agent to effect such New
Revolving Loan Commitments, and (3) as a condition to the effectiveness of such
New Revolving Loan Commitments, the Borrower shall deliver or cause to be
delivered any customary legal opinions or other certificates reasonably
requested by the Administrative Agent in connection with any such transaction,
and (4) immediately prior to and after giving effect to the incurrence of any
New Revolving Loan Commitments pursuant to this Section 2.23, the Net Debt
Condition shall be satisfied. Each joinder agreement with a New Revolving Loan
Lender not previously a Lender shall be subject to the consent (not to be
unreasonably withheld or delayed) of the Issuing Banks.

(b)        On any Increased Amount Date on which New Revolving Loan Commitments
are effected, subject to the satisfaction of the foregoing terms and conditions,
(i) each of the Lenders with Revolving Exposure shall assign to each of the New
Revolving Loan Lenders, and each of the New Revolving Loan Lenders shall
purchase from each of the Lenders, at the principal amount thereof (together
with accrued interest), such interests in the Loans outstanding on such
Increased Amount Date as shall be necessary in order that, after giving effect
to all such assignments and purchases, such Loans will be held by existing Loan
Lenders and New Revolving Loan Lenders ratably in accordance with their
Revolving Commitments after giving effect to the addition of such New Revolving
Loan Commitments to the Revolving Commitments, (ii) each New Revolving Loan
Commitment shall be deemed for all purposes a Revolving Commitment and each loan
made thereunder (a “New Revolving Loan”) shall be deemed, for all purposes, a
Loan, (iii) each New Revolving Loan Lender shall become a Lender with respect to
the New Revolving Loan Commitment and all matters relating thereto, and (iv)
each existing Lender immediately prior to such increase will automatically and
without further act be deemed to have assigned to each New Revolving Loan
Lender, and each New Revolving Loan Lender will automatically and without
further act be deemed to have assumed, a portion of such Lender’s participations
hereunder in outstanding Letters of Credit such that, after giving effect to
each deemed Assignment and Assumption of participations, all of the Lenders’
(including each New Revolving Loan Lender) participations hereunder in Letters
of Credit shall be held on a pro rata basis on the basis of their respective
Loan Commitments (after giving effect to any increase in the Loan Commitment
pursuant to this Section 2.23). Notwithstanding anything to the contrary herein,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to this
paragraph (b).

(c)        The Administrative Agent shall notify the Lenders promptly upon
receipt of the Borrower’s notice of each Increased Amount Date and in respect
thereof (i) the New Revolving Loan Commitments and the New Revolving Loan
Lenders and (ii) each Lender’s Revolving Commitment Loans and participation
interests in Letters of Credit after giving effect to the assignments
contemplated by this Section 2.23.

Section 2.24.   Notices. Any Notice shall be executed by a Responsible Officer
in a writing delivered to the Administrative Agent. In lieu of delivering a
Notice, the Borrower may give the Administrative Agent telephonic or email
notice by the required time of any proposed borrowing, conversion/continuation
or issuance of a Letter of Credit, as the case may be;





 



 

provided each such telephonic notice shall be promptly confirmed in writing by
delivery of the applicable Notice to the Administrative Agent on or before the
close of business on the date that such telephonic notice is given. In the event
of a discrepancy between a telephone notice and the written Notice, the written
Notice shall govern. Neither the Administrative Agent nor any Lender shall incur
any liability to the Borrower in acting upon any notice (telephonic or written)
referred to above that the Administrative Agent believes in good faith to have
been given by a Responsible Officer or other person authorized on behalf of the
Borrower or for otherwise acting in good faith.

Section 2.25.   Additional Borrowers.  The Company may, upon not less than ten
(10) Business Days’ written notice (or such shorter period as may be agreed by
the Administrative Agent) to the Administrative Agent and the Lenders, request
that the Administrative Agent approve the designation of any Domestic Restricted
Subsidiary (an “Applicant Borrower”) that is a Wholly-Owned Subsidiary of the
Parent as an Additional Borrower hereunder by delivery to the Administrative
Agent of an Additional Borrower Joinder Agreement executed by such Domestic
Restricted Subsidiary and the Company.  An Applicant Borrower shall become an
Additional Borrower upon (i) the approval of the Administrative Agent on behalf
of the Lenders, and (ii) the receipt by the Administrative Agent of the
Company’s written approval of such amendments or other modifications to this
Agreement and the other Loan Documents, if any, as may reasonably be requested
by the Administrative Agent to effect the addition of such Applicant Borrower as
an Additional Borrower (collectively, the “Applicant Borrower Amendments”), it
being understood, notwithstanding anything to the contrary in Section 11.02,
that any Applicant Borrower Amendments shall be effective when executed and
delivered by the Company and the Administrative Agent.  The Administrative Agent
shall send a notice to the Lenders specifying the effective date upon which the
requested Applicant Borrower shall constitute an Additional Borrower for
purposes hereof, whereupon each of the Lenders agrees to permit such Additional
Borrower to receive Loans hereunder, on the terms and conditions set forth
herein (as amended by the Applicant Borrower Amendments), and each of the
parties hereto agrees that such Applicant Borrower shall for all purposes of
this Agreement be a party hereto and an Additional Borrower under this
Agreement.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

The Borrower and each other Obligor represents and warrants to the Lenders and
the Issuing Banks that:

Section 3.01.   Organization; Powers. Each of the Obligors and its respective
Subsidiaries is duly organized, validly existing and in good standing (to the
extent the concept is applicable in such jurisdiction) under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

Section 3.02.   Authorization; Enforceability. The Transactions are within the
Borrower’s and each Guarantor’s corporate or other organizational powers and
have been duly authorized by





 



 

all necessary corporate or other organizational and, if required, equity holder
action. Each of the Borrower and the Guarantors has duly executed and delivered
each of the Loan Documents to which it is party, and each of such Loan Documents
constitute its legal, valid and binding obligations, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

Section 3.03.   Governmental Approvals; No Conflicts. The Transactions  (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect and (ii) those approvals,
consents, registrations, filings or other actions, the failure of which to
obtain or make would not reasonably be expected to have a Material Adverse
Effect, (b) except as would not reasonably be expected to have a Material
Adverse Effect, will not violate any applicable law or regulation or any order
of any Governmental Authority, (c) will not violate any charter, by-laws or
other organizational document of any Obligor or any of its Subsidiaries, (d)
except as would not reasonably be expected to have a Material Adverse Effect,
will not violate or result in a default under any indenture, agreement or other
instrument binding upon any Obligor or any of its Subsidiaries or its or their
respective assets, or give rise to a right thereunder to require any payment to
be made by any Obligor or any of its Subsidiaries, and (e) will not result in
the creation or imposition of any Lien on any asset of the Borrower or any of
its Subsidiaries (other than the Liens granted to the Collateral Agent for the
benefit of the Secured Parties and, after the Effective Date, the Liens
permitted under Section 6.02).

Section 3.04.   Financial Condition; No Material Adverse Change.

(a)        The Company has heretofore furnished to the Administrative Agent its
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the Fiscal Years ended December 31, 2015 and
December 31, 2014, reported on by Ernst & Young and (ii) as of and for the
Fiscal Quarters ended March 31, 2016 and June 30, 2016. As of the Effective
Date, such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
its Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.

(b)        Since December 31, 2015, no event, development or circumstance exists
or has occurred that has had or would reasonably be expected to have a Material
Adverse Effect.

Section 3.05.   Properties.

(a)        Each of the Obligors and its Subsidiaries has good and marketable
title to, or valid leasehold interests in or rights to use, all its real and
tangible personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes
and except where the failure to have such title would not reasonably be expected
to have,





 



 

individually or in the aggregate, a Material Adverse Effect. Such properties and
assets are free and clear of Liens (other than Liens permitted by Section 6.02).

(b)        Each of the Obligors and its Subsidiaries owns or is licensed to use
or otherwise has the rights to use, all trademarks, trade names, service marks.
copyrights, patents, designs, software, internet domain names, trade secrets,
know-how and other intellectual property rights, including any registrations and
applications for registration of, and all goodwill associated with, the
foregoing (“Intellectual Property Rights”), reasonably necessary for the conduct
of their respective businesses as currently conducted, except to the extent such
failure to own or be licensed or otherwise have the rights to use any such
Intellectual Property Rights, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. Except as,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect: (i) to the knowledge of the Obligors, the use of such
Intellectual Property as described in the first sentence of this clause (b) by
the Obligors and their respective Subsidiaries and the operation of the
respective businesses of the Obligors and their respective Subsidiaries as
currently conducted does not infringe upon, misappropriate or otherwise violate
the Intellectual Property Rights of any other Person and (ii) no such claims or
litigations are pending or, to the knowledge of the Obligors, threatened in
writing.

(c)        As of the Amendment No. 4 Effective Date, Section 5.10 of the
Borrower Disclosure Letter contains a true, accurate and complete list of all
Material Real Estate Assets.

Section 3.06.   Litigation and Environmental Matters.

(a)        There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Obligors, affecting any Obligor or any of its Subsidiaries or threatened in
writing against any Obligor or any of its Subsidiaries (i) that would reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve this Agreement, any other Loan Document or the
Transactions.

(b)        Except with respect to any matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, none of the Obligors or their respective Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) has knowledge of any
fact that would subject the Borrower or any of its Subsidiaries to any
Environmental Liability.

Section 3.07.   No Defaults. None of the Obligors or their respective
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any of its material
Contractual Obligations, and no condition exists which, with the giving of
notice or the lapse of time or both, would constitute such a default, except in
each case or in the aggregate, where the consequences, direct or indirect, of
such default or defaults, if any, would not reasonably be expected to have a
Material Adverse Effect.





 



 

Section 3.08.   Compliance with Laws and Agreements. Each of the Obligors and
its Subsidiaries is in compliance with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

Section 3.09.   Investment Company Status. None of the Obligors or their
respective Subsidiaries is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

Section 3.10.   Taxes. Except as would not reasonably be expected to result in a
Material Adverse Effect, (i) each of the Obligors and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed with respect to income, properties or operations of the Obligors and
their respective Subsidiaries, (ii) such returns accurately reflect in all
material respects all liability for Taxes of the Obligors and their respective
Subsidiaries as a whole for the periods covered thereby and (iii) each of the
Obligors and its Subsidiaries has paid or caused to be paid all Taxes required
to have been paid by it, except Taxes that are being contested in good faith by
appropriate proceedings and, to the extent required by GAAP, for which such
Obligor or such Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP.

Section 3.11.   Disclosure. All written information (other than any financial
projections, budgets, estimates, forecasts and other forward looking information
and other than information of a general economic or industry nature) that has
been or will be made available by or on behalf of the Obligors to the
Administrative Agent or any Lender or potential Lender in connection with the
negotiation of this Agreement, in connection with the Transactions or delivered
hereunder or under any Loan Document is, and will be at the time it is
delivered, when taken as a whole, accurate in all material respects and does not
and will not at the time it is delivered, when taken as a whole, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein not misleading in light of the
circumstances under which such statements were or are made (giving effect to all
supplements and updates thereto);  provided that, with respect to any projected
financial information or other forward looking information, each of the Obligors
represents only that such information has been or will be prepared in good faith
based upon assumptions believed to be reasonable at the time delivered (it being
understood that such projected financial information is subject to significant
uncertainties and contingencies, are based on information reasonably available
at the time of preparation, that no assurance can be given that any particular
projections will be realized and that actual results may differ and such
differences may be material).

Section 3.12.   Subsidiaries. Section 3.12 of the Borrower Disclosure Letter
sets forth, as of the Amendment No. 4 Effective Date, a list of all Subsidiaries
and the percentage ownership (directly or indirectly) of the Parent therein. The
Equity Interests or other ownership interests of all Subsidiaries of the Parent
are fully paid and non-assessable and are owned by the Parent, directly or
indirectly, free and clear of all Liens other than Liens permitted under Section
6.02.  The Equity Interests or other ownership interests of the Borrower (other
than, prior to the consummation of a Holdco Transaction, the Equity Interests or
other ownership interests of the Company) are fully paid and non-assessable and
are owned by the Parent and, on and after the





 



 

consummation of a Holdco Transaction, will be and will remain owned by the
Parent, directly or indirectly, free and clear of all Liens.

Section 3.13.   ERISA.

(a)        Each Plan is in compliance in form and operation with its terms and
with ERISA and the Code (including without limitation the Code provisions
compliance with which is necessary for any intended favorable tax treatment) and
all other applicable laws and regulations, except where any failure to comply
would not reasonably be expected to result in a Material Adverse Effect. Except
as would not reasonably be expected to result in a Material Adverse Effect, each
Plan (and each related trust, if any) which is intended to be qualified under
Section 401(a) of the Code has received a favorable determination letter from
the IRS to the effect that it meets the requirements of Sections 401(a) and
501(a) of the Code, as applicable, covering all applicable tax law changes or is
comprised of a master or prototype plan that has received a favorable opinion
letter from the IRS, and, nothing has occurred since the date of such
determination that would adversely affect such determination (or, in the case of
a Plan with no determination, nothing has occurred that would materially
adversely affect the issuance of a favorable determination letter or otherwise
materially adversely affect such qualification). No ERISA Event or Non-U.S. Plan
Event has occurred other than as would not, individually or in the aggregate,
have a Material Adverse Effect.

(b)        Except as would not have a Material Adverse Effect, the excess of
each Pension Plan’s benefit liabilities under Section 4001(a)(16) of ERISA did
not exceed the current value of such Pension Plan’s assets, determined in
accordance with the assumptions for funding by the Plan pursuant to Section 412
of the Code for the most recently computed plan year.

(c)        If each of the Obligors and its Subsidiaries and the ERISA Affiliates
were to withdraw in a complete withdrawal as of the date this assurance is
given, the Withdrawal Liability that would be incurred to Multiemployer Plans
would not reasonably be expected to have a Material Adverse Effect.

(d)        There are no actions, suits or claims pending against or involving a
Plan (other than routine claims for benefits) or, to the knowledge of the
Obligors, threatened, which would reasonably be expected to be asserted
successfully against any Plan and, if so asserted successfully, would reasonably
be expected either singly or in the aggregate to result in a Material Adverse
Effect.

(e)        Each Non-U.S. Plan has been maintained in compliance with its terms
and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities, except as would not reasonably be
expected to result in a Material Adverse Effect.

Section 3.14.   Solvency. As of the Effective Date, the Obligors and their
respective Subsidiaries on a consolidated basis are, and after giving effect to
the Transactions and the incurrence of all Indebtedness and other Obligations
being incurred in connection herewith will be, Solvent.

Section 3.15.   Anti-Terrorism Law.





 



 

(a)        None of the Obligors or their respective Subsidiaries is in violation
of any legal requirement relating to U.S. economic sanctions or any laws with
respect to terrorism or money laundering, including Executive Order No. 13224 on
Terrorist Financing effective September 24, 2001 (the “Executive Order”), the
USA Patriot Act, the laws comprising or implementing the Bank Secrecy Act to the
extent applicable and the laws administered by the United States Treasury
Department’s Office of Foreign Asset Control (each as from time to time in
effect) (collectively, “Anti-Terrorism Laws”).

(b)        None of (x) the Obligors or their respective Subsidiaries, or any of
their respective directors or officers or (y) to the knowledge of the Obligors,
any of the employees of the Obligors or their respective Subsidiaries, is any of
the following:

(i)         a Person that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order;

(ii)       a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;

(iii)      a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(iv)       a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v)        a Sanctioned Entity or a Sanctioned Person.

(c)        None of the Obligors or their respective Subsidiaries (i) conducts
any business with, or engages in making or receiving any contribution of funds,
goods or services to or for the benefit of, a Person described in Section
3.15(b)(i)-(v) above, except as permitted under U.S. law, (ii) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order, or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any applicable Anti-Terrorism Law.

(d)        No part of the proceeds of the Loans or any Letter of Credit will be
used or otherwise made available, directly or indirectly, to any Person
described in Section 3.15(b)(i)-(v) above, for the purpose of financing the
activities of any Person described in Section 3.15(b)(i)-(v) above or in any
other manner that would violate any Anti-Terrorism Laws or applicable Sanctions.

(e)        The Company has implemented and maintains in effect policies and
procedures designed to promote compliance by the Obligors, their respective
Subsidiaries and their respective directors, officers, employees and agents with
applicable Anti-Terrorism Laws, Anti-Corruption Laws and Sanctions, and the
Obligors, their respective Subsidiaries and the officers and directors of the
Obligors and their respective Subsidiaries, and, to the knowledge of the
Obligors, the employees of the Obligors or their respective Subsidiaries, are in
compliance in all material respects with applicable Anti-Terrorism Laws,
Anti-Corruption Laws and Sanctions.





 



 

Section 3.16.   FCPA; Anti-Corruption.

(a)        None of the Obligors or their respective Subsidiaries, any of the
directors or officers of the Obligors or their respective Subsidiaries or, to
the knowledge of the Obligors, any of the employees of the Obligors or their
respective Subsidiaries, has taken or will take any action, with respect to the
business of the Obligors or their respective Subsidiaries, in furtherance of an
offer, payment, promise to pay, or authorization or approval of the payment or
giving of money, property, gifts or anything else of value, directly or
indirectly, to any person while knowing that all or some portion of the money or
value will be offered, given, or promised to anyone to improperly influence
official action, to obtain or retain business or otherwise to secure any
improper advantage, in each case in violation of any applicable Anti-Corruption
Law.

(b)        No part of the proceeds of the Loans or any Letter of Credit will be
used or otherwise made available, directly or indirectly, in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of the FCPA or any
applicable Anti-Corruption Laws.

(c)        No action, suit or proceeding is pending or, to the knowledge of the
Obligors, threatened, by or before any court or governmental or regulatory
authorities or any arbitrator against any Obligor or any of their respective
Subsidiaries for its or their violation of applicable Anti- Corruption Laws.

Section 3.17.   Federal Reserve Regulations.  None of the Obligors or their
respective Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock. No part of the proceeds of any Loan or any Letter of
Credit will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that entails a violation of, or that
is inconsistent with, the provisions of the Regulations of the Board of
Governors, including Regulation T, U or X.

Section 3.18.   Collateral Documents.

(a)        The Security Agreement, upon execution and delivery thereof by the
parties thereto, will create in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Collateral (as defined in the Security Agreement) and the
proceeds thereof and (i) when the Pledged Collateral is delivered to the
Administrative Agent (together with a properly completed and signed stock power
or endorsement), the Lien created under the Security Agreement shall constitute
a fully perfected first priority Lien on, and security interest in, all right,
title and interest of the Obligors in such Pledged Collateral to the extent
security interests in such Pledged Collateral can be perfected by such delivery,
prior and superior in right to any other Person, and (ii) when financing
statements in appropriate form are filed in the offices specified in the
Perfection Certificate, the Lien created under the Security Agreement will
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Obligors in such Collateral to the extent security interests
in such Collateral can be perfected by the filing of financing statements, prior
and superior in right to any other Person, other than with respect to Liens
expressly permitted by Section 6.02.





 



 

(b)        Upon the recordation of the Security Agreement (or a short-form
security agreement in form and substance reasonably satisfactory to the Company
and the Administrative Agent) with the United States Patent and Trademark Office
and the United States Copyright Office, together with the financing statements
in appropriate form filed in the offices specified in the Perfection
Certificate, the Lien created under the Security Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Obligors in the United States registered and applied for Intellectual
Property (as defined in the Security Agreement) in which a security interest may
be perfected by such filing in the United States and its territories and
possessions, in each case prior and superior in right to any other Person, other
than with respect to Liens expressly permitted by Section 6.02 (it being
understood that subsequent recordings in the United States Patent and Trademark
Office and the United States Copyright Office may be necessary to perfect a Lien
on registered trademarks and patents, trademark and patent applications and
registered copyrights filed, issued or acquired by the Obligors after the date
hereof).

(c)        Each of the Mortgages (if any) is effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a valid Lien on the
Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices specified therein, each such Mortgage shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Obligors in the Mortgaged Properties and the proceeds
thereof, as security for the Obligations (as defined in the relevant Mortgage),
in each case prior and superior in right to any other Person (except Liens
permitted by Section 6.02).

ARTICLE 4

CONDITIONS

Section 4.01.   Effective Date. This Agreement shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 11.02):

(a)        The Administrative Agent (or its counsel) shall have received from
each party hereto a counterpart of this Agreement and each other Loan Document
to which any Obligor is a party, signed on behalf of such party.

(b)        The Administrative Agent shall have received a Note executed by the
Borrower in favor of each Lender requesting a Note in advance of the Effective
Date.

(c)        The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent, the Issuing Banks and the
Lenders and dated the date of the date hereof) of Morgan, Lewis & Bockius LLP,
in form and substance reasonably satisfactory to the Administrative Agent. The
Borrower hereby requests such counsel to deliver such opinion.

(d)        The Administrative Agent shall have received (i) certified copies of
the resolutions of the board of directors (or comparable governing body) of each
Obligor approving the transactions contemplated by the Loan Documents to which
such Obligor is a party and the execution and delivery of such Loan Documents to
be delivered by such Obligor on the Effective





 



 

Date, and all documents evidencing other necessary corporate (or other
applicable organizational) action and governmental approvals, if any, with
respect to the Loan Documents and (ii) all other documents reasonably requested
by the Administrative Agent relating to the organization, existence and good
standing of such Obligor and authorization of the transactions contemplated
hereby (including, but not limited to, a copy of the current constitutional
documents of each Obligor).

(e)        The Administrative Agent shall have received a certificate of a
Responsible Officer of each Obligor certifying the names and true signatures of
the officers of such Obligor authorized to sign the Loan Documents to which it
is a party, to be delivered by such Obligor on the Effective Date and the other
documents to be delivered hereunder on the Effective Date.

(f)        The Administrative Agent shall have received a certificate, dated the
Effective Date and signed on behalf of the Parent by a Responsible Officer of
the Parent, confirming compliance with the conditions set forth in paragraphs
(b) and (c) of Section 4.02 as of the Effective Date.

(g)        In order to create in favor of the Collateral Agent, for the benefit
of the Secured Parties, a valid, perfected first priority security interest in
the Collateral (subject to Liens permitted by Section 6.02), each Obligor shall
have delivered to the Collateral Agent:

(i)         a completed Perfection Certificate dated the Effective Date and
executed by a Responsible Officer of each Obligor, together with all attachments
contemplated thereby;

(ii)       all Uniform Commercial Code financing statements and filings with the
United States Patent and Trademark Office and United States Copyright Office
required to be filed in order to create in favor of the Collateral Agent, for
the benefit of the Secured Parties, a perfected Lien on the Collateral described
in the Collateral Documents in proper form for filing; and

(iii)      (x) originals of certificated securities pledged pursuant to the
Collateral Documents, together with an undated stock power or other appropriate
instrument of transfer (if any) for each such certificated security executed in
blank by a Responsible Officer of the pledgor thereof and (y) originals of each
promissory note (if any) required to be pledged to the Collateral Agent pursuant
to the Collateral Documents endorsed in blank (or accompanied by an executed
instrument of transfer form in blank) by a Responsible Officer of the pledger
thereof.

(h)        The Lenders, the Administrative Agent and the Arrangers shall have
received all fees required to be paid by the Borrower on or prior to the
Effective Date, and all expenses required to be reimbursed by the Borrower for
which invoices have been presented at least three Business Days prior to the
Effective Date, on or before the Effective Date.

(i)         The Administrative Agent shall have received, at least five Business
Days prior to the Effective Date (or such shorter period as may be agreed to by
the Administrative Agent), to the extent reasonably requested by the
Administrative Agent or any of the Lenders at least ten Business Days prior to
the Effective Date, all documentation and other information required by





 



 

bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.

(j)         The Administrative Agent shall have received an executed Solvency
Certificate in form, scope and substance reasonably satisfactory to the
Administrative Agent and demonstrating that the Parent and its Subsidiaries on a
consolidated basis are, and after giving effect to the Transactions and
incurrence of all Indebtedness and Obligations being incurred in connection
herewith will be, Solvent.

(k)        The Administrative Agent shall have received the financial statements
described in Section 3.04(a) and the Projections.

The Administrative Agent shall notify the Parent and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Without
limiting the generality of the provisions of Article 10, for purposes of
determining compliance with the conditions specified in this Section 4.01, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed Effective Date specifying
its objection thereto.

Section 4.02.   Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (other than a Borrowing consisting solely of a
conversion of Loans of one Type to another Type) and of the Issuing Banks to
issue Letters of Credit, and the effectiveness of any New Revolving Loan
Commitment pursuant to Section 2.23, is subject to the satisfaction, or waiver
in accordance with Section 11.02, of the following conditions:

(a)        except in the case of the effectiveness of any New Revolving Loan
Commitment pursuant to Section 2.23, the Administrative Agent (and in the case
of an issuance of a Letter of Credit, the applicable Issuing Bank) shall have
received a fully executed and delivered Funding Notice or Issuance Notice, as
the case may be;

(b)        the representations and warranties of the Obligors and their
respective Subsidiaries, set forth in this Agreement and the other Loan
Documents shall be true and correct in all material respects on and as of the
date of such Credit Event; provided that (i) to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects on and as of such earlier date and
(ii) in each case such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified by materiality in the
text thereof; provided,  further, that, if such Credit Event consists of a
Borrowing of Loans the proceeds of which shall be used primarily to fund a
Limited Conditions Acquisition to be consummated on the date of such Borrowing,
the condition set forth in this clause (b) shall be limited to the accuracy of
the Specified Representations and the Specified Acquisition Agreement
Representations;

(c)        at the time of and immediately after giving effect to such Credit
Event, no Default or Event of Default shall have occurred and be continuing;
provided that, if such Credit Event consists of a Borrowing of Loans the
proceeds of which shall be used primarily to fund a Limited





 



 

Conditions Acquisition to be consummated on the date of such Borrowing, the
condition set forth in this clause (c) shall be limited to the absence of an
Event of Default under Sections 9.01(a), (b), (g), (h) and (i);

(d)        on or before the date of issuance of any Letter of Credit, the
Administrative Agent and the applicable Issuing Banks shall have received all
other information required by the applicable Issuance Notice and Application;
and

(e)        at the time of and immediately after giving effect to such Credit
Event, the Borrower would be in compliance with the financial covenant set forth
in Section 6.10(a) whether or not such covenant would otherwise be tested on and
as of the date of such Credit Event.

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower that the conditions specified in paragraphs (b) and (c) of this
Section 4.02 have been satisfied as of the date thereof.

Section 4.03.   Initial Credit Event in Respect of Each Additional Borrower. The
obligations of the Lenders to make Loans to and of the Issuing Banks to issue
Letters of Credit for the account of each Additional Borrower not a party hereto
on the date hereof shall be subject to the satisfaction of the following
additional conditions precedent on the date of the initial Borrowing by or
Letter of Credit issuance for such Additional Borrower:

(a)   the Administrative Agent shall have received such documents, legal
opinions and certificates as the Administrative Agent or its counsel may
reasonably request relating to the formation, existence and good standing (to
the extent the concept is applicable in such jurisdiction) of such Additional
Borrower, the authorization of the Transactions insofar as they relate to such
Additional Borrower and any other legal matters relating to such Additional
Borrower, its Additional Borrower Joinder Agreement or such Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent; and

(b)   the Administrative Agent and the Lenders, to the extent requested by the
Administrative Agent or any Lender, shall have received all documentation and
other information with respect to such Additional Borrower required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.

ARTICLE 5

AFFIRMATIVE COVENANTS

Until the Revolving Commitments have expired or been terminated, the principal
of and interest on each Loan and all fees and expenses and other amounts payable
hereunder shall have been paid in full and the cancellation or expiration or
Cash Collateralization of all Letters of Credit on terms reasonably satisfactory
to the applicable Issuing Bank in an amount equal to the Agreed L/C Cash
Collateral Amount (or other credit support satisfactory to the applicable
Issuing Bank has been provided), the Borrower and each other Obligor covenants
and agrees with the Lenders and the Issuing Banks that:





 



 

Section 5.01.   Financial Statements and Other Information. The Parent will
furnish to the Administrative Agent (for distribution to each Lender):

(a)        (i) prior to an IPO, within 120 days after the end of each Fiscal
Year, and (ii) on and after an IPO, within 90 days after the end of each Fiscal
Year, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all reported on by Ernst & Young, or other independent
public accountants of recognized international standing (without a “going
concern” or like qualification or exception (other than a qualification related
to the maturity of the Revolving Commitments and the Loans at the Maturity Date)
and, except in the case of any Subsidiary or business acquired by the Borrower
or the Subsidiaries, in respect of events prior to the acquisition thereof,
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Parent and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b)        within 45 days after the end of each of the first three Fiscal
Quarters of each Fiscal Year, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such Fiscal Quarter and the then elapsed portion of the Fiscal Year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous Fiscal Year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Parent and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

(c)        a certificate of a Financial Officer of the Parent in substantially
the form of Exhibit F attached hereto (x) concurrently with any delivery of
financial statements under clause (a) or (b) above, (i) certifying as to whether
a Default or Event of Default has occurred and is continuing as of the date
thereof and, if a Default or Event of Default has occurred and is continuing as
of the date thereof, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) if and to the extent that any
change in GAAP that has occurred since the date of the audited financial
statements referred to in Section 3.04(a) (or the most recent financial
statements delivered under clause (a) or (b) above) had an impact on such
financial statements, specifying the effect of such change on the financial
statements accompanying such certificate, (iii) if a Compliance Date has
occurred with respect to the most recently ended Fiscal Quarter, setting forth
the Quarterly Consolidated Adjusted EBITDA calculation with respect to such
Fiscal Quarter and (iv) certifying as to the current list of Unrestricted
Subsidiaries appropriately designated as such pursuant to Section 5.12(a) and
(y) no later (x) than five (5) Business Days following each Liquidity Test Date
under clause (a) of the definition thereof or (y) than three (3) Business Days
following each Liquidity Test Date under clause (b) of the definition thereof,
certifying as to (i) the aggregate amount of Liquidity as of the most recent
Liquidity Test Date and; (ii)  the Company KPI Report; and (iii) whether a
Default or Event of Default has occurred and is continuing as of the date
thereof and, if a Default or Event of Default has occurred and is continuing as
of the date thereof, specifying the details thereof and any action taken or
proposed to be taken with respect thereto;





 



 

(d)        prior to an IPO, concurrently with any delivery of financial
statements under clause (a) above, an annual plan for the Parent and its
Subsidiaries to include balance sheets, statements of income and cash flows for
each Fiscal Quarter of such Fiscal Year prepared in detail and, in summary form
and accompanied by a certificate of a Financial Officer of the Parent stating
that such plan is based on estimates, information and assumptions believed to be
reasonable at the time prepared;

(e)        promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by any
Obligor or any of its Subsidiaries with any national securities exchange or
regulator, including without limitation the Securities and Exchange Commission,
or any Governmental Authority succeeding to any or all of its functions in each
case that is not otherwise required to be delivered to the Administrative Agent
pursuant hereto;

(f)        promptly following any request in writing (including any electronic
message) therefor, such other information regarding the operations, business
affairs and financial condition of the Obligors or any of their respective
Subsidiaries, or compliance with the terms of this Agreement or any other Loan
Document, as the Administrative Agent or any Lender (through the Administrative
Agent) may reasonably request, subject to the restrictions in the last section
of Section 5.06;

(g)        except during a Collateral Release Period, upon the annual renewal of
the applicable insurance policy, a certificate from the Borrower’s insurance
broker(s) in form and substance reasonably satisfactory to the Administrative
Agent outlining all material insurance coverage under such policy maintained as
of the date of such certificate by the Parent and its Restricted Subsidiaries;

(h)        each year, except during any Collateral Release Period, at the time
of delivery of annual financial statements with respect to the preceding Fiscal
Year pursuant to Section 5.01(a), the Parent shall deliver to the Collateral
Agent a certificate of its Responsible Officer (i) either confirming that there
has been no change in the information contained in the Perfection Certificate
since the Effective Date or the date of the most recent certificate delivered
pursuant to this Section and/or identifying such changes in the form of a
Security Supplement delivered pursuant to Section 4.2 of the Security Agreement
and (ii) certifying that, to the knowledge of the Parent, all Uniform Commercial
Code financing statements (including fixtures filings, as applicable) or other
appropriate filings, recordings or registrations have been filed of record in
each governmental, municipal or other appropriate office in each jurisdiction
identified in the documents delivered pursuant to clause (i) above to the extent
necessary to effect, protect and perfect the security interests under the
Collateral Documents (except as noted therein with respect to any continuation
statements to be filed within such period); and

(i)         each quarter, except during any Collateral Release Period, at the
time of delivery of quarterly financial statements with respect to the preceding
Fiscal Quarter pursuant to Section 5.01(a) or (b), as applicable, the Parent
shall deliver to the Collateral Agent a certificate of its Responsible Officer
(i) either confirming that there has been no change in the information relating
to the Intellectual Property Rights of each Obligor contained in the Perfection
Certificate since the Effective Date or the date of the most recent certificate
delivered pursuant to this





 



 

Section and/or identifying such changes in the form of a Security Supplement
delivered pursuant to Section 4.2 of the Security Agreement.;

and

(j)         within 15 days after the end of each calendar month of each Fiscal
Year, the Company Monthly Metrics.

The Borrower and other Obligors promptly will cooperate with requests by any
Agent, Lender or Issuing Bank with respect to providing “know-your-customer” or
similar information.

Following an IPO, information required to be delivered pursuant to Section
5.01(a) or Section 5.01(b) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Parent posts
such information, or provides a link thereto on the Parent’s website on the
Internet at http://www.blueapron.com (or any successor page) or at
http://www.sec.gov; or (ii) on which such information is posted on the Parent’s
behalf on an Internet or intranet website, if any, to which the Lenders and the
Administrative Agent have been granted access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that, (x) to
the extent the Administrative Agent or any Lender so requests, the Parent shall
deliver paper copies of such documents to the Administrative Agent or such
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (y) the Parent shall notify the
Administrative Agent (by facsimile or email) of the posting of any such
documents. The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to herein, and in any
event shall have no responsibility to monitor compliance by the Parent with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

Section 5.02.   Notices of Material Events. Promptly upon obtaining knowledge
thereof, the Parent will furnish to the Administrative Agent (for distribution
to each Lender) prompt written notice of the following:

(a)        the occurrence of any Default or Event of Default;

(b)        the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any Obligor
or any other Subsidiary thereof that would reasonably be expected to result in a
Material Adverse Effect; and

(c)        any other development that results in, or would reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Responsible Officer or other executive officer of the Parent
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

Section 5.03.   Existence; Conduct of Business. The Borrower and each other
Obligor will, and will cause each of their respective Restricted Subsidiaries
to, do or cause to be done all





 



 

things necessary to preserve, renew and keep in full force and effect its legal
existence (with respect to the Parent and the Borrower, in a United States
jurisdiction) and the rights (charter and statutory), licenses, permits,
privileges, approvals, franchises and Intellectual Property Rights material to
the conduct of its business; provided that (a) the foregoing shall not prohibit
any merger, consolidation, disposition, liquidation or dissolution permitted
under Section 6.03 and (b) none of the Borrower or any other Obligor or any of
their respective Restricted Subsidiaries shall be required to preserve, renew or
keep in full force and effect its rights (charter and statutory), licenses,
permits, privileges, approvals, franchises or Intellectual Property Rights where
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

Section 5.04.   Payment of Taxes and Other Claims. The Borrower and each other
Obligor will, and will cause each of their respective Restricted Subsidiaries
to, pay all Tax liabilities, including all Taxes imposed upon it or upon its
income or profits or upon any properties belonging to it that, if not paid,
would reasonably be expected to result in a Material Adverse Effect, before the
same shall become delinquent or in default, and all lawful claims other than Tax
liabilities which, if unpaid, have or would become a Lien upon any properties of
the Borrower or any other Obligor or any of their respective Restricted
Subsidiaries not otherwise permitted under Section 6.02, in each case except
where (a) in the case of any Tax or claim, (i) the validity or amount thereof is
being contested in good faith by appropriate proceedings and (ii) to the extent
required by GAAP, the Borrower, any other Obligor or such Restricted Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (b) except during any Collateral Release Period, in the case of
any Tax or claim which has or would become a Lien against any of the Collateral,
such contest proceedings operate to stay the sale of any portion of the
Collateral to satisfy such Tax or Claim.

Section 5.05.   Maintenance of Properties; Insurance. The Borrower and each
other Obligor will, and will cause each of their respective Restricted
Subsidiaries to, (a) keep and maintain all property used in the conduct of its
business in good working order and condition, ordinary wear and tear and
casualty events excepted, except to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect, and (b) maintain
insurance with financially sound and reputable insurance companies in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations, including any Flood Insurance as required by Section 5.10. Except as
otherwise agreed by the Collateral Agent, except during a Collateral Release
Period, (i) each such policy shall (a) name the Collateral Agent, on behalf of
the Secured Parties, and in the case of any liability insurance policy, each
Secured Party, as an additional insured thereunder as its interests may appear
and (b) in the case of each casualty insurance policy, contain a loss
endorsement, reasonably satisfactory in form and substance to the Collateral
Agent, that names the Collateral Agent, on behalf of the Secured Parties, as the
loss payee thereunder and provides for at least thirty days’ prior written
notice to the Collateral Agent of cancellation of such policy and (ii) promptly
deliver evidence reasonably satisfactory to the Collateral Agent of the
requirements set forth in clause (i), but in any event, for policies required to
be in effect on the Effective Date, within 30 days of the Effective Date (or
such later date as may be agreed to by the Administrative Agent).

Section 5.06.   Books and Records; Inspection Rights. The Borrower and each
other Obligor will, and will cause each of their respective Restricted
Subsidiaries to, keep proper





 



 

books of record and account in which entries full, true and correct in all
material respects are made and are sufficient to prepare financial statements in
accordance with GAAP. The Borrower and each other Obligor will, and will cause
each of their respective Restricted Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender (pursuant to a request made
through the Administrative Agent), upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts of its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants (provided that the Borrower, such other Obligor or such
Restricted Subsidiary shall be afforded the opportunity to participate in any
discussions with such independent accountants), all at such reasonable times and
as often as reasonably requested (but no more than once annually if no Event of
Default exists). Notwithstanding anything to the contrary in this Agreement,
none of the Borrower, the other Obligors or any of their respective Subsidiaries
shall be required to disclose, permit the inspection, examination or making
copies or abstracts of, or discussion of, any document, information or other
matter that (a) constitutes non-financial trade secrets or non-financial
proprietary information, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives) is
prohibited by applicable law or (c) is subject to attorney, client or similar
privilege or constitutes attorney work-product.

Section 5.07.   Compliance with Laws and Agreements.

(a)        The Borrower and each Obligor will, and will cause each of their
respective Restricted Subsidiaries to, comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property and
all Contractual Obligations binding upon it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

(b)        The Company has, and will maintain in effect and enforce (and, on and
after a Holdco Transaction, Holdings will have and will maintain) policies and
procedures designed to promote compliance by the Parent, the Borrower, their
respective Subsidiaries and their respective directors, officers, employees and
agents with applicable Anti-Terrorism Laws, Anti-Corruption Laws and Sanctions.

Section 5.08.   ERISA-Related Information.  The Parent and/or the Company shall
supply to the Administrative Agent (in sufficient copies for all the Lenders, if
the Administrative Agent so requests): (a) promptly, and in any event within 30
days, after the Borrower, any Guarantor, any Restricted Subsidiary or any ERISA
Affiliate knows or has reason to know that any ERISA Event that would reasonably
be expected to result in a Material Adverse Effect has occurred, a certificate
of the most senior Financial Officer of the Parent describing such ERISA Event
and the action, if any, proposed to be taken with respect to such ERISA Event
and a copy of any notice filed with the PBGC or the IRS pertaining to such ERISA
Event and any notices received by such Borrower, Guarantor, Restricted
Subsidiary or ERISA Affiliate from the PBGC or any other governmental agency
with respect thereto; provided that, in the case of ERISA Events under paragraph
(b) of the definition thereof that would reasonably be expected to result in a
Material Adverse Effect, in no event shall notice be given later than the
occurrence of the ERISA Event; and (b) promptly, and in any event within 30
days, after becoming aware that there has been (i) a material increase in
unfunded pension liabilities that would reasonably be expected to result in a
Material Adverse Effect, (ii) the existence of potential withdrawal liability
under





 



 

Section 4201 of ERISA that would reasonably be expected to result in a Material
Adverse Effect, if the Borrower, any Guarantor, any Restricted Subsidiary or any
ERISA Affiliates withdraw from any Multiemployer Plan, or (iii) the adoption of,
or commencement of contributions to, or any amendment to, a Plan subject to
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA that would
reasonably be expected to result in a Material Adverse Effect, a detailed
written description thereof from the most senior Financial Officer of the
Parent.

Section 5.09.   Use of Proceeds. The proceeds of the Loans or the Letters of
Credit will be used only for working capital and general corporate purposes
including, without limitation, to finance Permitted Acquisitions. No part of the
proceeds of any Loan or Letter of Credit will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X or any other violations of
any/and rule or regulation of any Governmental Authority. The Borrower will not
request any Borrowing or Letter of Credit, and the Obligors shall not use,
directly or indirectly, and shall procure that their respective Subsidiaries and
its and their respective directors, officers, employees and agents shall not
use, directly or indirectly, the proceeds of any Borrowing or Letter of Credit,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person, (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of the FCPA or any Anti-Corruption
Laws, (b) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Person, or in any country or territory
that, at the time of such funding, financing or facilitating, is, or whose
government is, a Sanctioned Person or Sanctioned Entity or (c) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

Section 5.10.   Further Assurances.

(a)        At any time or from time to time upon the reasonable request of the
Administrative Agent, the Borrower and each other Obligor will, at its expense,
promptly execute, acknowledge and deliver such further documents and take such
further actions as the Administrative Agent or Collateral Agent may reasonably
request in order to effect fully the purposes of the Loan Documents. In
furtherance and not in limitation of the foregoing, the Borrower and each other
Obligor shall take such actions as the Administrative Agent or Collateral Agent
may reasonably request from time to time to ensure that the Obligations are (i)
guaranteed by the Guarantors and (ii) except during a Collateral Release Period,
are secured by (x) substantially all of the assets of the Obligors and their
respective Domestic Restricted Subsidiaries (whether now owned or hereafter
acquired) and (y) all of the outstanding Equity Interests of the Subsidiaries of
the Obligors (subject, in each case to the limitations and exceptions contained
in the Loan Documents and the Collateral Documents, including that only 65% of
the outstanding voting Equity Interests of any CFC or Foreign Subsidiary need be
pledged). If at any time the Collateral Agent receives a notice from a Lender or
otherwise becomes aware that any Mortgaged Property has become a Flood Hazard
Property, the Collateral Agent shall, within 45 days of receipt of such notice,
deliver such notice to the Borrower, and the Borrower shall take, or shall cause
to be taken, all actions as described in Section 5.10(b)(iv) required as a
result of such change; provided that the Borrower shall not be required to take,
or cause to be taken, such actions during a Collateral Release Period; provided,
however, if a Collateral Redelivery Trigger subsequently occurs, the Borrower
shall take, or cause to be taken,





 



 

all actions as described in Section 5.10(b)(i) that have not been taken and
would have been required if a Collateral Release Date had not occurred.

(b)        Unless a Collateral Release Period is then in effect, with respect to
each Mortgaged Property, prior to the Collateral Release Date, the Borrower or
such other Obligor (as applicable) shall deliver or cause to be delivered to the
Collateral Agent, within 90 days of the date upon which the Mortgaged Property
is acquired or becomes a Mortgaged Property:

(i)         a fully executed Mortgage encumbering the Mortgaged Property in form
suitable for recording or filing in all filing or recording offices that the
Collateral Agent may reasonably deem necessary or desirable in order to create a
valid and subsisting perfected Lien on the property and/or rights described
therein in favor of the Collateral Agent for the benefit of the Secured Parties;

(ii)       an opinion of counsel (which counsel shall be reasonably satisfactory
to the Collateral Agent) in the state in which the Mortgaged Property is located
with respect to the enforceability of the Mortgage to be recorded and such other
matters as are customary and as the Collateral Agent may reasonably request, in
each case in form and substance reasonably satisfactory to the Collateral Agent;

(iii)      (A) a lender’s policy or policies or marked up unconditional binder
of title insurance issued by a nationally recognized title insurance company
(each, a “Title Insurance Company”) insuring the Lien of the Mortgage as a valid
first Lien on the Mortgaged Property described therein, free of any other Liens
except Permitted Encumbrances, in an amount acceptable to the Collateral Agent
(but not to exceed the fair market value), together with such customary
endorsements, coinsurance and reinsurance as the Collateral Agent may request
and which are available at commercially reasonable rates in the jurisdiction
where such Mortgaged Property is located (each, a “Title Policy”), and (B)
evidence satisfactory to the Collateral Agent that the Borrower or such Obligor
has paid to the title company or to the appropriate governmental authorities all
expenses and premiums of the title company and all other sums required in
connection with the issuance of each Title Policy and all recording and stamp
taxes (including mortgage recording and intangible taxes) payable in connection
with recording the Mortgage for the Mortgaged Property;

(iv)       (A) a completed standard “life of loan” flood hazard determination
form, (B) if the improvement(s) to the Mortgaged Property is located in a
special flood hazard area as set forth by FEMA (any such Mortgaged Property, a
“Flood Hazard Property”) a notification to the Borrower or such Obligor,
countersigned by the Borrower or such Obligor, that such improvement(s) is
located in a special flood hazard area and (if applicable) notification that
flood insurance coverage under the National Flood Insurance Program (“NFIP”) is
not available because the community where the Mortgaged Property is located does
not participate in the NFIP, and (C) if the notice described in clause (B) is
required to be given and flood insurance is available in the community in which
the property is located, a copy of one of the following: a flood insurance
policy with such coverage reasonably acceptable to the Collateral Agent (“Flood
Insurance”), the Borrower’s or such Obligor’s application for Flood Insurance





 



 

plus proof of premium payment, a declaration page confirming that Flood
Insurance has been issued, or such other evidence of Flood Insurance reasonably
satisfactory to the Collateral Agent;

(v)        a survey of the Mortgaged Property showing all improvements,
easements and other customary matters for which all necessary fees (where
applicable) have been paid and which is complying in all material respects with
the minimum detail requirements of the American Land Title Association and
American Congress of Surveying and Mapping as such requirements are in effect on
the date of preparation of such survey, certified to the Collateral Agent and
the Title Insurance Company and in a form sufficient for the Title Insurance
Company to delete the standard survey exception; and

(vi)       if requested by the Collateral Agent and required to comply with the
Federal Financial Institutions Reform, Recovery and Enforcement Act of 1989, as
amended, an appraisal of the Mortgaged Property.

Section 5.11.   Guarantors. (a) If any Person shall have become a Domestic
Restricted Subsidiary that is a Wholly-Owned Subsidiary of the Parent (other
than an Excluded Subsidiary), then the Parent, as applicable, shall, within 45
days thereafter (or such longer period of time as the Administrative Agent may
agree in its sole discretion), cause such Domestic Restricted Subsidiary to (i)
enter into a joinder agreement (a “Joinder Agreement”) in substantially the form
of Exhibit J hereto, (ii) become a Grantor under the Security Agreement and
enter into a Joinder Agreement (as defined in the Security Agreement) and (iii)
take all such actions and execute and deliver, or cause to be executed and
delivered, all such documents, instruments, agreements and certificates
reasonably requested by the Administrative Agent or the Collateral Agent or
required under the Loan Documents. If requested by the Administrative Agent, the
Administrative Agent shall receive an opinion of counsel for the Parent in form
and substance reasonably satisfactory to the Administrative Agent in respect of
matters reasonably requested by the Administrative Agent relating to any Joinder
Agreement delivered pursuant to this Section 5.11, dated as of the date of such
Joinder Agreement.

(b)        Substantially simultaneously upon the consummation of a Holdco
Transaction, Holdings shall become a Guarantor hereunder, in which case (i)
Holdings shall pledge its interest in the Collateral, including without
limitation 100% of the Equity Interests in the Company, and (ii) thereafter,
each reference in this Agreement to the Parent shall be deemed to be a reference
to Holdings.

Section 5.12.   Designation of Restricted and Unrestricted Subsidiaries.

(a)        TheAfter the Amendment No. 5 Effective Date, so long as the Net Debt
Condition is satisfied at such time, the Board of Directors may designate any
Subsidiary of the Parent (other than the Borrower), including a newly acquired
or created Subsidiary, to be an Unrestricted Subsidiary if it meets the
following qualifications:

(i)         such Subsidiary does not own any Equity Interest of any Obligor or
any other Restricted Subsidiary;





 



 

(ii)       the Parent would be permitted to make an Investment at the time of
the designation in an amount equal to the aggregate fair market value of all
Investments of the Obligors and their Restricted Subsidiaries in such
Subsidiary;

(iii)      any guarantee or other credit support thereof by any Obligor or any
other Restricted Subsidiary is permitted under Section 6.01 or Section 6.06;

(iv)       none of the Obligors or their respective Restricted Subsidiaries has
any obligation to subscribe for additional Equity Interests of such Subsidiary
or to maintain or preserve its financial condition or cause it to achieve
specified levels of operating results except to the extent permitted by Section
6.01 or Section 6.06;

(v)        immediately before and after such designation, no Event of Default
shall have occurred and be continuing or would result from such designation; and

(vi)       no Subsidiary may be designated as an Unrestricted Subsidiary if it
is a “restricted subsidiary” or a “guarantor” (or any similar designation) for
any other Indebtedness of the Obligors or their respective Restricted
Subsidiaries.

Once so designated, the Subsidiary will remain an Unrestricted Subsidiary,
subject to subsection (b).

(b)        A Subsidiary previously designated as an Unrestricted Subsidiary
which fails to meet the qualifications set forth in subsections 5.12(a)(i),
5.12(a)(iii), 5.12(a)(iv) or 5.12(a)(vi) of this Section 5.12 will be deemed to
become at that time a Restricted Subsidiary, subject to the consequences set
forth in subsection (d). The Board of Directors may designate an Unrestricted
Subsidiary to be a Restricted Subsidiary if the designation would not cause an
Event of Default.

(c)        Upon a Restricted Subsidiary becoming an Unrestricted Subsidiary,

(i)         all existing Investments of the Obligors and their respective
Restricted Subsidiaries therein (valued at the Borrower’s proportional share of
the fair market value of its assets less liabilities) will be deemed made at
that time;

(ii)       all existing Indebtedness of any Obligor or its Restricted
Subsidiaries held by it will be deemed incurred at that time, and all Liens on
property of any Obligor or its Restricted Subsidiaries held by it will be deemed
incurred at that time;

(iii)      all existing transactions between it and any Obligor or any
Restricted Subsidiary will be deemed entered into at that time;

(iv)       it is released at that time from the Loan Documents to which it is a
party and all related security interests on its property shall be released; and

(v)        it will cease to be subject to the provisions of this Agreement as a
Restricted Subsidiary.





 



 

(d)        Upon an Unrestricted Subsidiary becoming, or being deemed to become,
a Restricted Subsidiary pursuant to Section 5.12(b),

(i)         all of its Indebtedness will be deemed incurred at that time for
purposes of Section 6.01;

(ii)       Investments therein previously charged under Section 6.06 will be
credited thereunder;

(iii)      if it is a Domestic Subsidiary and a Wholly-Owned Subsidiary of the
Parent (unless it is an Excluded Subsidiary), it shall be required to become a
Guarantor pursuant to this Agreement; and

(iv)       it will thenceforward be subject to the provisions of this Agreement
as a Restricted Subsidiary.

(e)        Any designation by the Board of Directors of a Subsidiary as an
Unrestricted Subsidiary or a Restricted Subsidiary after the Effective Date will
be evidenced to the Administrative Agent by promptly filing with the
Administrative Agent a copy of the resolutions of the Board of Directors giving
effect to the designation and a certificate of an officer of the Parent
certifying that the designation complied with the foregoing provisions.

Section 5.13.   Collateral Release.  (a)  Following the delivery of financial
statements pursuant to Section 5.01 (a) or (b) (commencing with the financial
statements for the period ending December 31, 2016) evidencing results for the
most recent consecutive four Fiscal Quarter period of which (i) Consolidated
Adjusted EBITDA exceeds $100,000,000 and (ii) the Total Net Leverage Ratio as of
the last day of the Test Period covered by such financial statements is less
than 3.00:1.00, then, so long as no Default or Event of Default shall have
occurred and be continuing, the Parent shall have the right, by written notice
to the Collateral Agent, to request that all Collateral then in effect be
released from the security interest created by the Collateral Documents and the
Collateral Agent shall use commercially reasonable efforts to cause such release
to occur, and at the Obligors’ expense, execute and deliver to the applicable
Obligor such documents as such Obligor may reasonably request to evidence the
release of the Collateral from the assignment and security interest granted
pursuant to the Loan Documents, within 30 days of the Parent’s request (the date
of such request, the “Collateral Release Date”).

(b)        If, at any time following a Collateral Release Date, financial
statements delivered by the Borrower pursuant to Section 5.01(a) or (b)
demonstrate that (x) Consolidated Adjusted EBITDA is equal to or below
$100,000,000 and (ii) the Total Net Leverage Ratio as of the last day of the
Test Period covered by such financial statements is equal to or greater than
3.00:1.00, (any such failure, event or condition, a “Collateral Redelivery
Trigger”) each Obligor shall, at the Obligors’ expense, execute, acknowledge and
deliver all instruments, agreements and other documents as the Administrative
Agent and/or the Collateral Agent shall reasonably request in order to cause the
Obligations to be secured by a first priority perfected Lien on (x)
substantially all of the assets of the Obligors and their respective Domestic
Restricted Subsidiaries (whether now owned or hereafter acquired) and (y) all of
the outstanding Equity Interests of the Subsidiaries of the Parent (subject, in
each case to the limitations and exceptions contained in the





 



 

Loan Documents and the Collateral Documents, including that only 65% of the
outstanding voting Equity Interests of any CFC or Foreign Subsidiary need be
pledged), including, without limitation, any actions described in Section 5.10
that were not previously taken by the Borrower or another Obligor due to the
existence of a Collateral Release Period, in each case, within 60 days of the
occurrence of such Collateral Redelivery Trigger unless such Collateral is
foreign Collateral, in which case, each Obligor shall comply with clauses (x)
and (y) within 90 days of the occurrence of such Collateral Redelivery Trigger.

Section 5.14.   Deposit Accounts. On and following the Amendment No. 4 Effective
Date, each Grantor shall enter into a Deposit Account Control Agreement for any
Deposit Account of such Grantor (other than an Excluded Deposit Account) that is
fully executed by each party thereto (a) within 45 days of the Amendment No. 4
Effective Date (as such date may be extended by the Collateral Agent in its sole
discretion) for any such Deposit Account that exists of as of the Fourth
Amendment Effective Date and (b) for any other such Deposit Account, at or prior
to the time such account is opened by, or in the name of, such  Grantor, or any
such Deposit Account ceases to be an Excluded Deposit Account.

Section 5.15.   Excluded Deposit Accounts. All deposits into any Excluded
Deposit Account described in clause (a) of the definition thereof shall be made
in the ordinary course of business consistent with past practice. On and
following the date that the requirement in Section 5.14(a) has been satisfied,
all Cash on deposit in the Excluded Deposit Accounts described in clause (a) of
the definition thereof shall be swept into a Deposit Account that is the subject
of an effective Deposit Account Control Agreement at the end of each Business
Day.

ARTICLE 6

NEGATIVE COVENANTS

Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees and expenses and other
amounts payable hereunder shall have been paid in full and the cancellation or
expiration or Cash Collateralization of all Letters of Credit on terms
reasonably satisfactory to the applicable Issuing Bank in an amount equal to the
Agreed L/C Cash Collateral Amount (or other credit support reasonably
satisfactory to the applicable Issuing Bank has been provided), the Borrower and
each other Obligor covenants and agrees with the Lenders that:

Section 6.01.   Indebtedness. The Borrower and each other Obligor will not, and
will not permit any of its Restricted Subsidiaries to, create, incur or assume,
or otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

(a)        Obligations of the Obligors under the Loan Documents;

(b)        Indebtedness existing on the date hereof and set forth in Section
6.01 of the Borrower Disclosure Letter and any refinancing, refundings, renewals
or extensions thereof;

(c)        Capital Lease Obligations, purchase money Indebtedness and loans
incurred to acquire or improve equipment or other physical plant or real
property of the Parent or any Restricted Subsidiary; provided that (i) such
Indebtedness does not exceed the purchase price plus expenses of the asset or
assets acquired (or the improvement thereon, as applicable) and (ii)





 



 

any Lien that secures such Indebtedness does not apply to any other property or
assets of the Parent or its Restricted Subsidiaries; provided, further the
aggregate principal amount of Indebtedness permitted by this clause (c) shall
not exceed, at any time outstanding, the greater of (x) $100,000,000 or (y) the
amount of such Indebtedness and purchase money Indebtedness, if, immediately
after giving effect thereto, the Total Net Leverage Ratio determined on a Pro
Forma Basis, is less than 3.00:1.00.

(d)        Indebtedness of (i) any Restricted Subsidiary to any Obligor or to
any other Restricted Subsidiary or (ii) any Obligor to any other Obligor or any
other Restricted Subsidiary; provided that (i) except during a Collateral
Release Period, all such Indebtedness shall be evidenced by the Intercompany
Note, and, if owed to an Obligor, shall be subject to a Lien under the
Collateral Documents, (ii) all such Indebtedness shall be unsecured and, if owed
by an Obligor, subordinated in right of payment to payment in full of the
Obligations, as set forth in the Intercompany Note, and (iii) such Indebtedness
is permitted as an Investment under Section 6.06(c);

(e)        Indebtedness incurred by the Borrower or any Restricted Subsidiary
arising from agreements providing for indemnification, adjustment of purchase
price or similar obligations (including, Indebtedness consisting of the deferred
purchase price of property acquired in an Acquisition permitted hereunder), or
from guaranties or letters of credit, surety bonds or performance bonds securing
the performance of the Borrower or any such Restricted Subsidiary pursuant to
such agreements, in connection with Acquisitions permitted hereunder or
permitted dispositions of any business or assets (including stock of a
Subsidiary);

(f)        Indebtedness in respect of any Hedging Transaction entered into for
the purpose of hedging risks associated with the operations of the Obligors and
their respective Subsidiaries and not for speculative purposes;

(g)        Indebtedness of the Obligors and their respective Restricted
Subsidiaries which may be deemed to exist pursuant to any Guarantees,
performance, statutory or similar obligations (including in connection with
workers’ compensation) or obligations in respect of letters of credit, surety
bonds, bank guarantees or similar instruments related thereto incurred in the
ordinary course of business, or pursuant to any appeal obligation, appeal bond
or letter of credit in respect of judgments that do not constitute an Event of
Default under clause (j) of Section 9.01;

(h)        Guarantees by the Parent of Indebtedness of a Restricted Subsidiary
or Guarantees by a Restricted Subsidiary of Indebtedness of the Parent or any
Restricted Subsidiary with respect, in each case, to Indebtedness otherwise
permitted to be incurred pursuant to this Section 6.01; provided,  that (i) if
the Indebtedness that is being guaranteed is unsecured and/or subordinated to
the Obligations, the Guarantee shall also be unsecured and/or subordinated to
the Obligations and (ii) in the case of Guarantees by an Obligor of the
obligations of a Restricted Subsidiary that is not a Guarantor, such Guarantees
shall be permitted by Section 6.06(c);

(i)         Indebtedness of any Person that becomes a Subsidiary (or of any
Person not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the date hereof, and
refinancing of such Indebtedness in respect





 



 

thereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary (or is so merged or consolidated) and is not created in
contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation) and (ii) the aggregate principal amount of all
such outstanding Indebtedness permitted by this clause (i) shall not exceed
$25,000,000 at any time;

(j)         other Indebtedness of the Borrower and the other Restricted
Subsidiaries not otherwise permitted by this Section 6.01 so long as,
immediately after giving effect thereto, the Total Net Leverage Ratio determined
on a Pro Forma Basis, would not exceed 2.50:1.00;

(k)        (i) Indebtedness owing to insurance companies to finance insurance
premiums or (ii) take or pay obligations contained in supply arrangements, in
each case under clause (i) or (ii), in the ordinary course of business;

(l)         Indebtedness under or in connection with (i) any commercial credit
card program, (ii) purchasing or “p-card” program  or (iii) similar programs,
arising in the ordinary course of business;

(m)       Indebtedness consisting of incentive, non-compete, consulting,
deferred compensation or other similar arrangements entered  into in the
ordinary course of business with an officer or employee of any Obligor or its
Subsidiaries;

(n)        Indebtedness in respect of netting services, overdraft protections
and otherwise in connection with Deposit Accounts;

(o)        Indebtedness in respect of letters of credit, bank guarantees or
similar instruments issued to support performance obligations and trade letters
of credit (other than obligations in respect of other Indebtedness) in the
ordinary course of business and consistent with past practice;

(p)        other unsecured Indebtedness not permitted by the foregoing in an
aggregate principal amount outstanding at any one time not exceeding
$15,000,000;

(q)        Indebtedness in respect of letters of credit or bankers’ acceptances
supporting facility leases in an aggregate principal or face amount not
exceeding $5,000,000 at any time outstanding;

(r)        Refinancing Indebtedness in respect of Sections 6.01(b), 6.01(c),
6.01(h), 6.01(j), 6.01(p), 6.01(t) and 6.01(u);

(s)        Disqualified Equity Interests in an aggregate principal amount not
exceeding $5,000,000;

(t)         Indebtedness incurred by the Parent or its Restricted Subsidiary to
acquire, construct or improve the New Fulfillment Center; provided that (i) such
Indebtedness does not exceed the purchase price of the New Fulfillment Center
(or improvement thereon, as applicable) plus expenses, and (ii) any Lien that
secures such Indebtedness does not apply to property or assets of the Parent or
its Restricted Subsidiaries other than assets that are or will be a part of the





 



 

New Fulfillment Center; provided, further that the aggregate principal amount of
Indebtedness permitted by this clause (t) shall not exceed, at any time
outstanding, $50,000,000; and

(u)        Convertible Debt issued pursuant to the Convertible Debt Documents in
an aggregate principal amount not exceeding $100,000,000 at any time
outstanding; provided such amount shall be incurred within 45 days of the
Amendment No. 1 Effective Date, and no Convertible Debt shall be permitted to be
incurred pursuant to this clause (u) after the date that is 45 days after the
Amendment No. 1 Effective Date.

Section 6.02.   Liens. The Borrower and each other Obligor will not, and will
not permit any of its Restricted Subsidiaries to, create, incur, assume or
permit to exist any Lien on any property or asset now owned or hereafter
acquired by it except:

(a)        Permitted Encumbrances;

(b)        any Lien on any property or asset of the Parent or any Restricted
Subsidiary existing on the date hereof and set forth in Section 6.02 of the
Borrower Disclosure Letter and any modifications, renewals and extensions
thereof and any Lien granted as a replacement or substitute therefor; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Restricted Subsidiary other than improvements thereon or
proceeds thereof and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and any Refinancing Indebtedness in respect thereof;

(c)        any Lien existing on any property or asset prior to the acquisition
thereof by the Parent or any Restricted Subsidiary or existing on any property
or asset of any Person that becomes a Restricted Subsidiary after the date
hereof prior to the time such Person becomes a Restricted Subsidiary; provided
that (i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Parent or
any Restricted Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be, and any Refinancing
Indebtedness in respect thereof;

(d)        Liens on fixed or capital assets acquired, constructed or improved by
the Parent or any Restricted Subsidiary; provided that (i) such Liens secure
Indebtedness permitted under Section 6.01(c), (ii) such security interests and
the Indebtedness secured thereby are incurred prior to or within 180 days after
such acquisition or the completion of such construction or improvement, (iii)
the Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed capital assets plus expenses, and (iv) such
security interests shall not apply to any other property or assets of the Parent
or any Restricted Subsidiary;

(e)        (i) non-exclusive licenses, non-exclusive sublicenses, leases or
subleases and (ii) licenses of intellectual property that are exclusive as to
territory only as to geographical areas outside of the United States, granted to
others in the ordinary course of business not interfering in any material
respect with the business of the Obligors or any of their respective
Subsidiaries;





 



 

(f)        the interest and title of a lessor under any lease, license, sublease
or sublicense entered into by the Parent or any Restricted Subsidiary in the
ordinary course of its business and other statutory and common law landlords’
Liens under leases;

(g)        in connection with the sale or transfer of any assets in a
transaction not prohibited hereunder, customary rights and restrictions
contained in agreements relating to such sale or transfer pending the completion
thereof;

(h)        in the case of any Joint Venture, any put and call arrangements
related to its Equity Interests set forth in its organizational documents or any
related Joint Venture or similar agreement, in each case, in favor of the other
parties to such Joint Venture;

(i)         Liens securing Indebtedness to finance insurance premiums owing in
the ordinary course of business to the extent such financing is not prohibited
hereunder;

(j)         Liens on earnest money deposits of Cash or Cash Equivalents made in
connection with any Acquisition not prohibited hereunder;

(k)        bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to Cash and Cash Equivalents on deposit in one or more
accounts maintained by the Parent or any Restricted Subsidiary, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, securing amounts owing to such bank or banks
with respect to cash management and operating account arrangements;

(l)         Liens in the nature of the right of setoff in favor of
counterparties to contractual agreements not otherwise prohibited hereunder with
the Parent or any Restricted Subsidiaries in the ordinary course of business;

(m)       any Lien existing on any property or asset prior to the acquisition
thereof by the Parent or any Restricted Subsidiary or existing on any property
or assets of any Person that becomes a Restricted Subsidiary after the date
hereof prior to the time such Person becomes a Restricted Subsidiary, as the
case may be; provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Restricted
Subsidiary, (ii) such Lien does not apply to any other property or assets of any
Obligor or any Restricted Subsidiary, and (iii) such Lien secures only (x) those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be and (y) any
Refinancing Indebtedness with respect thereto;

(n)        Liens on cash deposits in respect of rental agreements in the
ordinary course of business;

(o)        Liens securing the Obligations;

(p)        Liens securing Indebtedness incurred pursuant to Section 6.01(j);
provided that (i) the Obligations shall be equally and ratably secured (or
secured on a senior basis) by the collateral securing such Indebtedness on terms
reasonably satisfactory to the Administrative Agent, and (ii) the agreements
governing such Indebtedness shall provide that such Indebtedness shall be
unsecured at any time that a Collateral Release Period is in effect;





 



 

(q)        Liens consisting of restricted cash balances not exceeding $5,000,000
at any time to secure merchant credit card processing and similar services in
the ordinary course of business;

(r)        Liens on cash pledged to secure obligations in respect of letters of
credit or bankers’ acceptances permitted under Section 6.01(q);

(s)        Liens arising out of consignment or similar arrangements for the sale
of goods in the ordinary course of business;

(t)         Liens on goods in favor of customs and revenues authorities imposed
by applicable law arising in the ordinary course of business in connection with
the importation of such goods;

(u)        Liens arising by operation of law under Article 2 of the UCC in favor
of a reclaiming seller of goods or buyer of goods;

(v)        Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments;

(w)       Liens on amounts deposited to secure obligations in connection with
the making or entering into of bids, tenders, agreements or leases in the
ordinary course of business and not in connection with the borrowing of money;

(x)        Liens on the New Fulfillment Center or improvements thereon; provided
that (i) such Liens secure Indebtedness permitted under Section 6.01(t) (and
Refinancing Indebtedness in relation to such Indebtedness), (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving the New Fulfillment Center plus
expenses, and (iv) such security interests shall not apply to property or assets
of the Parent or any Restricted Subsidiary other than assets that are or will be
a part of the New Fulfillment Center; and

(y)        Liens not otherwise permitted by the foregoing provisions of this
Section 6.02 securing Indebtedness permitted by this Agreement or other
obligations of the Obligors or their respective Restricted Subsidiaries in an
aggregate amount not to exceed $10,000,000 outstanding at any one time.

Section 6.03.   Fundamental Changes; Asset Sales; Conduct of Business.

(a)        The Borrower and each other Obligor will not, and will not permit any
of its Restricted Subsidiaries to, (x) merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, (y)
sell, transfer, lease, enter into any sale-leaseback transactions with respect
to, or otherwise dispose of (in one transaction or in a series of transactions)
all or substantially all of the assets of the Obligors and their respective
Restricted Subsidiaries, taken as a whole, or all or substantially all of the
Equity Interests of any of its Restricted Subsidiaries (in each case, whether
now owned or hereafter acquired), or (z) liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution), except that, if at the time





 



 

thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing:

(i)         any Subsidiary or any other Person (other than Holdings) may merge
into or consolidate with the Borrower in a transaction in which the Borrower is
the surviving entity; provided that any such merger or consolidation involving
the Company must result in the Company as the surviving entity;

(ii)       any Person (other than the Borrower or Holdings) may merge into or
consolidate with any Subsidiary in a transaction in which the surviving entity
is a Subsidiary; provided that any such merger or consolidation involving a
Guarantor must result in a Guarantor as the surviving entity;

(iii)      any Subsidiary that is an Obligor may sell, transfer, lease or
otherwise dispose of its assets to another Subsidiary that is not an Obligor;
provided that the aggregate amount of sales, transfers, leases and other
dispositions under this clause (a)(iii), plus the aggregate amount of
Investments pursuant to Section 6.06(c) and the aggregate amount of Acquisition
Consideration paid pursuant to clause (vi) of the definition “Permitted
Acquisition”, shall not exceed $5,000,000 (or, at any time when the Net Debt
Condition is satisfied, $40,000,000);  provided,  further, that any such sale,
transfer, lease or other disposal must comply with Section 6.05;

(iv)       (x) any Obligor may sell, transfer, lease or otherwise dispose of its
assets to any other Obligor, and (y) any Subsidiary that is not an Obligor may
sell, transfer, lease or otherwise dispose of its assets to any Obligor or any
other Subsidiary;

(v)        in connection with any Acquisition permitted hereunder, any
Subsidiary may merge into or consolidate with any other Person, so long as the
Person surviving such merger or consolidation shall be a Subsidiary; provided
that (x) any such merger or consolidation involving an Obligor must result in an
Obligor as the surviving entity, and (y) any such merger or consolidation
involving the Borrower must result in the Borrower as the surviving entity;

(vi)       any Subsidiary (other than the Borrower) may liquidate or dissolve if
the Parent determines in good faith that such liquidation or dissolution is in
the best interests of Parent and is not materially disadvantageous to the
Lenders; provided that if such Subsidiary is an Obligor, the entity receiving
the assets of such Subsidiary upon such liquidation or dissolution shall also be
an Obligor; and

(vii)     a Holdco Transaction may be consummated.

Notwithstanding anything to the contrary herein, including the foregoing, no
sale or other disposition of all or substantially all assets of the Obligors and
their respective Restricted Subsidiaries taken as a whole shall be permitted.

(b)        The Borrower and each other Obligor will not, and will not permit any
of their respective Restricted Subsidiaries to, sell, lease (as lessor or
sublessor), sell and leaseback or license (as licensor or sublicensor),
exchange, transfer or otherwise dispose to, any Person, in





 



 

one transaction or a series of transactions any property of the Obligors or any
of their respective Restricted Subsidiaries (including receivables and leasehold
interests), whether now owned or hereafter acquired, including, in the case of
any Restricted Subsidiary, issuing or selling any shares of such Restricted
Subsidiary’s Equity Interests to any Person, except for:

(i)         any sale, transfer, license, lease or other disposition not
constituting an Asset Sale;

(ii)       dispositions of assets acquired pursuant to a Permitted Acquisition
consummated within 12 months of the date of such Permitted Acquisition is
consummated; provided that (v) the consideration for such assets shall be in an
amount at least equal to the fair market value thereof, (w) no less 75% of the
consideration received shall be in Cash or Cash Equivalents, (x) the assets to
be so disposed are not necessary or economically desirable in the reasonable
business judgement of the Parent in connection with the business of the Obligors
and their respective Subsidiaries, taken as a whole, (y) the assets to be so
disposed are readily identifiable as assets acquired pursuant to such Permitted
Acquisition, and (z) such Obligor or such Restricted Subsidiary shall comply
with its obligations, if any, in respect of Asset Sales under Section 2.12; and

(iii)      any other sale, lease (as lessor or sublessor), sale and leaseback or
license (as licensor or sublicensor), exchange, transfer or otherwise
disposition pursuant to this clause (ii) by the Parent or any Restricted
Subsidiary, so long as (w) the Net Asset Sale Cash Proceeds of all such Asset
Sales since the Effective Date do not exceed $150,000,000, (x) the consideration
for such assets shall be in an amount at least equal to the fair market value
thereof, (y) no less than 75% of the consideration received shall be in Cash or
Cash Equivalents, and (z) the Parent or such Restricted Subsidiary shall comply
with its obligations, if any, in respect of Asset Sales under Section 2.12.

(c)        The Borrower and each other Obligor will not, and will not permit any
of their respective Restricted Subsidiaries to, engage to any material extent in
any business other than the type conducted by the Obligors and their respective
Restricted Subsidiaries on the Effective Date or businesses reasonably related
or complementary thereto.

Section 6.04.   Restricted Payments. The Borrower and each other Obligor will
not, and will permit any of its Restricted Subsidiaries to, declare, make,
order, pay any sum for, or set apart assets for a sinking or other analogous
fund for, directly or indirectly, any Restricted Payment except for:

(a)        in the case of the Borrower or any Restricted Subsidiary, the
declaration and payment of dividends or other distributions to its equity
holders, so long as any such dividends or other distributions to the Obligors
and other Restricted Subsidiaries that are equity holders are at least pro rata
to the relevant portion of equity held by such Obligor and such other Restricted
Subsidiaries;

(b)        in the case of the Parent and any of its Subsidiaries, the
declaration and payment of dividends or other distributions payable solely in
its Equity Interests;

(c)        [reserved];





 



 

(d)        [reserved];

(e)        the Company or any Restricted Subsidiary may make Restricted Payments
to the Parent, the other Restricted Subsidiaries of the Parent and other holders
of its equity securities, provided that the portion of any Restricted Payments
paid to holders of its equity securities other than the Obligors and their
respective Restricted Subsidiaries is not greater than the percentage of equity
securities of such Obligor or such Restricted Subsidiary, as applicable, owned
by such other Persons;

(f)        the Parent may (i) repurchase Equity Interests upon the exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options, (ii) make cash payments in lieu of the issuance of fractional
shares representing insignificant interests in the Parent in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests in the Parent and (iii) “net exercise” or “net
share settle” warrants or options; provided that the aggregate principal amount
of all such Restricted Payments permitted by this clause (f) shall not exceed
$5,000,000; and

(g)        so long as no Default or Event of Default shall have occurred and be
continuing or be caused thereby, other Restricted Payments not permitted by the
foregoing provisions of this Section 6.04 in an aggregate amount not to exceed
$5,000,000 (or at any time when the Net Debt Condition is satisfied,
$7,500,000).

Section 6.05.   Transactions with Affiliates. The Borrower and each other
Obligor will not, and will not permit any of its Restricted Subsidiaries to,
sell, lease or otherwise transfer any property or assets to, or purchase, lease
or otherwise acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates except:

(a)        any such transaction on terms and conditions not less favorable to
such Obligor or such Restricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties; provided that after an IPO, any
such transaction or series of transactions with an aggregate fair market value
exceeding $5,000,000 shall be approved by a majority of the disinterested
members of the Board of Directors;

(b)        payment of reasonable directors’ fees, customary out-of-pocket
expense reimbursement, indemnities (including the provision of directors and
officers insurance) and compensation arrangements for members of the board of
directors, officers or other employees of any Obligor or any of its
Subsidiaries;

(c)        transactions between or among Obligors;

(d)        transactions with customers, clients, suppliers, joint venture
partners or purchasers or sellers of goods and services, in each case in the
ordinary course of business and otherwise not prohibited hereby;

(e)        Restricted Payments permitted by Section 6.04 and Investments
permitted by Section 6.06;





 



 

(f)        following an IPO, the distribution or dividend of Equity Interests
(other than Disqualified Equity Interests permitted by Section 6.01(s)) of the
Parent to the management of any Obligor or any of its Subsidiaries; and

(g)        any other transactions involving payments in an aggregate amount not
to exceed $2,000,000 at any time.

Section 6.06.   Investments. The Borrower and each other Obligor will not, and
will not permit any of its Restricted Subsidiaries to, directly or indirectly,
make or own any Investment in any Person, including any Joint Venture, except:

(a)        Investments existing on the date hereof or made pursuant to binding
commitments in effect on the date hereof and, except in the case of Investments
by the Obligors and their respective Restricted Subsidiaries in their respective
Subsidiaries, set forth on Section 6.06 of the Borrower Disclosure Letter;

(b)        Investments in any Subsidiary Guarantor or Additional Borrower and,
in the case of Holdings, following the consummation of a Holdco Transaction, the
Company;

(c)        Investments in Joint Ventures, Unrestricted Subsidiaries and
Restricted Subsidiaries that are not Guarantors; provided that the aggregate
amount for all Investments under this clause (c), plus the aggregate amount of
sales, transfers, leases and other dispositions pursuant to Section 6.03(a)(iii)
and the aggregate amount of Acquisition Consideration paid pursuant to clause
(vi) of the definition “Permitted Acquisition”, shall not exceed $5,000,000 (or,
at any time when the Net Debt Condition is satisfied, $40,000,000);

(d)        payroll, travel and similar advances to directors and employees of
any Obligor or any of its Subsidiaries to cover matters that are expected at the
time of such advances to be treated as expenses of such Obligor or such
Subsidiary for accounting purposes and that are made in the ordinary course of
business;

(e)        loans or advances to directors and employees of any Obligor or any of
its Subsidiaries made in the ordinary course of business; provided that the
aggregate amount of such loans and advances outstanding at any time shall not
exceed $500,000;

(f)        Permitted Acquisitions; provided that the total Acquisition
Consideration (other than any Acquisition Consideration paid by issuance or
exchange of Equity Interests, or with the net proceeds from a substantially
concurrent sale of Equity Interests) paid in connection with all Permitted
Acquisitions occurring on or after the Effective Date shall not exceed, from the
date of this Agreement, an amount equal to $10,000,000 (or, at any time when the
Net Debt Condition is satisfied, $100,000,000);

(g)        Investments in an aggregate amount pursuant to this clause (g) not to
exceed the Available Amount; provided that immediately prior to, and after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing or would result therefrom;

(h)        (i) in the event that any Obligor or any of its Subsidiaries forms
any Subsidiary in accordance with the terms hereof, Investments consisting of
the Equity Interests issued by such





 



 

Person to such Obligor or such Subsidiary; and (ii) Investments consisting of
any additional Equity Interests issued by a Wholly-Owned Subsidiary of a Person
to such Person;

(i)         non-cash loans and advances to employees, officers, and directors of
any Obligor or any of its Subsidiaries for the purpose of purchasing Equity
Interests in the Parent so long as the proceeds of such loans are used in their
entirety to purchase such Equity Interests in the Parent;

(j)         Investments acquired in connection with the settlement of delinquent
accounts in the ordinary course of business or in connection with the bankruptcy
or reorganization of suppliers or customers;

(k)        Investments in the ordinary course of business consisting of
endorsements of negotiable instruments for collection or deposit;

(l)         Investments consisting of Guarantees or other contingent obligations
permitted under Section 6.01;

(m)       Investments which are required by law to maintain a minimum net
capital requirement or as may be otherwise required by applicable law;

(n)        extensions of trade credit in the ordinary course of business;

(o)        the Specified Acquisition; and

(p)        Investments not otherwise permitted by the foregoing provisions of
this Section 6.06 in an aggregate amount in an aggregate amount for all such
Investments under this clause (p) not to exceed $10,000,000 (or, at any time
when the Net Debt Condition is satisfied, $35,000,000) at any time outstanding.

Notwithstanding anything herein to the contrary, the Borrower and each other
Obligor will not, and will not permit any of its Restricted Subsidiaries to,
allow or cause any Domestic Subsidiary to be a subsidiary of a Foreign
Subsidiary (other than any Domestic Subsidiary that is an existing subsidiary of
an acquired Foreign Subsidiary at the time of the Permitted Acquisition).

Section 6.07.   Restrictive Agreements. The Borrower and each other Obligor will
not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Parent or any Restricted Subsidiary to create, incur or permit to
exist any Lien upon any of its property or assets to secure the Obligations or
(b) the ability of (i) any Restricted Subsidiary to pay dividends or other
distributions with respect to any shares of its Equity Interests or to make or
repay loans or advances to any Obligor or any other Restricted Subsidiary, (ii)
on and after the consummation of a Holdco Transaction, Holdings to repay loans
or advances to the Borrower or (iii) any Obligor or any other Restricted
Subsidiary to Guarantee Indebtedness of the Borrower or any other Obligor under
the Loan Documents (other than Indebtedness with respect to which such Person is
the primary obligor); provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement or





 



 

any other Loan Document, (ii) the foregoing shall not apply to prohibitions,
restrictions and conditions existing on the date hereof identified on Section
6.07 of the Borrower Disclosure Letter (and any amendments or modifications
thereof that do not materially expand the scope of any such prohibition,
restriction or condition), (iii) the foregoing shall not apply to customary
prohibitions, restrictions and conditions contained in agreements relating to
the sale of a Subsidiary (other than the Borrower) or assets of any Obligor or
any of its Subsidiaries pending such sale; provided such restrictions and
conditions apply only to the Subsidiary or assets to be sold and such sale is
not prohibited hereunder, (iv) the foregoing shall not apply to any agreement,
prohibition, or restriction or condition in effect at the time any Restricted
Subsidiary becomes a Restricted Subsidiary, so long as such agreement was not
entered into solely in contemplation of such Person becoming a Restricted
Subsidiary (and any amendments or modifications thereof that do not materially
expand the scope of any such prohibition restriction or condition), (v) the
foregoing shall not apply to customary provisions in joint venture agreements
and other similar agreements applicable to Joint Ventures, (vi) clause (a) of
the foregoing shall not apply to restrictions or conditions imposed by any
agreement relating to purchase money Indebtedness or Capital Lease Obligations
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such Indebtedness, (vii) clause (a) of the foregoing
shall not apply to customary provisions in leases, licenses, sub-leases and
sub-licenses and other contracts restricting the assignment thereof, (viii) the
foregoing shall not apply to restrictions or conditions set forth in any
agreement governing Indebtedness not prohibited by Section 6.01; provided that
such restrictions and conditions are customary for such Indebtedness and are not
materially more restrictive, taken as a whole, than the comparable restrictions
and provisions in the Loan Documents; provided,  further, that such restrictions
and prohibitions do not prohibit the Obligations from being equally and ratably
secured as required by this Agreement (or secured on a senior basis) on terms
reasonably satisfactory to the Administrative Agent, (ix) the foregoing shall
not apply to restrictions on cash or other deposits (including escrowed funds)
imposed under contracts entered into in the ordinary course of business or
restrictions imposed by the terms of a Lien permitted under Section 6.02 on the
property subject to such Lien and (x) the foregoing shall not apply to any
consents or approvals required by the Organizational Documents (as defined in
the Security Agreement) of the Parent or any stockholder’s or investor’s rights
or similar agreements of the Parent.

Section 6.08.   Use of Proceeds.  The Borrower will not request any Borrowing,
and the Obligors shall not use, and shall procure that their respective
Subsidiaries and its and their respective directors and senior officers shall
not use, the proceeds of any Loan or issuance of any Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of the FCPA or any applicable Anti-Corruption Laws or Anti-Terrorism
Laws, (b) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Person, or in any country or territory
that, at the time of such funding, financing or facilitating, is, or whose
government is, a Sanctioned Person or Sanctioned Entity or (c) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

Section 6.09.   Convertible Debt; PIPE Transactions.

(a)        Convertible Debt.  (i) Each Obligor shall not (x) prepay, redeem,
purchase, defease or otherwise satisfy at any time (including on the scheduled
maturity thereof), in any





 



 

manner, any Indebtedness under any Convertible Debt Document, or (y) make any
payment in violation of any subordination terms of, or subordination or
intercreditor agreement applicable to, any Indebtedness under any Convertible
Debt Document, except, in the case of clauses (x) and (y), for payments solely
consisting of the Equity Interests (other than Disqualified Equity Interests) of
Holdings, or otherwise as the Administrative Agent and the Required Lenders may
agree in their sole discretion.

(ii) Each Obligor shall not, and such Obligor shall not permit any of its
Restricted Subsidiaries to, directly or indirectly enter into any Convertible
Debt Document whose terms, when compared with the terms of the Initial
Convertible Debt Notes and the Initial Convertible Debt Purchase Agreement are
materially adverse to the Administrative Agent or Lenders, or amend, supplement,
waive or otherwise modify any provision of any Convertible Debt Document in a
manner that is materially adverse to the Administrative Agent or Lenders, in
each case, except as the Administrative Agent and the Required Lenders may
otherwise agree in their sole discretion; provided that, (x) with respect to any
Convertible Debt Document entered into following the Amendment No. 1 Effective
Date, any changes in the provisions with respect to interest rate, maturity and
subordination that result in such provisions being inconsistent with Section 1,
2 (other than an extension of the stated maturity date thereof or a reduction in
the cash interest rate stated therein) and/or 7 of the Initial Convertible Debt
Note shall be deemed materially adverse to the Administrative Agent and the
Lenders and (y) any amendment, supplement, waiver or other modification with
respect to Section 1, 2 (other than an extension of the stated maturity date
thereof or a reduction in the cash interest rate stated therein) and/or 7 of any
Initial Convertible Debt Note shall be deemed materially adverse to the
Administrative Agent and the Lenders.

(b)        PIPE Transactions.  Notwithstanding anything to the contrary in this
Agreement, in no event shall any Obligor or any Restricted Subsidiary enter into
any private investment in public equity or similar transaction unless the
Company complies with Section 2.12(b).

Section 6.10.   Financial Covenants.

(a)        The Borrower will not permit, as of (i) each Liquidity Test Date that
is the last day of a Fiscal Quarter, the aggregate amount of Liquidity to be
less than $50,000,00020,000,000 and (ii) each Liquidity Test Date other than the
last day of a Fiscal Quarter, the aggregate amount of Liquidity to be less than
$10,000,000.

(b)        The Borrower agrees to a financial maintenance covenant whereby it
will not permit Quarterly Consolidated Adjusted EBITDA, as of any Compliance
Date, measured on a quarterly basis for each applicable Fiscal Quarter ending on
the date listed below, to be in an amount less than the dollar amount set forth
in the grid below.





 



 

 

 

Fiscal Quarter Ending

Minimum Financial Covenant Quarterly
Consolidated Adjusted EBITDA

September 30, 20182019

$(27,500,00015,000,000)

December 31, 20182019

$(15,000,00010,000,000)

March 31, 20192020

$(12,500,0007,000,000)

June 30, 20192020

$(7,500,0001,000,000)

September 30, 20192020

$(10,000,00014,500,000)

December 31, 20192020

$7,500,0003,000,000

March 31, 20202021

$(4,300,000)3,000,000

June 30, 20202021

$400,00012,500,000

September 30, 20202021

$(2,700,0007,500,000)

December 31, 20202021

$16,600,0006,500,000

 

ARTICLE 7

[RESERVED]

ARTICLE 8

GUARANTY

Section 8.01.   Guaranty of the Obligations. The Guarantors jointly and
severally hereby irrevocably and unconditionally guaranty to the Administrative
Agent for the ratable benefit of the Beneficiaries the due and punctual payment
in full of all Obligations (other than, in the case of any Guarantor, any such
Obligations with respect to which such Person is the primary obligor) when the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of any automatic stay or similar provision of
any Debtor Relief Law) (collectively, the “Guaranteed Obligations”).

Section 8.02.   Payment by Guarantors. The Guarantors hereby jointly and
severally agree, in furtherance of the foregoing and not in limitation of any
other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of the Borrower to pay any of
the Guaranteed Obligations when and as the same shall





 



 

become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of any automatic stay or similar provision of any Debtor
Relief Law), Guarantors will upon demand pay, or cause to be paid, in Cash, to
the Administrative Agent for the ratable benefit of Beneficiaries, an amount
equal to the sum of the unpaid principal amount of all Guaranteed Obligations
then due as aforesaid, accrued and unpaid interest on such Guaranteed
Obligations (including interest which, but for the Borrower’s becoming the
subject of a case under any Debtor Relief Law, would have accrued on such
Guaranteed Obligations, whether or not a claim is allowed against the Borrower
for such interest in the related bankruptcy case) and all other Guaranteed
Obligations then owed to Beneficiaries as aforesaid.

Section 8.03.   Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance that constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

(a)        this Guaranty is a guaranty of payment when due and not of
collectability and this Guaranty is a primary obligation of each Guarantor and
not merely a contract of surety;

(b)        the Administrative Agent may enforce this Guaranty during the
continuation of an Event of Default notwithstanding the existence of any dispute
between the Borrower and any Beneficiary with respect to the existence of such
Event of Default;

(c)        the obligations of each Guarantor hereunder are independent of the
obligations of the Borrower and the obligations of any other guarantor
(including any other Guarantor), and a separate action or actions may be brought
and prosecuted against such Guarantor whether or not any action is brought
against the Borrower or any of such other guarantors and whether or not the
Borrower is joined in any such action or actions;

(d)        payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if the Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e)        any Beneficiary, upon such terms as it deems appropriate under the
relevant Loan Document, without notice or demand and without affecting the
validity or enforceability hereof or giving rise to any reduction, limitation,
impairment, discharge or termination of any Guarantor’s liability hereunder,
from time to time may (i) renew, extend, accelerate, increase the rate of
interest on, or otherwise change the time, place, manner or terms of payment of
the Guaranteed Obligations; (ii) settle, compromise, release or discharge, or
accept or refuse any offer of performance with respect to, or substitutions for,
the Guaranteed Obligations or any





 



 

agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against any other Obligor or any security
for the Guaranteed Obligations; and (vi) exercise any other rights available to
it under the Loan Documents; and

(f)        this Guaranty and the obligations of Guarantors hereunder shall be
valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations (other than contingent indemnification obligations
for which no claim has been made and the cancellation or expiration or Cash
Collateralization of all Letters of Credit in the Agreed L/C Cash Collateral
Amount on terms reasonably satisfactory to the applicable Issuing Bank (or other
credit support satisfactory to the applicable Issuing Bank has been provided))),
including the occurrence of any of the following, whether or not any Guarantor
shall have had notice or knowledge of any of them: (i) any failure or omission
to assert or enforce or agreement or election not to assert or enforce, or the
stay or enjoining, by order of court, by operation of law or otherwise, of the
exercise or enforcement of, any claim or demand or any right, power or remedy
(whether arising under the Loan Documents, at law, in equity or otherwise) with
respect to the Guaranteed Obligations or any agreement relating thereto, or with
respect to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Loan Documents or any
agreement or instrument executed pursuant thereto, or of any other guaranty or
security for the Guaranteed Obligations, in each case whether or not in
accordance with the terms hereof or such Loan Document or any agreement relating
to such other guaranty or security; (iii) the Guaranteed Obligations, or any
agreement relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Loan Documents or
from the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of the Borrower or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in





 



 

any collateral which secures any of the Guaranteed Obligations; (vii) any
defenses, set offs or counterclaims which the Borrower may allege or assert
against any Beneficiary in respect of the Guaranteed Obligations, including
failure of consideration, breach of warranty, payment, statute of frauds,
statute of limitations, accord and satisfaction and usury; and (viii) any other
act or thing or omission, or delay to do any other act or thing, which may or
might in any manner or to any extent vary the risk of any Guarantor as an
obligor in respect of the Guaranteed Obligations.

Anything contained in this Agreement to the contrary notwithstanding, the
obligations of each Guarantor under this Agreement shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations under this Agreement subject to avoidance as a fraudulent transfer
or conveyance under applicable law.

Section 8.04.   Waivers by Guarantors. Each Guarantor hereby waives, for the
benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance by such Guarantor, to (i) proceed against
the Borrower, any other guarantor (including any other Guarantor) of the
Guaranteed Obligations or any other Person, (ii) proceed against or exhaust any
security held from the Borrower, any such other guarantor or any other Person,
(iii) proceed against or have resort to any balance of any Deposit Account or
credit on the books of any Beneficiary in favor of any Obligor or any other
Person, or (iv) pursue any other remedy in the power of any Beneficiary
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of the Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
the Borrower or any other Guarantor from any cause other than payment in full of
the Guaranteed Obligations (other than contingent indemnification obligations
for which no claim has been made and the cancellation or expiration or Cash
Collateralization of all Letters of Credit in the Agreed L/C Cash Collateral
Amount on terms reasonably satisfactory to the applicable Issuing Bank (or other
credit support satisfactory to the applicable Issuing Bank has been provided));
(c) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal; (d) any defense based upon any
Beneficiary’s errors or omissions in the administration of the Guaranteed
Obligations, except behavior which amounts to bad faith, gross negligence or
willful misconduct (as determined by a court of competent jurisdiction by final
and non-appealable judgment); (e) (i) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms hereof
and any legal or equitable discharge of such Guarantor’s obligations hereunder,
(ii) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement hereof, (iii) any rights to set offs,
recoupments and counterclaims, (iv) promptness, diligence and any requirement
that any Beneficiary protect, secure, perfect or insure any security interest or
lien or any property subject thereto, and (v) notices, demands, presentments,
protests, notices of protest, notices of dishonor and notices of any action or
inaction, including acceptance hereof, notices of default hereunder or any
agreement or instrument related thereto, notices of any renewal, extension or
modification of the Guaranteed Obligations or any agreement related thereto,
notices of any extension of credit to the Borrower and notices of any of the
matters referred to in Section 8.03 and any right to consent to any thereof; and
(f) any defenses or benefits that may be derived from or afforded by law which
limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms hereof.





 



 

Section 8.05.   Guarantors’ Rights of Subrogation, Contribution, Etc. Until the
Guaranteed Obligations shall have been paid in full (other than contingent
indemnification obligations for which no claim has been made) and the Revolving
Commitments shall have terminated and all Letters of Credit shall have expired
without being drawn or been cancelled or Cash Collateralized (or other credit
support satisfactory to the applicable Issuing Bank has been provided), each
Guarantor hereby waives any claim, right or remedy, direct or indirect, that
such Guarantor now has or may hereafter have against the Borrower or any other
guarantor (including the Guarantors) or any of its assets in connection with
this Guaranty or the performance by such Guarantor of its obligations hereunder,
in each case whether such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise and including (i) any right
of subrogation, reimbursement or indemnification that such Guarantor now has or
may hereafter have against the Borrower or any other guarantor (including the
Guarantors) with respect to the Guaranteed Obligations, (ii) any right to
enforce, or to participate in, any claim, right or remedy that any Beneficiary
now has or may hereafter have against the Borrower or any other guarantor
(including the Guarantors), and (iii) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any
Beneficiary. In addition, until the Guaranteed Obligations shall have been paid
in full (other than contingent indemnification obligations for which no claim
has been made and the cancellation or expiration or Cash Collateralization of
all Letters of Credit in the Agreed L/C Cash Collateral Amount on terms
reasonably satisfactory to the applicable Issuing Bank (or other credit support
satisfactory to the applicable Issuing Bank has been provided)) and the
Revolving Commitments shall have terminated and all Letters of Credit shall have
expired without being drawn or been cancelled or Cash Collateralized in the
Agreed L/C Cash Collateral Amount on terms reasonably satisfactory to the
applicable Issuing Bank (or other credit support satisfactory to the applicable
Issuing Bank has been provided), each Guarantor shall withhold exercise of any
right of contribution such Guarantor may have against any other guarantor
(including any other Guarantor) of the Guaranteed Obligations. Each Guarantor
further agrees that, to the extent the waiver or agreement to withhold the
exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against the Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor (including the Guarantors), shall be junior and
subordinate to any rights any Beneficiary may have against the Borrower, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations (other than contingent indemnification
obligations for which no claim has been made) shall not have been paid in full,
such amount shall be held in trust for the Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to the Administrative Agent for
the benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.

Section 8.06.   Subordination of Other Obligations. Any Indebtedness of the
Borrower or any Guarantor now or hereafter held by any Guarantor is hereby
subordinated in right of payment to the Guaranteed Obligations, and any such
Indebtedness collected or received by  such Guarantor after an Event of Default
has occurred and is continuing shall be held in trust for the Administrative
Agent on behalf of Beneficiaries and shall forthwith be paid over to the





 



 

Administrative Agent for the benefit of Beneficiaries to be credited and applied
against the Guaranteed Obligations but without affecting, impairing or limiting
in any manner the liability of such Guarantor under any other provision hereof.

Section 8.07.   Continual Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
paid in full and the Revolving Commitments shall have terminated and all Letters
of Credit shall have expired without being drawn or been cancelled or Cash
Collateralized in the Agreed L/C Cash Collateral Amount (or other credit support
satisfactory to the applicable Issuing Bank has been provided). Each Guarantor
hereby irrevocably waives any right to revoke this Guaranty as to future
transactions giving rise to any Guaranteed Obligations.

Section 8.08.   Authority of Guarantors or the Borrower. It is not necessary for
any Beneficiary to inquire into the capacity or powers of any Guarantor or the
Borrower or the officers, directors or any agents acting or purporting to act on
behalf of any of them.

Section 8.09.   Financial Condition of the Borrower. Any Credit Extension may be
made to the Borrower or continued from time to time without notice to or
authorization from any Guarantor regardless of the financial or other condition
of the Borrower at the time of any such grant or continuation, as the case may
be. No Beneficiary shall have any obligation to disclose or discuss with any
Guarantor its assessment, or any Guarantor’s assessment, of the financial
condition of the Borrower. Each Guarantor has adequate means to obtain
information from the Borrower on a continuing basis concerning the financial
condition of the Borrower and its ability to perform its obligations under the
Loan Documents, and each Guarantor assumes the responsibility for being and
keeping informed of the financial condition of the Borrower and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations.
Each Guarantor hereby waives and relinquishes any duty on the part of any
Beneficiary to disclose any matter, fact or thing relating to the business,
operations or conditions of the Borrower now known or hereafter known by any
Beneficiary.

Section 8.10.   Bankruptcy, Etc.

(a)        So long as any Guaranteed Obligations remain outstanding, no
Guarantor shall, without the prior written consent of the Administrative Agent
acting pursuant to the instructions of Required Lenders, commence or join with
any other Person in commencing any bankruptcy, reorganization or insolvency case
or proceeding of or against the Borrower or any Guarantor. The obligations of
Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of the Borrower or any other Guarantor or by any
defense which the Borrower or any other Guarantor may have by reason of the
order, decree or decision of any court or administrative body resulting from any
such proceeding.

(b)        Each Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in Section 8.10(a) above (or, if interest on
any portion of the Guaranteed Obligations ceases to accrue by operation of law
by reason of the commencement of such case or proceeding,





 



 

such interest as would have accrued on such portion of the Guaranteed
Obligations if such case or proceeding had not been commenced) shall be included
in the Guaranteed Obligations because it is the intention of Guarantors and
Beneficiaries that the Guaranteed Obligations which are guaranteed by Guarantors
pursuant hereto should be determined without regard to any rule of law or order
which may relieve the Borrower of any portion of such Guaranteed Obligations.
Guarantors will permit any trustee in bankruptcy, receiver, debtor in
possession, assignee for the benefit of creditors or similar Person to pay the
Administrative Agent, or allow the claim of the Administrative Agent in respect
of, any such interest accruing after the date on which such case or proceeding
is commenced.

(c)        In the event that all or any portion of the Guaranteed Obligations
are paid by the Borrower, the obligations of Guarantors hereunder shall continue
and remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

ARTICLE 9

EVENTS OF DEFAULT

Section 9.01.   Events of Default. If any of the following events (each, an
“Event of Default”) shall occur:

(a)        the Borrower shall fail to pay (i) any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof, the
Maturity Date, or at a date fixed for prepayment thereof or otherwise (as
applicable) or (ii) when due any amount payable to any Issuing Bank in
reimbursement of any drawing under any Letter of Credit;

(b)        the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this Section
9.01) payable under any of the Loan Documents, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of five
Business Days;

(c)        any representation or warranty made or deemed made by or on behalf of
the Parent or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement, any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect when made or deemed made or, in the case of any such representation or
warranty qualified by materiality, incorrect in any respect;

(d)        The Borrower or any other Obligor shall fail to observe or perform
any covenant, condition or agreement contained in Section 5.02, Section 5.03,
Section 5.09, Section 5.14,  Section 5.15 or Article 6, other than Section
6.10(a). With respect to Section 6.10(a), if the Borrower or any Obligor fails
to maintain Liquidity of at least $50,000,000as required thereunder as of any
Liquidity Test Date, the Borrower shall have five (5) Business Days from





 



 

such Liquidity Test Date to achieve Liquidity of at least $50,000,000as required
thereunder (the “Liquidity Grace Period”); provided, that no Credit Extension
shall be made during any Liquidity Grace Period.

(e)        The Borrower or any other Obligor shall fail to observe or perform
any covenant, condition or agreement contained in any of the Loan Documents
(other than those specified in clause (a), (b) or (d) of this Section 9.01), and
such failure shall continue unremedied for a period of 30 days after the earlier
of (i) notice thereof from the Administrative Agent to the Borrower (which
notice will be given at the request of any Lender) or (ii) receipt by the
Administrative Agent of the notice required to be given by the Borrower pursuant
to Section 5.02(a);

(f)        The Parent or any Restricted Subsidiary shall (i) fail to pay any
principal, interest or other amount, regardless of amount, due in respect of any
Material Indebtedness (other than the Obligations), when and as the same shall
become due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) beyond any applicable grace period or (ii)
after giving effect to any grace period, fail to observe or perform any other
term, covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Material Indebtedness, if the failure referred
to in this clause (ii) is to cause, or to permit the holder or holders of such
Material Indebtedness or a trustee or other representative on its or their
behalf (with or without the giving of notice, the lapse of time or both) to
cause, such Material Indebtedness to become due prior to its stated maturity (or
in the case of any such Indebtedness constituting a Guarantee in respect of
Indebtedness to become payable) or become subject to a mandatory offer purchase
by the obligor.

(g)        an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Parent or any Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Debtor Relief Law or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Parent or any Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(h)        the Parent or any Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Debtor Relief Law, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Section 9.01, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Parent or any Restricted Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any binding action
for the purpose of effecting any of the foregoing;

(i)         the Parent or any Restricted Subsidiary shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;

(j)         one or more judgments for the payment of money in excess of
$15,000,000 in the aggregate shall be rendered against the Parent, any
Restricted Subsidiary or any combination





 



 

thereof (to the extent not paid or covered by a reputable and solvent
independent third-party insurance company which has not disputed coverage) and
the same shall remain undischarged or unpaid for a period of 30 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Parent or any Restricted Subsidiary to enforce any such judgment and such action
shall not be stayed;

(k)        a Change in Control shall occur;

(l)         one or more ERISA Events or Non-U.S. Plan Events shall have
occurred, other than as would not reasonably be expected to result, individually
or in the aggregate, in a Material Adverse Effect; or

(m)       at any time after the execution and delivery thereof, (i) the Guaranty
for any reason, other than the satisfaction in full of all Obligations (other
than contingent indemnification obligations for which no claim has been made and
the cancellation or expiration or Cash Collateralization of all Letters of
Credit in the Agreed L/C Cash Collateral Amount on terms reasonably satisfactory
to the applicable Issuing Bank (or other credit support reasonably satisfactory
to the applicable Issuing Bank has been provided)) shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations (other
than contingent indemnification obligations for which no claim has been made and
the cancellation or expiration or Cash Collateralization of all Letters of
Credit in the Agreed L/C Cash Collateral Amount on terms reasonably satisfactory
to the applicable Issuing Bank (or other credit support reasonably satisfactory
to the applicable Issuing Bank has been provided)) in accordance with the terms
hereof) or shall be declared null and void, or at any time other than during a
Collateral Release Period, Collateral Agent shall not have or shall cease to
have a valid and perfected Lien in any material portion of the Collateral
purported to be covered by the Collateral Documents with the priority required
by the relevant Collateral Document, in each case for any reason other than the
failure of Collateral Agent or any Secured Party to take any action within its
control, or (iii) any Obligor shall contest the validity or enforceability of
any Loan Document in writing or deny in writing that it has any further
liability, including with respect to future advances by the Lenders or Letters
of Credit to be issued, under any Loan Document to which it is a party or shall
contest in writing the validity or perfection of any Lien in any material
portion of the Collateral purported to be covered by the Collateral Documents;

then, and in every such event (other than an event with respect to any Obligor
described in clause (g), (h) or (i) of this Section 9.01), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Revolving Commitments and the obligations of the Issuing Banks
to issue any Letter of Credit, and thereupon the Revolving Commitments shall
terminate immediately, (ii)(A) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together





 



 

with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower and (B) require that the Borrower Cash
Collateralize the Letters of Credit in the Agreed L/C Cash Collateral Amount;
and in case of any event with respect to the any Obligor described in clause
(g), (h) or (i) of this Section 9.01, the Revolving Commitments shall
automatically terminate, each Issuing Bank shall have no obligation to issue
Letters of Credit hereunder and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower or such Guarantor accrued hereunder, shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by each Obligor, and (iii) Administrative Agent may
cause the Collateral Agent to enforce any and all Liens and security interests
created pursuant to the Collateral Documents.

Section 9.02.   Application of Funds.  After the exercise of remedies provided
for in Section 9.01 (or after the Loans have automatically become immediately
due and payable), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including fees, charges and disbursements of counsel to the Agents and amounts
payable pursuant to Sections 2.17 and 2.18) payable to the Agents in their
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and fees payable
to the Lenders and the Issuing Banks (including fees, charges and disbursements
of counsel to the respective Lenders and the Issuing Banks and amounts payable
pursuant to Sections 2.17 and 2.18)), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid fees and interest on the Loans, Letter of Credit Usage and other
Obligations, ratably among the Secured Parties in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal and Letter of Credit Usage, ratably among the Secured Parties, in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the applicable Issuing
Banks, to Cash Collateralize that portion of Letter of Credit Usage comprised of
the aggregate undrawn amount of Letters of Credit at the Agreed L/C Cash
Collateral Amount; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by applicable law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clauses Fifth above shall be
applied to satisfy drawings under such





 



 

Letters of Credit or amounts due on account of such Obligations as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired without being drawn, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above, and thereafter applied as provided in clause “Last” above.

ARTICLE 10

THE AGENTS

Each of the Lenders (including in any Lender’s other capacity hereunder) and
each of the Issuing Banks (each of the foregoing referred to as the “Lenders”
for purposes of this Article 10) hereby irrevocably appoints Morgan Stanley
Senior Funding, Inc., as each of the Administrative Agent and Collateral Agent
and authorizes each Agent to take such actions on its behalf and to exercise
such powers as are delegated to any Agent by the terms of this Agreement or any
other Loan Document, together with such actions and powers as are reasonably
incidental thereto. Without limiting the generality of the foregoing, each Agent
is hereby expressly authorized by the Lenders to (i) execute any and all
documents (including any release) with respect to the Collateral, as
contemplated by and in accordance with the provisions of this Agreement and any
other Loan Document, (ii) negotiate, enforce or settle any claim, action or
proceeding affecting the Lenders in their capacity as such, at the discretion of
the Required Lenders, which negotiation, enforcement or settlement will be
binding upon each Lender and (iii) to approve or disapprove of any transaction
described in Section 6.03. Except, in each case, as set forth in the sixth
paragraph of this Article 10, the provisions of this Article 10 are solely for
the benefit of the Agents and the Lenders, and the Borrower shall not have
rights as a third party beneficiary of any such provisions.

The Person serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as an Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Parent or any Subsidiary or other Affiliate thereof as if it were not an
Agent hereunder and without any duty to account therefor to the Lenders.

Neither Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, neither Agent: (a) shall be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing, (b) shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that such Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.02 or in the other Loan Documents);
provided that such Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose such Agent to liability or
that is contrary to any Loan Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief





 



 

Law, and (c) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity. Neither Agent shall be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 11.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Agents shall be deemed not
to have knowledge of any Default or Event of Default unless and until written
notice thereof is given to such Agent by the Borrower or a Lender, and such
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or the occurrence of any Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article 4 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to such Agent.

Each Agent and each Arranger shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person. Each
Agent and each Arranger may also rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. Each Agent and each Arranger may consult with legal counsel (who may
be counsel for the Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

Each Agent may perform any and all of its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by it. Each Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, either Agent may resign at any time by notifying the Lenders and
the Borrower; provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender or a Disqualified Institution. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Parent, to appoint a successor, which shall be a bank with an office





 



 

in the United States, or an Affiliate of any such bank with an office in the
United States; so long as no Event of Default shall have occurred and be
continuing, the Parent shall have the right to consent to such successor
Administrative Agent (such consent not to be unreasonably withheld or delayed).
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders, appoint a successor Agent meeting the qualifications set forth
above. Upon the acceptance of its appointment as either Administrative Agent or
Collateral Agent hereunder by a successor, such successor shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
(or retired) Administrative Agent or Collateral Agent (as applicable), and the
retiring Administrative Agent or Collateral Agent (as applicable) shall be
discharged from its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this Article
10). The fees payable by the Borrower to any successor Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After an Agent’s resignation hereunder, the provisions of
this Article 10 and Section 11.03 shall continue in effect for the benefit of
such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as an Agent.

Each Lender acknowledges that it has, independently and without reliance upon
either Agent or any other Lender or any of their Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.

Anything herein to the contrary notwithstanding, none of the Arrangers shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, Collateral Agent, an Issuing Bank or a Lender hereunder.

Further, each Secured Party hereby irrevocably authorizes the Collateral Agent:

(a)        to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (i) upon satisfaction of any conditions
to release specified in any Collateral Document, (ii) that is disposed of or to
be disposed of as part of or in connection with any disposition permitted
hereunder or under any other Loan Document to any Person other than an Obligor,
(iii) subject to Section 11.02, if approved, authorized or ratified in writing
by the Required Lenders or such other percentage of Lenders required thereby,
(iv) owned by a Guarantor upon release of such Guarantor from its obligations
under this Agreement, (v) in accordance with Section 5.13(a) or (vi) as
expressly provided in the Collateral Documents;

(b)        to release any Guarantor from its obligations hereunder if such
Person ceases to be a Domestic Restricted Subsidiary that is a Wholly-Owned
Subsidiary as a result of a transaction permitted hereunder; and





 



 

(c)        upon request of the Borrower, to take such actions as shall be
required to subordinate any Lien on any property granted to the Collateral Agent
to the holder of a Lien permitted by Section 6.02 or to enter into any
intercreditor agreement with the holder of any such Lien.

Upon request by the Collateral Agent at any time, the Required Lenders (or
Lenders, as applicable) will confirm in writing the Collateral Agent’s authority
to release its interest in particular types or items of property, or to release
any Guarantor from its obligations hereunder pursuant to this paragraph. In each
case as specified in this Article 10, the Collateral Agent will, at the
Borrower’s expense, execute and deliver to the applicable Obligor such documents
as such Obligor may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted pursuant to the
Loan Documents, or to release such Guarantor from its obligations hereunder, in
each case in accordance with the terms of this Article 10.

Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent, the Collateral Agent, each Lender and
each other Secured Party hereby agree that (i) no Secured Party (other than the
Collateral Agent) shall have any right individually to realize upon any of the
Collateral or to enforce the Guaranty, it being understood and agreed that all
powers, rights and remedies hereunder may be exercised solely by the Collateral
Agent, on behalf of the Secured Parties in accordance with the terms hereof and
thereof and all powers, rights and remedies under the Collateral Documents may
be exercised solely by the Collateral Agent and (ii) in the event of a
foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Collateral Agent or any Lender
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless Required Lenders shall otherwise
agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other disposition.

Any such release of Guaranteed Obligations or otherwise shall be deemed subject
to the provision that such Guaranteed Obligations shall be reinstated if after
such release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of Borrower
or any Guarantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Borrower or
any Guarantor or any substantial part of its property, or otherwise, all as
though such payment had not been made.

ARTICLE 11

MISCELLANEOUS

Section 11.01. Notices.  Except in the case of notices and other communications
expressly permitted to be given by telephone, (and subject to paragraph (b)
below), all notices and other





 



 

communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy (or other electronic image scan transmission (e.g., pdf via
email)), as follows:

(i)         if to the Borrower or any other Obligor, to the Company at:

Blue Apron, LLC
40 W. 23rd Street, 5th Floor
New York, New York 10010
Attention: Timothy Bensley, Chief Financial Officer and Treasurer
Email Address: tim.bensley@blueapron.com
Telephone No.: 1.888.278.4349

with a copy (which shall not constitute notice) to:

Morgan, Lewis & Bockius LLP
101 Park Avenue
New York, New York 10178
Attention: Matthew Edward Schernecke
Email Address: matthew.schernecke@morganlewis.com
Telephone No.: 1.212.309.6135

(ii)       if to the Administrative Agent, to it at Morgan Stanley Senior
Funding, Inc., 1 New York Plaza, 41st Floor, New York, New York, 10004,
Attention: Agency Team, with a copy to Skadden, Arps, Slate, Meagher & Flom LLP,
Four Times Square, New York, New York 10036, Attention: Stephanie L. Teicher;
and

(iii)      if to any Lender or Issuing Bank to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).

(b)        Notices and other communications to the Lenders or any Issuing Bank
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender or Issuing Bank. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.





 



 

(c)        Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

The Borrower and each other Obligor agrees that the Administrative Agent and the
Collateral Agent may make the Communications (as defined below) available to the
Lenders or the Issuing Banks by posting the Communications on IntraLinks, the
Internet or another similar electronic system (the “Platform”). THE PLATFORM IS
PROVIDED “AS IS” AND “AS AVAILABLE”. The Agent Parties (as defined below) do not
warrant the adequacy of the Platform and expressly disclaim liability for errors
or omissions in the communications effected thereby (the “Communications”). No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Administrative Agent, the Collateral Agent or any of their respective
Related Parties (collectively, the “Agent Parties”) be responsible or liable for
damages arising from the unauthorized use by others of information or other
materials obtained through internet, electronic, telecommunications or other
information transmission, except to the extent that such damages have resulted
from the willful misconduct or gross negligence of such Agent Party (as
determined in a final, non-appealable judgment by a court of competent
jurisdiction).

Section 11.02. Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders hereunder are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by the Borrower or any other Obligor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 11.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which it is given. Without limiting
the generality of the foregoing, the making of a Loan shall not be construed as
a waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender may
have had notice or knowledge of such Default or Event of Default at the time.

(b)        None of this Agreement, any other Loan Document or any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the other
Obligors and the Required Lenders or by the Borrower and the other Obligors and
the Administrative Agent with the consent of the Required Lenders; provided,
 however, that no such amendment, waiver or consent shall: (i) extend or
increase the Revolving Commitment of any Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or Letter of Credit or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender or Issuing Bank directly affected
thereby, (iii) postpone the scheduled date of payment of the





 



 

principal amount of any Loan, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, postpone
the scheduled date of expiration of any Revolving Commitment, or extend the
expiration date for any Letter of Credit beyond the Maturity Date, without the
written consent of each Lender or Issuing Bank directly affected thereby;
provided,  however, that notwithstanding clause (ii) or (iii) of this Section
11.02(b), (x) only the consent of the Required Lenders shall be necessary to
waive any obligation of the Borrower to pay interest at the default rate set
forth in Section 2.08 and (y) any waiver of a Default or any modification of the
definition of “Total Net Leverage Ratio” or any component thereof shall not
constitute a reduction of interest for this purpose, (iv) change Section
2.19(a), Section 2.19(b), or any other Section hereof providing for the ratable
treatment of the Lenders or change the definition of “Pro Rata Share”, in each
case in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) release all or
substantially all of the value of any Guaranty, or the Collateral without the
written consent of each Lender and each Issuing Bank, except to the extent the
release of any Guarantor or Collateral is permitted pursuant to Section 5.13(a),
Article 10 or Section 11.17 (in which case such release may be made by the
Collateral Agent and/or the Administrative Agent acting alone), (vi) change any
of the provisions of this Section or the percentage referred to in the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender, (vii) waive any condition set forth in Section
4.01 (other than as it relates to the payment of fees and expenses of counsel),
or, in the case of any Loans made or Letters of Credit issued on the Effective
Date, Section 4.02, without the written consent of each Lender and each Issuing
Bank (as applicable) and (viii) affect the rights or duties of an Issuing Bank
hereunder without the prior written consent of such Issuing
Bank.  Notwithstanding anything to the contrary herein, (i) no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Collateral Agent hereunder without the prior written
consent of the Administrative Agent or the Collateral Agent, as applicable, (ii)
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Revolving Commitment of any Defaulting Lender may
not be increased or extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender
and (iii) this Agreement may be amended to provide for a New Revolving Loan
Commitment in the manner contemplated by Section 2.23 without the consent of the
Required Lenders.

Section 11.03. Expenses; Indemnity; Damage Waiver.

(a)        The Borrower shall pay (i) all reasonable and documented
out-of-pocket costs and expenses incurred by the Administrative Agent, the
Collateral Agent, the Lenders and the Arrangers in connection with the
syndication of the Loans and with the preparation, negotiation, execution and
delivery of the Loan Documents and any security arrangements in connection
therewith and any amendment, waiver or other modification (including proposed
amendments, waivers or other modifications) with respect thereto (including
reasonable fees, out-of-pocket





 



 

expenses and disbursements of outside counsel (limited to one outside counsel
per applicable jurisdiction and, in the case of a conflict of interest where the
Person affected by such conflict informs the Borrower of such conflict and
thereafter retains its own counsel, of another outside counsel per applicable
jurisdiction for such affected Person)) for the Administrative Agent, the
Collateral Agent, the Arrangers and the Lenders, taken as a whole; provided that
the Borrower’s obligations under this clause (i), solely with respect to the
preparation, execution and delivery of the Loan Documents on the Effective Date,
shall be subject to the limitations provided for in the Engagement Letter and
(ii)  all reasonable and documented out-of-pocket costs and expenses incurred by
the Administrative Agent, the Collateral Agent, the Issuing Banks and the
Lenders (including reasonable fees, out-of-pocket expenses and disbursements of
outside counsel (limited to one outside counsel per applicable jurisdiction and,
in the case of a conflict of interest where the Person affected by such conflict
informs the Borrower of such conflict and thereafter retains its own counsel, of
another outside counsel per applicable jurisdiction for such affected Person))
in connection with the enforcement or protection of its rights in connection
with this Agreement or any other Loan Document, including its rights under this
Section 11.03, or in connection with the Loans made hereunder, including all
such reasonable and documented out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.

(b)        The Borrower shall indemnify the Administrative Agent, Arrangers, the
Collateral Agent, each Issuing Bank and each Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities, reasonable  out-of-pocket costs or expenses, including the
reasonable legal fees and expense of any outside counsel (limited to one outside
counsel per applicable local jurisdiction and, in the case of an actual or
potential conflict of interest where the Person affected by such conflict
informs the Borrower of such conflict and thereafter retains its own counsel, of
another outside counsel per applicable jurisdiction for such affected Person)
for any Indemnitee, incurred by or asserted against any Indemnitee by any third
party or by the Borrower or any other Obligor arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or the use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Obligors or any of their respective
Subsidiaries, or any Environmental Liability related in any way to the Obligors
or any of their respective Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or the Borrower or any Affiliate of the Borrower);
provided that such indemnity shall not, as to any Indemnitee, be available (w)
with respect to Taxes (and amounts relating thereto) (other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim), the
indemnification for which shall be governed solely and exclusively by Section
2.18, (x) with respect to such losses, claims, damages, liabilities, costs or
reasonable and documented expenses that are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of such Indemnitee and (y)
resulting from any dispute between and among





 



 

Indemnitees, that does not involve an act or omission by the Obligors or their
respective Subsidiaries (as determined by a court of competent jurisdiction in a
final non-appealable decision) (other than any proceeding against the Agents,
the Issuing Banks or the Arrangers or any other Person acting as an agent or
arranger with respect to the revolving credit facility provided hereunder, in
each case, acting in such capacity).

(c)        To the extent that the Borrower fails to pay any amount required to
be paid by it to the Administrative Agent or the Collateral Agent under
paragraph (a) or (b) of this Section 11.03, each Lender severally agrees to pay
to the Administrative Agent or the Collateral Agent, as applicable, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Collateral Agent, as applicable, in its
capacity as such.

(d)        Without limiting in any way the indemnification obligations of the
Borrower pursuant to Section 11.03(b) or of the Lenders pursuant to Section
11.03(c), to the extent permitted by applicable law, each party hereto shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the Transactions or any Loan or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence, bad
faith or willful misconduct of such Indemnitee as determined by a final and
non-appealable judgment of a court of competent jurisdiction.

(e)        All amounts due under this Section 11.03 shall be payable promptly
after written demand therefor.

Section 11.04. Successors and Assigns.

(a)        The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) neither the Borrower, nor, on and after the
consummation of a Holdco Transaction, Holdings may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent, each Lender and each Issuing Bank (and any attempted
assignment or transfer by the Borrower or Holdings without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 11.04. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby), Participants (to the extent provided in paragraph (c) of this
Section 11.04) and, to the extent expressly contemplated hereby, the Related
Parties of each





 



 

of the Administrative Agent, the Issuing Banks and the Lenders, any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)        (i) Subject to the conditions set forth in paragraph (b) (ii) below,
any Lender may assign to one or more assignees (but not to any Obligor, any
Subsidiary or an Affiliate thereof or any Disqualified Institution or any
natural person) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

(1)        the Company; provided that no consent of the Company shall be
required for an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund immediately prior to such assignment or, if an Event of Default has
occurred and is continuing, any other assignee; provided, further that the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within ten (10)
days after having received notice thereof;

(2)        the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment to any Lender, an
Affiliate of a Lender or an Approved Fund; and

(3)        the Issuing Banks; provided that no consent of the Administrative
Agent shall be required for an assignment to any Lender, an Affiliate of a
Lender or an Approved Fund.

(ii)       Assignments shall be subject to the following additional conditions:

(1)        except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Commitment or Loans, the amount of the Revolving Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $1,000,000 (or a greater
amount that is an integral multiple of $1,000,000) unless each of the Company
and the Administrative Agent otherwise consent; provided that no such consent of
the Company shall be required if an Event of Default has occurred and is
continuing;

(2)        each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

(3)        unless otherwise agreed to by the Administrative Agent in its sole
discretion, the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;





 



 

(4)        the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Related Parties or its securities) will be made available and who may receive
such information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws;

(5)        no such assignment shall be made to (1) any Obligor nor any
Subsidiary or Affiliate of a Obligor, (2) any Defaulting Lender or any of its
subsidiaries, or (3) any Person, who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (5); and

(6)        in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

For the purposes of this Section 11.04, the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii)      Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section 11.04, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released





 



 

from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 2.16, Section 2.17, Section 2.18 and
Section 11.03); provided that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 11.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 11.04.

(iv)       The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a Register for the recordation of
the names and addresses of the Lenders, and the Revolving Commitment of, and
amounts on the Loans owing to, each Lender pursuant to the terms hereof from
time to time. The entries in the Register shall be conclusive (absent manifest
error), and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice. The Borrower agrees to indemnify the Administrative Agent from and
against any and all losses, claims, damages and liabilities of whatsoever nature
which may be imposed on, asserted against or incurred by the Administrative
Agent in performing its duties under this Section 11.04(b)(iv), except to the
extent that such losses, claims, damages or liabilities are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of the Administrative
Agent. The Loans (including principal and interest) are registered obligations
and the right, title, and interest of any Lender or its assigns in and to such
Loans shall be transferable only upon notation of such transfer in the Register.
In no event shall the Administrative Agent be obligated to ascertain, inquire
into or monitor as to whether any Lender or prospective assignee is a
Disqualified Institution or enforce compliance with the provisions hereof
relating to Disqualified Institutions.

(v)        Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph
(b)(ii)(C) of this Section 11.04 and any written consent to such assignment
required by paragraph (b)(i) of this Section 11.04, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.14(g), Section 2.19(c) or Section 11.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such





 



 

payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c)        (i) Any Lender may, without the consent of, or notice to, the
Borrower or any other Obligor, the Administrative Agent or any Issuing Bank,
sell participations to one or more banks or other entities (but not to the
Parent, any Subsidiary or an Affiliate thereof or any natural person) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Revolving Commitment and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Collateral Agent, the
Issuing Banks and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in the first proviso to
Section 11.02(b) that affects such Participant. Subject to paragraph (c) (ii) of
this Section 11.04, the Borrower agrees that each Participant shall be entitled
to the benefits of Section 2.16, Section 2.17 (provided that it complies with
the obligations contained therein) and Section 2.18 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section 11.04. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 11.08 as though it were a Lender;
provided such Participant agrees to be subject to Section 2.19(b) as though it
were a Lender.

(ii)       A Participant shall not be entitled to receive any greater payment
under Section 2.17 or Section 2.18 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation.

(iii)      Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt,





 



 

the Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d)        Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or Central Bank, and this Section shall
not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(e)        (i)  No assignment shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Company has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment).  For the avoidance
of doubt, with respect to any assignee that becomes a Disqualified Institution
after the applicable Trade Date (including as a result of the delivery of a
notice pursuant to, and/or the expiration of the notice period referred to in,
the definition of “Disqualified Institution”), (x) such assignee shall not
retroactively be disqualified from becoming a Lender, and (y) the execution by
the Company of an Assignment and Assumption with respect to such assignee will
not by itself result in such assignee no longer being considered a Disqualified
Institution. Any assignment in violation of this clause (e)(i) shall not be
void, but the other provisions of this clause (e) shall apply.

(f)        If any assignment is made to any Disqualified Institution without the
Company’s prior written consent in violation of clause (e)(i) above, or if any
Person becomes a Disqualified Institution after the applicable Trade Date, the
Borrower may, at its sole expense and effort, upon notice to the applicable
Disqualified Institution and the Administrative Agent, terminate any Revolving
Commitment of such Disqualified Institution and repay all obligations of the
Borrower owing to such Disqualified Institution in connection with such
Revolving Commitment.

(g)        Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (i) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Obligors, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(ii) (x) for purposes of any consent to any amendment, waiver or modification
of, or any action under, and for the purpose of any direction to the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any Plan, each Disqualified Institution party
hereto hereby agrees (1) not to vote on such Plan, (2) if such Disqualified
Institution does vote on such Plan notwithstanding the restriction in the
foregoing clause (1), such vote will be deemed not to be in good faith and shall





 



 

be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such Plan in accordance with Section 1126(c) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws) and (3) not to contest any
request by any party for a determination by the Bankruptcy Court (or other
applicable court of competent jurisdiction) effectuating the foregoing clause
(2).

(h)        The Administrative Agent shall have the right, and the Borrower
hereby expressly authorizes the Administrative Agent, to (i) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders and/or (ii)
provide the DQ List to each Lender requesting the same.

Section 11.05. Survival. All covenants, agreements, representations and
warranties made by the Obligors and their respective Subsidiaries herein and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans, regardless of any investigation made by any such
other party or on its behalf and notwithstanding that the Administrative Agent,
the Collateral Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid and so long as the Revolving Commitments have not expired or
terminated. The provisions of Section 2.16, Section 2.17, Section 2.18 and
Section 11.03 and Article 10 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Revolving
Commitments or the Letters of Credit, the resignation of the Administrative
Agent or the Collateral Agent, the replacement of any Issuing Bank, any Lender,
or the termination of this Agreement or any provision hereof.

Section 11.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or other electronic image scan
transmission (e.g., pdf via email) shall be effective as delivery of a manually
executed counterpart of this Agreement.





 



 

Section 11.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 11.07, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited.

Section 11.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower and each other Obligor against any of and all the obligations of the
Borrower and each other Obligor now or hereafter existing under this Agreement
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under this Agreement and although such obligations may be unmatured;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.22 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender under this Section
11.08 are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have. Each Lender agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

Section 11.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a)        THIS AGREEMENT ANY CLAIM, CONTROVERSY OR DISPUTE UNDER, ARISING OUT
OF OR RELATING TO THIS AGREEMENT, WHETHER BASED IN CONTRACT (AT LAW OR IN
EQUITY), TORT OR ANY OTHER THEORY, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAW RULES THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW.

(b)        THE BORROWER AND EACH OTHER OBLIGOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR





 



 

ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE
EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT AND ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY
ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR
ANY OTHER OBLIGOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. THE
BORROWER AND EACH OTHER OBLIGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION 11.09(B). EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(c)        EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.01. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

Section 11.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.10.

Section 11.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 11.12. Confidentiality.





 



 

(a)        Each of the Administrative Agent and the Lenders agrees to maintain
the confidentiality of the Information (as defined below) and to not use the
Information for any purpose except in connection with the Loan Documents, or
other services provided to the Obligors or their Subsidiaries except that
Information may be disclosed (i) to its and its Affiliates’ directors, officers,
employees, legal counsel, independent auditors, professionals and other experts,
agent or advisors, or to any credit insurance provider relating to the Borrower
and its obligations, in each case whom it reasonably determines needs to know
such information in connection with this Agreement and the transactions
contemplated hereby (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and advised of their obligation to keep such Information
confidential), (ii) pursuant to the order of any court or administrative agency
or in any pending legal, judicial or administrative proceeding, or otherwise as
required by applicable law or compulsory legal process or to the extent
requested or required by governmental and/or regulatory authorities, in each
case based on the reasonable advice of their legal counsel (in which case the
Administrative Agent and/or the Lenders, as applicable, agree (except with
respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority or in cases where any governmental and/or regulatory authority had
requested otherwise), to the extent practicable and not prohibited by applicable
law, rule or regulation, to inform the Borrower promptly thereof prior to
disclosure), (iii) upon the request or demand of any regulatory authority having
or purporting to have jurisdiction over the Administrative Agent or the Lenders
or any of their respective affiliates (in which case the Administrative Agent
and/or the Lenders agree, as applicable, to the extent practicable and not
prohibited by applicable law, to inform the Borrower promptly thereof prior to
disclosure (except with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority or in cases where any governmental and/or regulatory
authority had requested otherwise)), (iv) to any other party to this Agreement,
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (vi) to the extent that such information is received by the
Administrative Agent or any Lender from a third party that is not, to the
Administrative Agent’s or such Lender’s knowledge, as applicable, subject to
contractual or fiduciary confidentiality obligations owing to the Borrower or
any of its Affiliates, (vii) to the extent that such information is
independently developed by the Administrative Agent or any Lender without use
of  the Information, (viii) to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations; provided that the disclosure of any such information to any
assignee or prospective assignee or Participants or prospective Participants
shall be made subject to the acknowledgment and acceptance by such assignee or
prospective assignee or Participant or prospective Participant that the
Information is being disseminated on a confidential basis (on substantially the
terms set forth in this Section 11.12 or other provisions that are at least as
restricted as this Section 11.12 or as is otherwise reasonably acceptable to the
Borrower and the Administrative Agent or such Lender, as applicable, including,
without limitation, in accordance with customary market standards for
dissemination of such type of information), (ix) with the written consent of the
Borrower, or (x) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 11.12, or (xi) to any rating agency
in connection with rating the Borrower or its Subsidiaries or the credit
facility described herein. For the





 



 

purposes of this Section 11.12, “Information” means all written information
received from the Borrower, relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent or any Lender
on a nonconfidential basis prior to disclosure by the Borrower. Any Person
required to maintain the confidentiality of Information as provided in this
Section 11.12 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information, but not less than a reasonable degree of care.  In
addition, the Agents and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement
and the Revolving Commitments.

(b)        EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION
11.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c)        ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER AND
EACH ISSUING BANK REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT
IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY
RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

Section 11.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.





 



 

Section 11.14. No Advisory or Fiduciary Responsibility.

(a)        In connection with all aspects of each Transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Obligors acknowledge and agree, and
acknowledge their respective Subsidiaries’ understanding, that: (a) (i) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers, the Issuing Banks and the Lenders are
arm’s-length commercial transactions between the Obligors and their respective
Affiliates, on the one hand, and the Administrative Agent, the Collateral Agent,
the Arrangers, the Issuing Banks and the Lenders, on the other hand, (ii) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
Transactions contemplated hereby and by the other Loan Documents; (b) (i) each
of the Administrative Agent, the Collateral Agent, the Arrangers, the Issuing
Banks and the Lenders is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for any Obligor or any
of its Subsidiaries, or any other Person and (ii) none of the Administrative
Agent, the Collateral Agent, any Arranger, the Issuing Banks nor any Lender has
any obligation to any Obligor or any of its Affiliates with respect to the
Transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent, the
Collateral Agent, the Arrangers, the Issuing Banks and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Obligors and their respective
Affiliates, and none of the Administrative Agent, the Collateral Agent, any
Arranger, the Issuing Banks nor any Lender has any obligation to disclose any of
such interests to any Obligor or its Affiliates. Each of the Borrower and other
Obligors agrees that it will not claim that any of the Administrative Agent, the
Arrangers, the Issuing Banks, the Lenders and their respective affiliates has
rendered advisory services of any nature or respect or owes a fiduciary duty or
similar duty to it in connection with any aspect of any transaction contemplated
hereby.

(b)        The Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into or monitor as to
whether any Participant, Lender or prospective assignee or Participant is a
Disqualified Institution or enforce compliance with the provisions hereof
relating to Disqualified Institutions. Without limiting the generality of the
foregoing, the Administrative Agent shall not (x) be obligated to ascertain,
inquire into or monitor as to whether any Participant, Lender or prospective
assignee or Participant is a Disqualified Institution or enforce compliance with
the provisions hereof relating to Disqualified Institutions or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any Disqualified
Institution.

Section 11.15. Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and





 



 

National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 11.16. USA PATRIOT Act. Each Issuing Bank and each Lender that is
subject to the requirements of the USA Patriot Act and the Beneficial Ownership
Regulation hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and each other Obligor, which information includes the
name and address of the Borrower and each other Obligor and other information
that will allow such Lender to identify the Borrower and each other Obligor in
accordance with the USA Patriot Act and the Beneficial Ownership Regulation. The
Borrower shall, promptly following a request by the Administrative Agent, such
Issuing Bank or such Lender, provide all documentation and other information
that the Administrative Agent or such Lender requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.

Section 11.17. Release of Guarantors.  In the event that all the Equity
Interests in any Guarantor are sold, transferred or otherwise disposed of to a
Person that is not, and is not required to become, an Obligor, in a transaction
permitted under this Agreement, the Administrative Agent shall, at the
Borrower’s expense, promptly take such action and execute such documents as the
Borrower may reasonably request to terminate the guarantee of such Guarantor.

Section 11.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any party hereto that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)        the effects of any Bail-in Action on any such liability, including,
if applicable:

(i)   a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.





 



 

Section 11.19. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
other agreement or instrument that is a QFC (such support, “QFC Credit Support”
and each such QFC a “Supported QFC”), the parties acknowledge and agree as
follows with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

(a)        In the event a Covered Entity that is party to a Supported QFC (each,
a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)        As used in this Section 11.19, the following terms have the following
meanings:

(i)   “BHC Act Affiliate” of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

(ii) “Covered Entity” means any of the following:

(1)        a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

(2)        a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

(3)        a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).





 



 

(4)        “Default Right” has the meaning assigned to that term in, and shall
be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

(5)        “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

Section 11.20. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

Section 11.21. Certain ERISA Matters. Each Lender (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that at least one of the following is and will be true:

(a)        such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(b)        the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(c)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or





 



 

(d)        such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

In addition, unless either (1) the immediately preceding clause (a) is true with
respect to a Lender or (2) a Lender has provided another representation,
warranty and covenant in accordance with the immediately preceding clause (d),
such Lender further (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that
the Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).





 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BLUE APRON, LLC,

 

as the Company

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 





 



 

 

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Administrative Agent, as Collateral Agent, as Issuing Bank and as Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 





 



 

EXHIBIT B

Schedules

[Attached]

 





 



 

Schedule 2.01

 

Revolving Commitments

 

 

 

Lender

Revolving Commitment

Morgan Stanley Senior Funding, Inc.

$13,750,000.00

Citibank, N.A.

$6,875,000.00

Goldman Sachs Lending Partners LLC

$6,875,000.00

JPMorgan Chase Bank, N.A.

$6,875,000.00

SunTrust Bank

$6,875,000.00

Barclays Bank PLC

$6,875,000.00

BLH Mortgage Holdings, LLC

$6,875,000.00

Total

$55,000,000.00

 

 

 

 

Issuing Bank

Letter of Credit Sublimit

Morgan Stanley Senior Funding, Inc.

$3,250,000.00

Citibank, N.A.

$1,625,000.00

Goldman Sachs Lending Partners LLC

$1,625,000.00

JPMorgan Chase Bank, N.A.

$1,625,000.00

SunTrust Bank

$1,625,000.00

Barclays Bank PLC

$1,625,000.00

BLH Mortgage Holdings, LLC

$1,625,000.00

Total

$13,000,000.00

 





 



 

EXHIBIT C

Exhibits

[Attached]

 

 



 



EXHIBIT C TO AMENDMENT NO. 5

EXHIBIT F

FORM OF
COMPLIANCE CERTIFICATE

[Date]

This Compliance Certificate is delivered to you pursuant to Section 5.01(c) of
the Revolving Credit and Guaranty Agreement, dated as of August 26, 2016 (as
amended by Amendment No. 1, dated as of May 3, 2017, Amendment No. 2, dated as
of May 11, 2017, Amendment No. 3, dated as of June 23, 2017, Amendment No. 4,
dated as of October 9, 2018, and Amendment No. 5, dated as of October 25, 2019,
and as further amended, restated, amended and restated, supplemented, and/or
otherwise modified from time to time, the “Credit Agreement”; the capitalized
terms used but not defined herein being used herein as therein defined), among
Blue Apron, LLC, a Delaware limited liability company (the “Company”), the other
Obligors party thereto from time to time, the Lenders and the Issuing Banks from
time to time party thereto and Morgan Stanley Senior Funding, Inc., as the
Administrative Agent and the Collateral Agent.

1.    I am the duly elected, qualified and acting [Chief Financial
Officer][Principal Accounting Officer][Treasurer][Controller] of Holdings  (the
“Parent”).

2.    I have reviewed and am familiar with the contents of this Certificate. I
am providing this Compliance Certificate solely in my capacity as a Financial
Officer of the Parent and not in an individual capacity.

3.    [I have reviewed the terms of the Credit Agreement and the other Loan
Documents. The financial statements for the Fiscal [Quarter] [Year] of the
Parent ended [                      ] attached hereto as ANNEX 1 or otherwise
delivered to the Administrative Agent pursuant to the requirements of Section
5.01 of the Credit Agreement (the “Financial Statements”) present fairly in all
material respects as of the date of each such statement the financial condition
and results of operations of the Parent and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied]1[, subject to
normal year-end audit adjustments and the absence of footnotes]2.

4.    No Default or Event of Default has occurred and is continuing as of the
date hereof[, except for               ]3.

5.    [There has been no material change in GAAP or in the application thereof
applicable to the Parent and its consolidated Subsidiaries since the date of the
most recent financial statements delivered under Section 5.01(a) or (b) of the
Credit Agreement that has had an impact on the Financial Statements [, except
for                        , the effect of which on the Financial Statements has
been [    ]]4]  5.

--------------------------------------------------------------------------------

1To be included only if the Compliance Certificate is certifying the annual or
quarterly financials.

2To be included only if the Compliance Certificate is certifying the quarterly
financials.

3Specify the details of any Default or Event of Default, if any, and any action
taken or proposed to be taken with respect thereto.

4If and to the extent that any change in GAAP that has occurred since the date
of the audited financial statements referred to in Section 3.04(a) of the Credit
Agreement (or the most recent financial statements delivered under Section
5.01(a) or (b) of the Credit Agreement) had an impact on such financial
statements, specify the effect of such change on the financial statements
accompanying this Compliance Certificate.

5To be included only if the Compliance Certificate is certifying the annual or
quarterly financials.

 

 



 



 

6.     [The aggregate amount of Liquidity as of the most recent Liquidity Test
Date is $[  ][; provided, the aggregate amount of Liquidity as of the date
hereof is $[  ]] 6.]7

7.     [Schedule I sets forth the current list of Unrestricted Subsidiaries
appropriately designated as such pursuant to Section 5.12(a).] 8

8.     [Attached hereto as Schedule II is a calculation of the Quarterly
Consolidated Adjusted EBITDA as of the end of the most recent Fiscal Quarter,
which calculation is true and correct.]9

[Signature Page Follows]

 

--------------------------------------------------------------------------------

6To be included only if the aggregate amount of Liquidity as of the most recent
Liquidity Test Date is less than the required amount under Section 6.10(a) of
the Credit Agreement.

7To be included only if the Compliance Certificate is certifying Liquidity in
accordance with Section 6.10(a) of the Credit Agreement.

8To be included only if the Compliance Certificate is certifying the annual or
quarterly financials.

9To be included only if a Compliance Date has occurred with respect to the most
recently ended Fiscal Quarter.

 

 



 



 

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the date
first written above.

 

 

 

 

 

 

PARENT:

 

 

 

 

 

 

 

[            ]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 



 



ANNEX I

TO EXHIBIT F

[Financial Statements to be attached]

 

 



 



SCHEDULE I

TO EXHIBIT F

Unrestricted Subsidiaries

 

 



 



SCHEDULE II

TO EXHIBIT F

The descriptions of the calculations set forth in this certificate are sometimes
abbreviated for simplicity, but are qualified in their entirety by reference to
the full text of the calculations provided in the Credit Agreement. In the event
of any conflict between the terms of this Compliance Certificate and the Credit
Agreement, the Credit Agreement shall control, and any Schedule attached to an
executed Compliance Certificate shall be revised as necessary to conform in all
respects to the requirements of the Credit Agreement in effect as of the
delivery of such executed Compliance Certificate.

 

 

Quarterly Consolidated Adjusted EBITDA for the Fiscal Quarter ending []:

 

 

 

 

 

 

 

(a)

Consolidated Net Income:

 

 

 

 

 

 

 

 

 

i.

net income or loss of the Parent and its Subsidiaries determined on a
consolidated basis in conformity with GAAP:

    

$_____

 

 

 

 

 

 

 

 

ii.

minus (a) the income of any Person (other than Parent) that is not a  Subsidiary
except to the extent of the amount of cash dividends or similar cash
distributions actually paid by such Person to the Company or, subject to clauses
(b) and (c) below, any Subsidiary (other than, following the consummation of a
Holdco Transaction, the Company) during such period, (b) the income of, and any
amounts referred to in clause (a) above paid to, any Subsidiary (other than,
following the consummation of a Holdco Transaction, the Company) to the extent
that, on the date of determination, the declaration or payment of cash dividends
or similar cash distributions by such Subsidiary is not permitted without any
prior approval of any Governmental Authority that has not been obtained or is
not permitted by the operation of the terms of the organizational documents of
such Subsidiary, any agreement or other instrument binding upon such Subsidiary
or any law applicable to such Subsidiary, unless such restrictions with respect
to the payment of cash dividends and other similar cash distributions have been
legally and effectively waived, and (c) the income or loss of, and any amounts
referred to in clause (a) above paid to, any Subsidiary that is not a
Wholly-Owned Subsidiary of the Parent to the extent such income or loss or such
amounts are attributable to the noncontrolling interest in such Subsidiary:

 

$_____

 

 

 

 

 

 

(b)

plus (without duplication and to the extent reflected as a charge in the
statement of Consolidated Net Income for such period):

 

 

 

 

 

 

 

 

 

 

i.

income tax expense:

 

$_____

 

 

 

 

 

 

 

 

ii.

interest expense, amortization or write-off of debt discount and debt issuance
costs and commissions, discounts and other fees and charges associated with
Indebtedness (including the Loans):

 

$_____

 

 

 

 

 

 

 

 

iii.

depreciation and amortization expense:

 

$_____

 

 

 

 

 

 

 

 

iv.

amortization of intangibles (including, but not limited to, goodwill) and
organization costs:

 

$_____

 

 

 

 

 

 

 

 

v.

any non-recurring charges or losses determined in accordance with GAAP

 

$_____

 

 

 

 

 

 

 

 

vi.

non-cash stock option and other equity-based compensation expenses:

 

$_____

 

 



F-II-2



SCHEDULE II

TO EXHIBIT F

 

 

vii.

non-cash costs or expenses resulting from purchase accounting adjustments and
non-cash costs or expenses resulting from Build to Suit Obligations:

    

$_____

 

 

 

 

 

 

 

 

viii.

proceeds from business interruption insurance not otherwise included in
Consolidated Net Income and to the extent offsetting lost operating income
received during such period:

 

$_____

 

 

 

 

 

 

 

 

ix.

all customary fees, costs and expenses incurred or paid in connection with (A)
Investments permitted under the Credit Agreement (including Permitted
Acquisitions) whether or not such Investment is consummated, (B) Asset Sales
permitted under the Credit Agreement and (C) the issuance, prepayment or
amendment or refinancing of Indebtedness permitted under the Credit Agreement or
the issuance of Equity Interests of the Parent (including costs and expenses
(including exploratory and preparatory costs) in connection with any IPO):

 

$_____

 

 

 

 

 

 

 

 

x.

non-recurring signing costs, retention or completion bonuses and costs related
to curtailments or modifications to pension and post-retirement employee benefit
plans (including any settlement of pension liabilities):

 

$_____

 

 

 

 

 

 

 

 

xi.

the aggregate amount of one-time, non-recurring and extraordinary settlements or
judgments of legal proceedings and regulatory matters; provided that the
aggregate amount that may be added back pursuant to this item (b)(xi) may not
exceed $15,000,000 for any period:

 

$_____

 

 

 

 

 

 

 

 

xii.

non-recurring restructuring and similar charges, severance, relocation costs,
integration and facilities opening costs and other business optimization
expenses, transition costs, costs related to closure and consolidation of
facilities; provided that the aggregate amount that may be added back pursuant
to this item (b)(xii) and the following item (b)(xiii) shall not exceed 25% of
aggregate Consolidated Adjusted EBITDA for any period (determined without giving
effect to any such adjustment pursuant to this item (b)(xii) and the following
item (b)(xiii)):

 

$_____

 





F-II-3



SCHEDULE II

TO EXHIBIT F

 

 

xiii.

the amount of net cost savings and synergies projected in good faith to be
realized as a result of actions taken after the Effective Date that are
otherwise permitted under the Credit Agreement (including pursuant to internal
procedures), in each case, no later than the date that is 12 months following
the consummation of such action (calculated on a pro forma basis as though such
cost savings, synergies had been realized on the first day of such period), net
of the amount of actual benefits realized during such period from such actions;
provided that (i) a duly completed certificate signed by a Responsible Officer
of the Parent shall be delivered to the Administrative Agent certifying that
such cost savings and synergies are reasonably identifiable, factually
supportable and reasonably expected to have a continuing impact, (ii) the
benefits resulting therefrom are reasonably anticipated to be realized not later
than 12 months of such actions having been taken, (iii) the aggregate amount
that may be added back pursuant to the preceding item (b)(xii) and this item
(b)(xiii) shall not exceed 25% of aggregate Consolidated Adjusted EBITDA for any
period (determined without giving effect to any such adjustment pursuant to the
preceding item (b)(xii) and this item (b)(xiii)), and (iv) no cost savings or
synergies shall be added pursuant to this item (b)(xiii) to the extent
duplicative of any expenses or charges otherwise added to Consolidated Adjusted
EBITDA, whether through a pro forma adjustment or otherwise, for such period:

    

$_____

 

 

 

 

 

 

 

 

xiv.

all costs, charges, fees and expenses related to the Transactions (including,
for the avoidance of doubt, all costs, charges, fees (including any extension
fees) and expenses payable in connection with the execution, delivery and
performance by the Obligors of Amendment No. 5):

 

$_____

 

 

 

 

 

 

 

 

xv.

any other non-cash charges, non-cash expenses or non-cash losses of Obligors or
any of their respective Subsidiaries for such period, including, for the
avoidance of doubt, non-cash foreign currency translation losses and any
unrealized losses in respect of Swap Agreements (including non-cash losses
related to currency remeasurement of Indebtedness) (excluding any such charge,
expense or loss incurred in the ordinary course of business that constitutes an
accrual of, or a reserve for, cash charges for any future period); provided,
 however, that cash payments made in such period or in any future period in
respect of such non-cash charges, expenses or losses (excluding any such charge,
expense or loss incurred in the ordinary course of business that constitutes an
accrual of, or a reserve for, cash charges for any future period) shall be
subtracted from Consolidated Net Income in calculating Consolidated Adjusted
EBITDA in the period when such payments are made:

 

$_____

 

 

 

 

 

 

 

 

xvi.

(1) cash costs, charges, and expenses and (2) exit or termination charges, in
each case, resulting from Build to Suit Obligations; provided that the aggregate
amount that may be added back pursuant to this item (b)(xvi)(1) may not exceed
$1,200,000 for any period:

 

$_____

 

 

 

 

 

 

(c)

minus (to the extent included in the statement of such Consolidated Net Income
for such period the sum of:

 

 

 





F-II-4



SCHEDULE II

TO EXHIBIT F

 

 

i.

income tax benefit:

    

$_____

 

 

 

 

 

 

 

 

ii.

interest income:

 

$_____

 

 

 

 

 

 

 

 

iii.

any extraordinary income or gains determined in accordance with GAAP:

 

$_____

 

 

 

 

 

 

 

 

iv.

any other non-cash income (excluding any items that represent the reversal of
any accrual of, or cash reserve for, anticipated cash charges in any prior
period that are described in the parenthetical to item (b)(vii) above), all as
determined on a consolidated basis:

 

$_____

 

 

 

Consolidated Adjusted EBITDA (item (a)(1) minus item (a)(ii) plus the sum of
items (b)(i) through (b)(vii) minus the sum of items (c)(i) through (c)(iv)):

 

$_____

 

 

 

Minimum Financial Covenant Quarterly Consolidated Adjusted EBITDA pursuant to
Section 6.10(b) of the Credit Agreement for the Fiscal Quarter ending []:

 

_____

 

F-II-5

